Exhibit 10.1

 

 

 

 

Published Revolver CUSIP Number: 87952JAB9

Published Transaction CUSIP Number: 87952JAA1

 

CREDIT AGREEMENT

 

among

 

TELETECH HOLDINGS, INC.

as US Borrower

 

and

 

THE FOREIGN BORROWERS NAMED HEREIN

collectively, as Borrowers

 

THE LENDERS NAMED HEREIN

as Lenders

 

and

 

KEYBANK NATIONAL ASSOCIATION

as Joint Lead Arranger, Sole Book Runner and Administrative Agent

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Joint Lead Arranger and Co-Syndication Agent

 

BANK OF AMERICA, N.A.

as Co-Syndication Agent

 

BBVA COMPASS

as Co-Documentation Agent

 

JPMORGAN CHASE BANK, N.A.

as Co-Documentation Agent

 

--------------------------------------------------------------------------------

 

dated as of

October 1, 2010

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I.  DEFINITIONS

2

Section 1.1.  Definitions

2

Section 1.2.  Accounting Terms

29

Section 1.3.  Terms Generally

29

Section 1.4.  Confirmation of Recitals

29

 

 

ARTICLE II.  AMOUNT AND TERMS OF CREDIT

29

Section 2.1.  Amount and Nature of Credit

29

Section 2.2.  Revolving Credit Commitment

30

Section 2.3.  Interest

36

Section 2.4.  Evidence of Indebtedness

38

Section 2.5.  Notice of Credit Event; Funding of Loans

38

Section 2.6.  Payment on Loans and Other Obligations

40

Section 2.7.  Prepayment

42

Section 2.8.  Commitment and Other Fees

43

Section 2.9.  Modifications to Commitment

43

Section 2.10.  Computation of Interest and Fees

44

Section 2.11.  Mandatory Payments

45

Section 2.12.  Liability of Borrowers

45

Section 2.13.  Addition of Foreign Borrowers and Foreign Guarantors of Payment

47

Section 2.14.  Grant of Additional Security Interests

49

Section 2.15.  Extension of Commitment

49

 

 

ARTICLE III.  ADDITIONAL PROVISIONS RELATING TO LIBOR FIXED RATE LOANS;
INCREASED CAPITAL; TAXES

49

Section 3.1.  Requirements of Law

49

Section 3.2.  Taxes

51

Section 3.3.  Funding Losses

52

Section 3.4.  Change of Lending Office

53

Section 3.5.  Eurodollar Rate or Alternate Currency Rate Lending Unlawful;
Inability to Determine Rate

53

Section 3.6.  Replacement of Lenders

54

Section 3.7.  Discretion of Lenders as to Manner of Funding

54

 

 

ARTICLE IV.  CONDITIONS PRECEDENT

55

Section 4.1.  Conditions to Each Credit Event

55

Section 4.2.  Conditions to the First Credit Event

55

Section 4.3.  Post-Closing Conditions

57

 

 

ARTICLE V.  COVENANTS

58

Section 5.1.  Insurance

58

Section 5.2.  Money Obligations

58

Section 5.3.  Financial Statements and Information

58

Section 5.4.  Financial Records

59

Section 5.5.  Franchises; Change in Business

59

Section 5.6.  ERISA Pension and Benefit Plan Compliance

60

Section 5.7.  Financial Covenants

61

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Section 5.8.  Borrowing

61

Section 5.9.  Liens

63

Section 5.10.  Regulations T, U and X

64

Section 5.11.  Investments, Loans and Guaranties

64

Section 5.12.  Merger and Sale of Assets

65

Section 5.13.  Acquisitions

67

Section 5.14.  Notice

68

Section 5.15.  Restricted Payments

68

Section 5.16.  Environmental Compliance

68

Section 5.17.  Affiliate Transactions

69

Section 5.18.  Use of Proceeds

69

Section 5.19.  Corporate Names

69

Section 5.20.  Lease Rentals

69

Section 5.21.  Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest

70

Section 5.22.  Restrictive Agreements

71

Section 5.23.  Other Covenants and Provisions

71

Section 5.24.  Pari Passu Ranking

72

Section 5.25.  Guaranty Under Material Indebtedness Agreement

72

Section 5.26.  Amendment of Organizational Documents

72

Section 5.27.  Fiscal Year of Borrowers

72

Section 5.28.  Further Assurances

72

 

 

ARTICLE VI.  REPRESENTATIONS AND WARRANTIES

72

Section 6.1.  Corporate Existence; Subsidiaries; Foreign Qualification

72

Section 6.2.  Corporate Authority

73

Section 6.3.  Compliance with Laws and Contracts

73

Section 6.4.  Litigation and Administrative Proceedings

74

Section 6.5.  Title to Assets

74

Section 6.6.  Liens and Security Interests

74

Section 6.7.  Tax Returns

75

Section 6.8.  Environmental Laws

75

Section 6.9.  Locations

75

Section 6.10.  Continued Business

75

Section 6.11.  Employee Benefits Plans

76

Section 6.12.  Consents or Approvals

77

Section 6.13.  Solvency

77

Section 6.14.  Financial Statements

77

Section 6.15.  Regulations

78

Section 6.16.  Material Agreements

78

Section 6.17.  Intellectual Property

78

Section 6.18.  Insurance

78

Section 6.19.  Deposit and Securities Accounts

78

Section 6.20.  Accurate and Complete Statements

78

Section 6.21.  Investment Company; Other Restrictions

79

Section 6.22.  Defaults

79

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE VII.  EVENTS OF DEFAULT

79

Section 7.1.  Payments

79

Section 7.2.  Special Covenants

79

Section 7.3.  Other Covenants

79

Section 7.4.  Representations and Warranties

79

Section 7.5.  Cross Default

79

Section 7.6.  ERISA Default

80

Section 7.7.  Change in Control

80

Section 7.8.  Judgments

80

Section 7.9.  Security

80

Section 7.10.  Validity of Loan Documents

80

Section 7.11.  Solvency

80

 

 

ARTICLE VIII.  REMEDIES UPON DEFAULT

81

Section 8.1.  Optional Defaults

81

Section 8.2.  Automatic Defaults

82

Section 8.3.  Letters of Credit

82

Section 8.4.  Offsets

82

Section 8.5.  Equalization Provisions

83

Section 8.6.  Other Remedies

83

Section 8.7.  Application of Proceeds

84

 

 

ARTICLE IX.  THE AGENT

85

Section 9.1.  Appointment and Authorization

85

Section 9.2.  Note Holders

86

Section 9.3.  Consultation With Counsel

86

Section 9.4.  Documents

86

Section 9.5.  Agent and Affiliates

86

Section 9.6.  Knowledge or Notice of Default

86

Section 9.7.  Action by Agent

87

Section 9.8.  Release of Collateral or Guarantor of Payment

87

Section 9.9.  Delegation of Duties

87

Section 9.10.  Indemnification of Agent

87

Section 9.11.  Successor Agent

88

Section 9.12.  Fronting Lender

88

Section 9.13.  Swing Line Lender

88

Section 9.14.  Agent May File Proofs of Claim

89

Section 9.15.  No Reliance on Agent’s Customer Identification Program

89

Section 9.16.  Other Agents

89

 

 

ARTICLE X.  GUARANTY

90

Section 10.1.  The Guaranty

90

Section 10.2.  Obligations Unconditional

90

Section 10.3.  Reinstatement

91

Section 10.4.  Certain Additional Waivers

91

Section 10.5.  Remedies

91

Section 10.6.  Guarantee of Payment, Continuing Guarantee

91

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Section 10.7.  Payments

92

 

 

ARTICLE XI.  MISCELLANEOUS

92

Section 11.1.  Lenders’ Independent Investigation

92

Section 11.2.  No Waiver; Cumulative Remedies

92

Section 11.3.  Amendments, Waivers and Consents

92

Section 11.4.  Notices

93

Section 11.5.  Costs, Expenses and Documentary Taxes

94

Section 11.6.  Indemnification

94

Section 11.7.  Obligations Several; No Fiduciary Obligations

95

Section 11.8.  Execution in Counterparts

95

Section 11.9.  Binding Effect; Borrowers’ Assignment

95

Section 11.10.  Lender Assignments

95

Section 11.11.  Sale of Participations

97

Section 11.12.  Replacement of Affected Lenders

98

Section 11.13.  Patriot Act Notice

98

Section 11.14.  Severability of Provisions; Captions; Attachments

98

Section 11.15.  Investment Purpose

99

Section 11.16.  Entire Agreement

99

Section 11.17.  Limitations on Liability of the Fronting Lender

99

Section 11.18.  General Limitation of Liability

99

Section 11.19.  No Duty

100

Section 11.20.  Legal Representation of Parties

100

Section 11.21.  Judgment Currency

100

Section 11.22.  Governing Law; Submission to Jurisdiction

101

Section 11.23.  Jury Trial Waiver

Signature Page 1

 

Exhibit A

 

Form of US Borrower Revolving Credit Note

Exhibit B

 

Form of Foreign Borrower Revolving Credit Note

Exhibit C

 

Form of Swing Line Note

Exhibit D

 

Form of Notice of Loan

Exhibit E

 

Form of Compliance Certificate

Exhibit F

 

Form of Assignment and Acceptance Agreement

Exhibit G

 

Form of Additional Foreign Borrower Assumption Agreement

Exhibit H

 

Form of Request for Extension

 

 

 

Schedule 1

 

Commitments of Lenders

Schedule 2

 

Foreign Borrowers

Schedule 2.2

 

Existing Letters of Credit

Schedule 3

 

Guarantors of Payment

Schedule 5.8

 

Indebtedness

Schedule 5.9

 

Liens

Schedule 6.1

 

Corporate Existence; Subsidiaries; Foreign Qualification

Schedule 6.4

 

Litigation and Administrative Proceedings

Schedule 6.9

 

Locations

Schedule 6.11

 

Employee Benefits Plans

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

Schedule 6.16

 

Material Agreements

 

Schedule 6.18

 

Insurance

 

 

v

--------------------------------------------------------------------------------


 

                This CREDIT AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is made effective as
of the 1st day of October, 2010 among:

 

                (a)           TELETECH HOLDINGS, INC., a Delaware corporation
(“US Borrower”);

 

                (b)           each Foreign Borrower, as hereinafter defined, as
may hereafter become a party hereto (each such Foreign Borrower, together with
US Borrower shall be referred to herein, collectively, as “Borrowers” and,
individually, each a “Borrower”);

 

                (c)           the lenders listed on Schedule 1 hereto and each
other Eligible Transferee, as hereinafter defined, that from time to time
becomes a party hereto pursuant to Section 2.9(b) or 11.10 hereof (collectively,
the “Lenders” and, individually, each a “Lender”);

 

                (d)           KEYBANK NATIONAL ASSOCIATION, a national banking
association, as joint lead arranger, sole book runner and administrative agent
for the Lenders under this Agreement (“Agent”);

 

                (e)           WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as joint lead arranger and co-syndication agent;

 

                (f)            BANK OF AMERICA, N.A., a national banking
association, as co-syndication agent;

 

                (g)           COMPASS BANK, an Alabama banking corporation,
sometimes referred to as “BBVA Compass”, as co-documentation agent; and

 

                (h)           JPMORGAN CHASE BANK, N.A., a national banking
association, as co-documentation agent.

 

WITNESSETH:

 

                WHEREAS, US Borrower, Agent and the lenders named therein
entered into that certain Amended and Restated Credit Agreement, dated as of
September 28, 2006 (the “Amended Credit Agreement”), which agreement amended and
restated that certain Credit Agreement, dated as of May 5, 2004 (as amended, the
“Original Credit Agreement” and, together with the Amended Credit Agreement,
collectively, the “Prior Credit Agreements”);

 

                WHEREAS, this Agreement amends and restates in its entirety the
Amended Credit Agreement and, upon the effectiveness of this Agreement, the
terms and provisions of the Amended Credit Agreement shall be superseded
hereby.  All references to “Credit Agreement” contained in the Loan Documents,
as defined in the Original Credit Agreement or the Amended Credit Agreement,
delivered in connection with the Original Credit Agreement or the Amended Credit
Agreement, shall be deemed to refer to this Agreement.  Notwithstanding the
amendment and restatement of the Amended Credit Agreement by this Agreement, the
obligations

 

--------------------------------------------------------------------------------


 

outstanding (including, but not limited to, the letters of credit issued and
outstanding) under the Amended Credit Agreement as of October 1, 2010 shall
remain outstanding and constitute continuing Obligations hereunder.  Such
outstanding Obligations and the guaranties of payment thereof shall in all
respects be continuing, and this Agreement shall not be deemed to evidence or
result in a novation or repayment and re-borrowing of such Obligations.  In
furtherance of and, without limiting the foregoing, from and after the date
hereof and except as expressly specified herein, the terms, conditions, and
covenants governing the obligations outstanding under the Amended Credit
Agreement shall be solely as set forth in this Agreement, which shall supersede
the Amended Credit Agreement in its entirety; and

 

                WHEREAS, Borrowers, Agent and the Lenders desire to contract for
the establishment of credits in the aggregate principal amounts hereinafter set
forth, to be made available to Borrowers upon the terms and subject to the
conditions hereinafter set forth;

 

                NOW, THEREFORE, it is mutually agreed as follows:

 

ARTICLE I.  DEFINITIONS

 

                Section 1.1.  Definitions.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

                “Acquisition” means any transaction or series of related
transactions for the purpose of or resulting, directly or indirectly, in (a) the
acquisition of all or substantially all of the assets of any Person (other than
a Company), or any business or division of any Person (other than a Company),
(b) the acquisition of in excess of fifty percent (50%) of the outstanding
capital stock (or other equity interest) of any Person (other than a Company),
or (c) the acquisition of another Person (other than a Company) by a merger,
amalgamation or consolidation or any other combination with such Person.

 

                “Additional Commitment” means that term as defined in Section
2.9(b) hereof.

 

                “Additional Foreign Borrower Assumption Agreement” means each of
the Additional Foreign Borrower Assumption Agreements executed by a Foreign
Borrower, as applicable, after the Closing Date, substantially in the form of
the attached Exhibit G, as the same may from time to time be amended, restated
or otherwise modified.

 

                “Additional Lender” means an Eligible Transferee that shall
become a Lender during the Commitment Increase Period pursuant to Section 2.9(b)
hereof.

 

                “Additional Lender Assumption Agreement” means an additional
lender assumption agreement, in form and substance satisfactory to Agent,
wherein an Additional Lender shall become a Lender.

 

                “Additional Lender Assumption Effective Date” means that term as
defined in Section 2.9(b) hereof.

 

2

--------------------------------------------------------------------------------


 

                “Administrative Borrower” means US Borrower.

 

                “Advantage” means any payment (whether made voluntarily or
involuntarily, by offset of any deposit or other indebtedness or otherwise)
received by any Lender in respect of the Obligations, if such payment results in
that Lender having less than its pro rata share (based upon its Commitment
Percentage) of the Obligations then outstanding.

 

                “Affected Lender” means a Defaulting Lender, an Insolvent Lender
or a Downgraded Lender.

 

                “Affiliate” means any Person, directly or indirectly,
controlling, controlled by or under common control with a Company and “control”
(including the correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”) means the power, directly or indirectly, to
direct or cause the direction of the management and policies of a Company,
whether through the ownership of voting securities, by contract or otherwise.

 

                “Agent” means that term as defined in the first paragraph
hereof.

 

                “Agent Fee Letter” means the Agent Fee Letter between US
Borrower and Agent, dated as of the Closing Date, as the same may from time to
time be amended, restated or otherwise modified.

 

                “Agreement” means that term as defined in the first paragraph
hereof.

 

                “Alternate Currency” means (a) Euros, Canadian Dollars, Pounds
Sterling, Japanese Yen, Mexican Pesos, New Zealand Dollars and Australian
Dollars, in each case as acceptable to Agent, and (b) any other currency, other
than Dollars, agreed to by Agent and the Required Lenders in writing, that (i)
shall be freely transferable and convertible into Dollars, (ii) is dealt with in
the London interbank deposit market, and (iii) for which no central bank or
other governmental authorization in the country of issue of such currency is
required to give authorization for the use of such currency by any Lender for
making Revolving Loans unless such authorization has been obtained and remains
in full force and effect.

 

                “Alternate Currency Exposure” means, at any time and without
duplication, the sum of the Dollar Equivalent of (a) the aggregate principal
amount of Alternate Currency Loans outstanding to US Borrower, (b) the aggregate
principal amount of Alternate Currency Loans outstanding to the Foreign
Borrowers, and (c) the Letter of Credit Exposure that is denominated in one or
more Alternate Currencies.

 

                “Alternate Currency Loan” means a Revolving Loan described in
Section 2.2(a) hereof, that shall be denominated in an Alternate Currency and on
which a Borrower shall pay interest at a rate based upon the Derived LIBOR Fixed
Rate applicable to such Alternate Currency.

 

                “Alternate Currency Maximum Amount” means an amount equal to
fifty percent (50%) of the Total Commitment Amount.

 

3

--------------------------------------------------------------------------------


 

“Alternate Currency Rate” means, with respect to an Alternate Currency Loan, for
any Interest Period, a rate per annum equal to the quotient obtained (rounded
upwards, if necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of
interest, determined by Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) as of approximately
11:00 A.M. (London time) two Business Days prior to the beginning of such
Interest Period pertaining to such Alternate Currency Loan, as listed on British
Bankers Association Interest Rate LIBOR 01 or 02 as provided by Reuters (or, if
for any reason such rate is unavailable from Reuters, from any other similar
company or service that provides rate quotations comparable to those currently
provided by Reuters) as the rate in the London interbank market for deposits in
the relevant Alternate Currency in immediately available funds with a maturity
comparable to such Interest Period, provided that, in the event that such rate
quotation is not available for any reason, then the Alternate Currency Rate
shall be the average (rounded upward to the nearest 1/16th of 1%) of the per
annum rates at which deposits in immediately available funds in the relevant
Alternate Currency for the relevant Interest Period and in the amount of the
Alternate Currency Loan to be disbursed or to remain outstanding during such
Interest Period, as the case may be, are offered to Agent (or an affiliate of
Agent, in Agent’s discretion) by prime banks in any Alternate Currency market
reasonably selected by Agent, determined as of 11:00 A.M. (London time) (or as
soon thereafter as practicable), two Business Days prior to the beginning of the
relevant Interest Period pertaining to such Alternate Currency Loan hereunder;
by (b) 1.00 minus the Reserve Percentage.

 

“Anti-Terrorism Order” means Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), as amended.

 

“Applicable Commitment Fee Rate” means:

 

(a)           for the period from the Closing Date through March 31, 2011,
twenty-five (25.00) basis points; and

 

(b)           commencing with the Consolidated financial statements of US
Borrower for the fiscal year ending December 31, 2010, the number of basis
points set forth in the following matrix, based upon the result of the
computation of the Leverage Ratio as set forth in the Compliance Certificate for
such fiscal period, shall be used to establish the number of basis points that
will go into effect on April 1, 2011 and, thereafter, as set forth in each
successive Compliance Certificate, as provided below:

 

Leverage Ratio

 

Applicable Commitment Fee Rate

Greater than or equal to 3.00 to 1.00

 

40.00 basis points

Greater than or equal to 2.00 to 1.00 but less than 3.00 to 1.00

 

35.00 basis points

Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00

 

30.00 basis points

Less than 1.00 to 1.00

 

25.00 basis points

 

4

--------------------------------------------------------------------------------


 

After April 1, 2011, changes to the Applicable Commitment Fee Rate shall be
effective on the first day of each calendar month following the date upon which
Agent should have received, pursuant to Section 5.3(a) and (b) hereof, the
Consolidated financial statements of US Borrower.  The above matrix does not
modify or waive, in any respect, the requirements of Section 5.7 hereof, the
rights of Agent and the Lenders to charge the Default Rate, or the rights and
remedies of Agent and the Lenders pursuant to Articles VII and VIII hereof.
Notwithstanding anything herein to the contrary, (i) during any period when US
Borrower shall have failed to timely deliver the Consolidated financial
statements pursuant to Section 5.3(a) or (b) hereof, or the Compliance
Certificate pursuant to Section 5.3(c) hereof, until such time as the
appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Commitment Fee Rate shall be the highest rate per
annum indicated in the above pricing grid regardless of the Leverage Ratio at
such time, and (ii) in the event that any financial information or certification
provided to Agent in the Compliance Certificate is shown to be inaccurate, and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Commitment Fee Rate for any period (an “Applicable Commitment Fee
Period”) than the Applicable Commitment Fee Rate applied for such Applicable
Commitment Fee Period, then (A) US Borrower shall immediately deliver to Agent a
corrected Compliance Certificate for such Applicable Commitment Fee Period,
(B) the Applicable Commitment Fee Rate shall be determined based on such
corrected Compliance Certificate, and (C) US Borrower shall immediately pay to
Agent the accrued additional fees owing as a result of such increased Applicable
Commitment Fee Rate for such Applicable Commitment Fee Period.

 

“Applicable Margin” means:

 

(a)           for the period from the Closing Date through March 31, 2011, one
hundred twenty-five (125.00) basis points for LIBOR Fixed Rate Loans and zero
(0.00) basis points for Base Rate Loans; and

 

(b)           commencing with the Consolidated financial statements of US
Borrower for the fiscal year ending December 31, 2010, the number of basis
points (depending upon whether Loans are LIBOR Fixed Rate Loans or Base Rate
Loans) set forth in the following matrix, based upon the result of the
computation of the Leverage Ratio as set forth in the Compliance Certificate for
such fiscal period, shall be used to establish the number of basis points that
will go into effect on April 1, 2011 and, thereafter, as set forth in each
successive Compliance Certificate, as provided below:

 

Leverage Ratio

 

Applicable Basis
Points for LIBOR
Fixed Rate Loans

 

Applicable Basis
Points for
Base Rate Loans

 

Greater than or equal to 3.00 to 1.00

 

275.00

 

100.00

 

Greater than or equal to 2.00 to 1.00 but less than 3.00 to 1.00

 

225.00

 

50.00

 

Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00

 

175.00

 

0.00

 

Less than 1.00 to 1.00

 

125.00

 

0.00

 

 

5

--------------------------------------------------------------------------------


 

After April 1, 2011, changes to the Applicable Margin shall be effective on the
first day of each calendar month following the date upon which Agent should have
received, pursuant to Section 5.3(a) and (b) hereof, the Consolidated financial
statements of US Borrower.  The above matrix does not modify or waive, in any
respect, the requirements of Section 5.7 hereof, the rights of Agent and the
Lenders to charge the Default Rate, or the rights and remedies of Agent and the
Lenders pursuant to Articles VII and VIII hereof.  Notwithstanding anything
herein to the contrary, (i) during any period when US Borrower shall have failed
to timely deliver the Consolidated financial statements pursuant to
Section 5.3(a) or (b) hereof, or the Compliance Certificate pursuant to
Section 5.3(c) hereof, until such time as the appropriate Consolidated financial
statements and Compliance Certificate are delivered, the Applicable Margin shall
be the highest rate per annum indicated in the above pricing grid for Loans of
that type, regardless of the Leverage Ratio at such time, and (ii) in the event
that any financial information or certification provided to Agent in the
Compliance Certificate is shown to be inaccurate, and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Margin Period”) than the Applicable Margin applied
for such Applicable Margin Period, then (A) US Borrower shall immediately
deliver to Agent a corrected Compliance Certificate for such Applicable Margin
Period, (B) the Applicable Margin shall be determined based on such corrected
Compliance Certificate, and (C) US Borrower shall immediately pay to Agent the
accrued additional interest owing as a result of such increased Applicable
Margin for such Applicable Margin Period.

 

“Approved Foreign Jurisdiction” means (a) Australia, Canada, Japan, Mexico, New
Zealand, or any European Union country (other than Bulgaria, Cyprus, Estonia,
Hungary, Latvia, Lithuania, Malta, Portugal, Romania, Slovakia, and Slovenia),
in each case as acceptable to Agent, and (b) any other jurisdiction approved by
Agent and the Required Lenders in writing.

 

“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit F.

 

“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to Agent) to handle certain
administrative matters in connection with this Agreement.

 

“Available Liquidity” means, at any time, the sum, without duplication, of
(a) all unencumbered and unrestricted (except as to any Lien of Agent, for the
benefit of the Lenders) cash on hand of the Companies, plus (b) all unencumbered
and unrestricted (except as to any Lien of Agent, for the benefit of the
Lenders) Cash Equivalents of the Companies that have a maturity of not more than
one year from the date of determination, plus (c) the Revolving Credit
Availability; provided that, for the purposes of calculating Available Liquidity
for Section 5.7(d) hereof, to the extent that cash needs to be repatriated to a
jurisdiction for the payment of all or any part of the Expected Earn-Out Amount,
the costs (including taxes and other related costs) of such repatriation shall
be subtracted from Available Liquidity.

 

6

--------------------------------------------------------------------------------


 

“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and Agent or a
Lender (or an affiliate of a Lender) in connection with any of the Bank
Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by a Company to Agent or any
Lender (or an affiliate of a Lender) pursuant to or evidenced by the Bank
Product Agreements.

 

“Bank Products” means a service or facility extended to a Company by Agent or
any Lender (or an affiliate of a Lender) for (a) credit cards and credit card
processing services, (b) debit cards, purchase cards and stored value cards,
(c) ACH transactions, and (d) cash management, including controlled
disbursement, accounts or services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Base Rate” means, on any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one hundred twenty-five (125.00) basis points in excess
of the London Interbank Offered Rate for loans in Eurodollars with an Interest
Period of one month (or, if such day is not a Business Day, such rate as
calculated on the most recent Business Day).  Any change in the Base Rate shall
be effective immediately from and after such change in the Base Rate.

 

“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, that
shall be denominated in Dollars and on which Borrowers shall pay interest at a
rate based on the Derived Base Rate.

 

“Borrower” means that term as defined in the first paragraph hereof.

 

“Borrower Investment Policy” means the investment policy of US Borrower in
effect as of the Closing Date, together with such modifications as approved from
time to time by the Board of Directors of US Borrower.

 

“Borrowers” means that term as defined in the first paragraph hereof.

 

“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close, and, in
addition, (a) if the applicable Business Day relates to a Eurodollar Loan, is a
day of the year on which dealings in deposits are carried on in the London
interbank Eurodollar market, and (b) if the applicable Business Day relates to
an Alternate Currency, is a day on which dealings in deposits are carried on in
the relevant Alternate Currency.

 

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock

 

7

--------------------------------------------------------------------------------


 

dividend, stock split or other equity distribution payable only in capital stock
or other equity of such Company) in respect of such Company’s capital stock or
other equity interest.

 

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalents” means those securities and other investments described in the
Borrower Investment Policy.

 

“Change in Control” means (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially (within the meaning of Rules 13d-3
and 13d-5 of the Exchange Act) or of record, on or after the Closing Date, by
any Person (other than Kenneth D. Tuchman, his spouse, any of his lineal
descendants or any trustees or trusts established for his benefit or the benefit
of his spouse or any of his lineal descendants) or group (within the meaning of
Sections 13d-3 and 14d of the Exchange Act), of shares representing more than
forty percent (40%) of the aggregate ordinary Voting Power represented by the
issued and outstanding equity interests of US Borrower; (b) the occupation of a
majority of the seats (other than vacant seats) on the board of directors or
other governing body of US Borrower by Persons who were neither (i) nominated by
the board of directors or other governing body of US Borrower nor (ii) appointed
by directors so nominated; (c) if US Borrower shall cease to own, directly or
indirectly, seventy-five percent (75%) of the aggregate ordinary Voting Power
represented by the issued and outstanding equity interests of each Foreign
Borrower; or (d) the occurrence of a change in control, or other term of similar
import used therein, as defined in any Material Indebtedness Agreement.

 

“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.

 

“Closing Fee Letter” means the Closing Fee Letter between US Borrower and Agent,
dated as of the Closing Date.

 

“Closing Revolving Amount” means Three Hundred Fifty Million Dollars
($350,000,000).

 

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

 

“Collateral” means the Collateral, as defined in the Security Documents from
time to time.

 

“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment, up to
the Total Commitment Amount.

 

8

--------------------------------------------------------------------------------


 

“Commitment Increase Period” means the period from the Closing Date to the date
that is three months prior to the last day of the Commitment Period, or such
later date (prior to the last day of the Commitment Period) as shall be agreed
to in writing by Agent.

 

“Commitment Percentage” means, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in Schedule 1 hereto (taking into account any assignments pursuant to
Section 11.10 hereof).

 

“Commitment Period” means the period from the Closing Date to September 30,
2015, or such earlier date on which the Commitment shall have been terminated
pursuant to Article VIII hereof.

 

“Companies” means all Borrowers and all Subsidiaries of all Borrowers.

 

“Company” means a Borrower or a Subsidiary of a Borrower.

 

“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit E.

 

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition, but in all cases excluding earn-outs in respect of such
Acquisition, so long as such cash earn-outs (which may be roughly quantified)
are not in excess of twenty percent (20%) of the purchase price.

 

“Consolidated” means the resultant consolidation of the financial statements of
US Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.14 hereof.

 

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of US Borrower for such period, as determined on a Consolidated basis.

 

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, Consolidated Net Earnings for such period plus, without duplication, the
aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (a) Consolidated Interest Expense, (b) Consolidated Income Tax
Expense, (c) Consolidated Depreciation and Amortization Charges (and, in
addition, current and future amortization charges relating to the capitalized
costs incurred by the Companies in connection with the execution and closing of
this Agreement and the other Loan Documents (and future costs directly related
to the amendment, from time to time, of the foregoing documents)), and
(d) (i) non-cash charges or expenses

 

9

--------------------------------------------------------------------------------


 

incurred in accordance with GAAP (but excluding any non-cash charges related to
receivables impairment), minus (ii) extraordinary or unusual non-cash gains not
incurred in the ordinary course of business but that were included in the
calculation of Consolidated Net Earnings for such period; provided that, for
purposes of calculating the Leverage Ratio, Senior Leverage Ratio and the
Interest Coverage Ratio, (1) a pro forma calculation of Consolidated EBITDA
shall be made for Significant Positive EBITDA Dispositions for any fiscal year
of US Borrower if Significant Positive EBITDA Dispositions are made, during such
fiscal year, in excess of the aggregate amount of Twenty Million Dollars
($20,000,000), (2) a pro forma calculation of Consolidated EBITDA shall be made
for Significant Positive EBITDA Acquisitions made during such period, and (3) to
the extent that any changes to GAAP require the reclassification or
recharacterization of Operating Leases as capital leases, changes to
Consolidated EBITDA that result from such reclassification or recharacterization
shall be excluded from the calculation of Consolidated EBITDA.

 

“Consolidated Funded Indebtedness” means, at any date, solely with respect to
Indebtedness and other obligations owing by the Companies to Persons other than
the Companies and without duplication, the sum of (a) all Indebtedness for
borrowed money, (b) all obligations evidenced by bonds, debentures, notes or
similar instruments, or upon which interest payments are customarily made,
(c) all guaranties of Indebtedness of the type described in this definition,
(d) all obligations created under any conditional sale or other title retention
agreements, (e) all Capitalized Lease Obligations, Synthetic Lease and asset
securitization obligations (provided that the Companies may exclude Synthetic
Leases of aircraft up to the aggregate amount of Ten Million Dollars
($10,000,000)), (f) all obligations (contingent or otherwise) with respect to
letters of credit (other than a letter of credit or similar form of credit
enhancement issued as a Performance Guaranty), and (g) all obligations for the
deferred purchase price of capital assets; as determined on a Consolidated
basis.  Notwithstanding anything in this definition to the contrary (i) all
deferred payment obligations (that are not based on performance) that are part
of the total Consideration for an Acquisition shall be considered to be
Consolidated Funded Indebtedness for the purposes of calculating the financial
covenants set forth in Section 5.7 hereof, (ii) no performance based contingent
obligation that is part of the total Consideration for any Acquisition shall be
considered to be Consolidated Funded Indebtedness for the purposes of
calculating the financial covenants set forth in Section 5.7 hereof, and
(iii) to the extent that changes to GAAP require the reclassification or
recharacterization of Operating Leases as capital leases, such leases, as so
reclassified or recharacterized, shall be excluded from Consolidated Funded
Indebtedness.  In addition, for the avoidance of doubt, the net obligations
under any currency swap agreement, interest rate swap, cap, collar or floor
agreement or other interest rate management device or any Hedge Agreement shall
not be considered Consolidated Funded Indebtedness.

 

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of US Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.

 

“Consolidated Interest Expense” means, for any period, the interest expense of
US Borrower, paid in cash, on Consolidated Funded Indebtedness for such period,
as determined on a Consolidated basis.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Net Earnings” means, for any period, the net income (loss) of US
Borrower for such period, as determined on a Consolidated basis.

 

“Consolidated Net Worth” means, at any date, the stockholders’ equity of US
Borrower, determined as of such date on a Consolidated basis.

 

“Consolidated Senior Funded Indebtedness” means, at any date, as determined on a
Consolidated basis, the total, without duplication, of (a) Consolidated Funded
Indebtedness, minus (b) Subordinated Indebtedness.

 

“Consolidated Total Assets” means, at any time, all of the assets of the
Companies, as determined on a Consolidated basis.

 

“Control Agreement” means a Deposit Account Control Agreement or a Securities
Account Control Agreement.

 

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).

 

“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Fronting Lender of a Letter of Credit.

 

“Credit Party” means a Borrower and any Subsidiary or other Affiliate that is a
Guarantor of Payment.

 

“Customary Setoffs” means, as to any Securities Intermediary or depository
institution, as applicable, with respect to any Securities Account or Deposit
Account, as applicable, maintained with such Person, setoffs and chargebacks by
such Person against such Securities Account or Deposit Account, as applicable,
that directly relate to the maintenance and administration thereof, including,
without limitation, for the following purposes: (a) administrative and
maintenance fees and expenses; (b) items deposited in or credited to the account
and returned unpaid or otherwise uncollected or subject to an adjustment entry;
(c) for adjustments or corrections of posting or encoding errors; (d) for any
ACH credit or similar entries that are subsequently returned thereafter; (e) for
items subject to a claim against the depository bank/securities intermediary for
breach of transfer, presentment, encoding, retention or other warranty under
Federal Reserve Regulations or Operating Circulars, ACH or other clearing house
rules, or applicable law (including, without limitation, Articles 3, 4 and 4A of
the U.C.C.); and (f) for chargebacks in connection with merchant card
transactions.

 

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has

 

11

--------------------------------------------------------------------------------


 

not been waived by the Required Lenders (or, if required hereunder, all of the
Lenders) in writing.

 

“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.

 

“Defaulting Lender” means any Lender, as reasonably determined by Agent, that
(a) has failed (which failure has not been cured) to fund any Loan or any
participation interest in Letters of Credit required to be made hereunder in
accordance with the terms hereof (unless such Lender shall have notified Agent
and Administrative Borrower in writing of its good faith determination that a
condition under Section 4.1 hereof to its obligation to fund any Loan shall not
have been satisfied); (b) has notified Administrative Borrower or Agent in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit; (c) has
failed, within three Business Days after receipt of a written request from Agent
or Administrative Borrower to confirm that it will comply with the terms of this
Agreement relating to its obligation to fund prospective Loans or participations
in Letters of Credit, and such request states that the requesting party has
reason to believe that the Lender receiving such request may fail to comply with
such obligation, and states such reason; or (d) has failed to pay to Agent or
any other Lender when due an amount owed by such Lender to Agent or any other
Lender pursuant to the terms of this Agreement, unless such amount is subject to
a good faith dispute or such failure has been cured.  Any Defaulting Lender
shall cease to be a Defaulting Lender when Agent determines, in its reasonable
discretion, that such Defaulting Lender is no longer a Defaulting Lender based
upon the characteristics set forth in this definition.

 

“Deposit Account” means a deposit account, as that term is defined in the U.C.C.

 

“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among US Borrower or a Domestic Guarantor of Payment, Agent and a depository
institution, dated on or after the Closing Date, to be in form and substance
satisfactory to Agent, as the same may from time to time be amended, restated or
otherwise modified.

 

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.

 

“Derived LIBOR Fixed Rate” means (a) with respect to a Eurodollar Loan, a rate
per annum equal to the sum of the Applicable Margin (from time to time in
effect) for LIBOR Fixed Rate Loans plus the Eurodollar Rate, and (b) with
respect to an Alternate Currency Loan, a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for LIBOR Fixed Rate Loans plus
the Alternate Currency Rate applicable to the relevant Alternate Currency.

 

“Disposition” means the lease, transfer or other disposition of assets (whether
in one or more than one transaction) by a Company, other than a sale, lease,
transfer or other disposition

 

12

--------------------------------------------------------------------------------


 

made by a Company pursuant to Section 5.12(b), (c) or (g) hereof or in the
ordinary course of business.

 

“Dollar” or the $ sign means lawful money of the United States of America.

 

“Dollar Equivalent” means (a) with respect to an Alternate Currency Loan or
Letter of Credit denominated in an Alternate Currency, the Dollar equivalent of
the amount of such Alternate Currency Loan or Letter of Credit denominated in
such Alternate Currency, determined by Agent on the basis of its spot rate at
approximately 11:00 A.M. (London time) on the date two Business Days before the
date of such Alternate Currency Loan or issuance of such Letter of Credit
denominated in such Alternate Currency, for the purchase of the relevant
Alternate Currency with Dollars for delivery on the date of such Alternate
Currency Loan or Letter of Credit, and (b) with respect to any other amount, if
such amount is denominated in Dollars, then such amount in Dollars and,
otherwise the Dollar equivalent of such amount, determined by Agent on the basis
of its spot rate at approximately 11:00 A.M. (London time) on the date for which
the Dollar equivalent amount of such amount is being determined, for the
purchase of the relevant Alternate Currency with Dollars for delivery on such
date; provided that, in calculating the Dollar Equivalent for purposes of
determining (i) a Borrower’s obligation to prepay Loans and Letters of Credit
pursuant to Section 2.11(a) hereof, or (ii) a Borrower’s ability to request
additional Loans or Letters of Credit pursuant to the Commitment, Agent may, in
its discretion, on any Business Day selected by Agent (prior to payment in full
of the Obligations), calculate the Dollar Equivalent of each such Loan or Letter
of Credit.  (Note that for purposes of repayment of an Alternate Currency Loan
at the end of an Interest Period, the amount of the Alternate Currency borrowed
(as opposed to the Dollar Equivalent of such amount) is the amount required to
be repaid.)  Agent shall notify Administrative Borrower of the Dollar Equivalent
of such Alternate Currency Loan or any other amount, at the time that such
Dollar Equivalent shall have been determined.

 

“Domestic Guarantor of Payment” means each of the Companies designated a
“Domestic Guarantor of Payment” on Schedule 3 hereto, each of which is executing
and delivering a Guaranty of Payment, and any other Domestic Subsidiary that
shall deliver a Guaranty of Payment to Agent subsequent to the Closing Date;
provided that (a) none of Percepta, Global or any Newgen Company shall be
required to be a Guarantor of Payment, (b) no joint venture, partnership or
limited liability company in which US Borrower (or any other Company) and a
non-Affiliate hold an interest shall be required to be a Guarantor of Payment,
and (c) no captive insurance company in which US Borrower (or any other Company)
holds an interest shall be required to be a Guarantor of Payment.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than Five Million Dollars ($5,000,000), and (c) has no direct or indirect
Subsidiaries with aggregate assets, for such Company and all such Subsidiaries,
of more than Five Million Dollars ($5,000,000).

 

13

--------------------------------------------------------------------------------


 

“Downgraded Lender” means any Lender that has a non-credit enhanced senior
unsecured debt rating below investment grade from either Moody’s, Standard &
Poor’s or any other nationally recognized statistical rating organization
recognized as such by the SEC that has been designated by Agent, in its
reasonable discretion, as a Downgraded Lender.  Any Downgraded Lender shall
cease to be a Downgraded Lender when Agent determines, in its reasonable
discretion, that such Downgraded Lender is no longer a Downgraded Lender based
upon the characteristics set forth in this definition.

 

“EBITDA” means, for any period, the net earnings of a Person (without giving
effect to extraordinary losses or gains) for such period, plus the aggregate
amounts deducted in determining such net earnings in respect of (a) interest
expense of such Person, (b) income taxes of such Person and (c) the aggregate of
all depreciation and amortization charges of such Person for fixed assets,
leasehold improvements and general intangibles (specifically including
goodwill).

 

“Eligible Transferee” means a commercial bank, financial institution or other
“accredited investor” (as defined in SEC Regulation D) that is not a Borrower, a
Subsidiary or an Affiliate, and that may receive interest payments hereunder or
in connection herewith free of U.S. withholding taxes.

 

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

 

“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that is reasonably likely to result in the imposition of a material
excise tax or any other material liability on a Company or of the imposition of
a Lien on the assets of a Company; (b) the engagement by a Controlled Group
member in a non-exempt “prohibited transaction” (as defined under ERISA
Section 406 or Code Section 4975) or a breach of a fiduciary duty under ERISA
that is reasonably likely to result in a material liability to a Company;
(c) the application by a Controlled Group member for a waiver from the minimum
funding requirements of Code Section 412 or ERISA Section 302 or a Controlled
Group member is required to provide security under Code Section 401(a)(29) or
ERISA Section 307; (d) the occurrence of a Reportable Event with respect to any
Pension Plan that is reasonably likely to result in a material liability to a
Company; (e) the withdrawal by a Controlled Group member from a Multiemployer
Plan in a “complete withdrawal” or a “partial withdrawal” (as such terms are
defined in ERISA Sections

 

14

--------------------------------------------------------------------------------


 

4203 and 4205, respectively) which is reasonably likely to result in a material
liability to a Company; (f) the involvement of, or occurrence or existence of
any event or condition that makes likely the involvement of, a Multiemployer
Plan in any reorganization under ERISA Section 4241 which is reasonably likely
to result in a material liability to a Company; (g) the failure of an ERISA Plan
(and any related trust) that is intended to be qualified under Code Sections 401
and 501 to be so qualified or the failure of any “cash or deferred arrangement”
under any such ERISA Plan to meet the requirements of Code Section 401(k);
(h) the taking by the PBGC of any steps to terminate a Pension Plan or appoint a
trustee to administer a Pension Plan, or the taking by a Controlled Group member
of any steps to terminate a Pension Plan in a distress termination under ERISA
Section 4041(c); (i) the failure by a Controlled Group member or an ERISA Plan
to satisfy any requirements of law applicable to an ERISA Plan which is
reasonably likely to result in a material liability to a Company; (j) the
commencement, existence or threatening of a claim, action, suit, audit or
investigation with respect to an ERISA Plan (other than a routine claim for
benefits) which is reasonably likely to result in a material liability to a
Company; or (k) any incurrence by or any expectation of the incurrence by a
Controlled Group member of a material increase in the liability for
post-retirement benefits under any Welfare Plan, other than as required by ERISA
Section 601, et. seq. or Code Section 4980B.

 

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan, and which is not excluded from the coverage of ERISA pursuant to
Section 4(b)(4) of ERISA.

 

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

 

“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which Borrowers shall pay interest
at a rate based upon the Derived LIBOR Fixed Rate applicable to Eurodollars.

 

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by Agent in accordance with its usual procedures (which determination
shall be conclusive absent manifest error) as of approximately 11:00 A.M.
(London time) two Business Days prior to the beginning of such Interest Period
pertaining to such Eurodollar Loan, as listed on British Bankers Association
Interest Rate LIBOR 01 or 02 as provided by Reuters or Bloomberg (or, if for any
reason such rate is unavailable from Reuters or Bloomberg, from any other
similar company or service that provides rate quotations comparable to those
currently provided by Reuters or Bloomberg) as the rate in the London interbank
market for Dollar deposits in immediately available funds with a maturity
comparable to such Interest Period, provided that, in the event that such rate
quotation is not available for any reason, then the Eurodollar Rate shall be the
average (rounded upward to the nearest 1/16th of 1%) of the per annum rates at
which deposits in immediately available

 

15

--------------------------------------------------------------------------------


 

funds in Dollars for the relevant Interest Period and in the amount of the
Eurodollar Loan to be disbursed or to remain outstanding during such Interest
Period, as the case may be, are offered to Agent (or an affiliate of Agent, in
Agent’s discretion) by prime banks in any Eurodollar market reasonably selected
by Agent, determined as of 11:00 A.M. (London time) (or as soon thereafter as
practicable), two Business Days prior to the beginning of the relevant Interest
Period pertaining to such Eurodollar Loan; by (b) 1.00 minus the Reserve
Percentage.

 

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VII hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, in the case of Agent and each Lender, taxes imposed on
or measured by its overall net income or branch profits and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which Agent or such Lender, as
the case may be, is organized or in which its principal office is located, or,
in the case of any Lender, in which its applicable lending office is located.

 

“Existing Letter of Credit” means that term as defined in
Section 2.2(b)(vii) hereof.

 

“Expected Earn-Out Amount” means US Borrower’s best estimate of the aggregate
amount that the Companies will be required to pay, during the next twelve (12)
months, in connection with performance based contingent obligations that were
incurred in connection with one or more Acquisitions.

 

“FB Threshold Date” means the first date on which both of the following
conditions are satisfied:

 

(a)           the Foreign Subsidiary Exposure exceeds Fifty Millions Dollars
($50,000,000); and

 

(b)           the Leverage Ratio is greater than or equal to 2.50 to 1.00.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.

 

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, treasurer, vice president of
finance or controller.  Unless otherwise qualified, all references to a
Financial Officer in this Agreement shall refer to a Financial Officer of US
Borrower.

 

16

--------------------------------------------------------------------------------


 

“First FB Addition Date” means the date of the addition of the first Foreign
Borrower under this Agreement, pursuant to Section 2.13(a).

 

“First-Tier Material Foreign Subsidiary” means a first-tier Foreign Subsidiary
of US Borrower or a Domestic Guarantor of Payment (with assets (consolidated for
the foreign jurisdiction) in excess of five percent (5%) of Consolidated Total
Assets).

 

“Foreign Affiliate” means, with respect to a Foreign Borrower, a parent Company,
sister Company or Subsidiary of such Foreign Borrower (that is not US Borrower
or a Domestic Subsidiary).

 

“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which one or more Companies have any
liability with respect to any employee or former employee, but excluding any
Foreign Pension Plan.

 

“Foreign Borrower” means each of the Foreign Subsidiaries of US Borrower set
forth on Schedule 2 hereto, together with any other Foreign Subsidiary of US
Borrower that, on or after the Closing Date, shall have satisfied, in the
opinion of Agent, the requirements of Section 2.13(a) hereof.

 

“Foreign Borrower Revolving Credit Note” means a Foreign Borrower Revolving
Credit Note, substantially in the form of the attached Exhibit B (or as
otherwise required by Agent after consultation with foreign counsel to Agent),
executed and delivered by a Foreign Borrower pursuant to Section 2.4(b) hereof.

 

“Foreign Guarantor of Payment” means each of the Companies set forth on Schedule
3 hereto that shall have been designated a “Foreign Guarantor of Payment”, that
are each executing and delivering a Guaranty of Payment, or any other Foreign
Subsidiary that shall execute and deliver a Guaranty of Payment to Agent
subsequent to the Closing Date.

 

“Foreign Pension Plan” means a pension plan required to be registered under the
law of a jurisdiction other than the United States (or a state or local
government thereof), that is maintained or contributed to by one or more
Companies for their employees or former employees.

 

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.

 

“Foreign Subsidiary Exposure” means, at any time, the Dollar Equivalent of the
sum of (a) the aggregate outstanding principal amount of all Revolving Loans
made to all Foreign Borrowers, plus (b) the aggregate amount of all intercompany
loans (which, for the avoidance of doubt, shall not include payments by US
Borrower or any Domestic Guarantor of Payment for

 

17

--------------------------------------------------------------------------------


 

services provided to it by one or more Foreign Subsidiaries in the ordinary
course of business and consistent with past practices), guaranties of
Indebtedness and letters of credit (other than backing performance of a contract
entered into in the ordinary course of business and are not guaranties of
indebtedness or the payment of indebtedness) provided by US Borrower or a
Domestic Guarantor of Payment, after the Closing Date, to, or for the benefit
of, Foreign Subsidiaries.

 

“Fronting Lender” means, (a) as to any Letter of Credit transaction hereunder,
Agent as issuer of the Letter of Credit, or, in the event that Agent shall be
unable to issue or shall agree that another Lender may issue, a Letter of
Credit, such other Lender as shall agree to issue the Letter of Credit in its
own name, but in each instance on behalf of the Lenders hereunder, or (b) as to
any Existing Letter of Credit, the Lender that issued such Letter of Credit.

 

“GAAP” means, subject to the provisions of Section 1.2(b) hereof, generally
accepted accounting principles in the United States as then in effect, which
shall include the official interpretations thereof by the Financial Accounting
Standards Board, applied on a basis consistent with the past accounting
practices and procedures of US Borrower.

 

“Global” means Global One Colorado, Inc. and Global One Insurance Company (f/k/a
Global One Captive Insurance Company), together with their respective successors
and assigns (other than a Credit Party).

 

“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions.

 

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

 

“Guarantor of Payment” means a Domestic Guarantor of Payment or Foreign
Guarantor of Payment, or any other Person that shall deliver a Guaranty of
Payment to Agent subsequent to the Closing Date.

 

“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.

 

18

--------------------------------------------------------------------------------


 

“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Domestic Guarantor of Payment for the purpose of adding such
Domestic Guarantor of Payment as a party to a previously executed Guaranty of
Payment.

 

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.

 

“Indebtedness” means, for any Company (excluding in all cases trade payables and
guaranties of performance by a Subsidiary payable in the ordinary course of
business by such Company), without duplication, (a) all obligations to repay
borrowed money, direct or indirect, incurred, assumed, or guaranteed, (b) all
obligations in respect of the deferred purchase price of property or services,
(c) all obligations under conditional sales or other title retention agreements,
(d) all obligations (contingent or otherwise) under any letter of credit or
banker’s acceptance, (e) all net obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device or any Hedge Agreement, (f) all Synthetic Leases, (g) all
Capitalized Lease Obligations, (h) all obligations of such Company with respect
to asset securitization financing programs that are required to be reported as a
liability in accordance with GAAP, (i) all obligations to advance funds to, or
to purchase assets, property or services from, any other Person in order to
maintain the financial condition of such Person, (j) all indebtedness of the
types referred to in subparts (a) through (i) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Company is a general partner or joint venturer,
unless such indebtedness is expressly made non-recourse to such Company, (k) any
other transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) hereof.

 

“Insolvent Lender” means a Lender that (a) has become or is not Solvent or is
the subsidiary of a Person that has become or is not Solvent; or (b) has become
the subject of a proceeding under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or is a subsidiary of a
Person that has become the subject of a proceeding under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be an Insolvent Lender solely by virtue of the
ownership or acquisition of an equity interest in such Lender or a parent
company thereof by a governmental authority or an instrumentality thereof.  Any
Insolvent Lender shall cease to be an Insolvent Lender when Agent determines, in
its reasonable discretion, that such Insolvent Lender is no longer an Insolvent
Lender based upon the characteristics set forth in this definition.

 

19

--------------------------------------------------------------------------------


 

“Interest Adjustment Date” means the last day of each Interest Period.

 

“Interest Coverage Ratio” means, as determined for the most recently completed
four fiscal quarters of US Borrower, on a Consolidated basis, the ratio of
(a) (i) Consolidated EBITDA minus (ii) Twenty Million Dollars ($20,000,000), to
(b) Consolidated Interest Expense.

 

“Interest Period” means, with respect to a LIBOR Fixed Rate Loan, the period
commencing on the date such LIBOR Fixed Rate Loan is made and ending on the last
day of such period, as selected by Administrative Borrower pursuant to the
provisions hereof, and, thereafter (unless, with respect to a Eurodollar Loan,
such LIBOR Fixed Rate Loan is converted to a Base Rate Loan), each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of such period, as selected by Administrative
Borrower pursuant to the provisions hereof.  The duration of each Interest
Period for a LIBOR Fixed Rate Loan shall be one month, two months, three months
or six months, in each case as Administrative Borrower may select upon notice,
as set forth in Section 2.5 hereof; provided that (a) if Administrative Borrower
shall fail to so select the duration of any Interest Period for a Eurodollar
Loan at least three Business Days prior to the Interest Adjustment Date
applicable to such Eurodollar Loan, Administrative Borrower shall be deemed to
have converted such Eurodollar Loan to a Base Rate Loan at the end of the then
current Interest Period; and (b) each Alternate Currency Loan must be repaid on
the last day of the Interest Period applicable thereto.

 

“KeyBank” means KeyBank National Association, and its successors and assigns.

 

“Lender” means that term as defined in the first paragraph hereof and, as the
context requires, shall include the Fronting Lender and the Swing Line Lender.

 

“Letter of Credit” means a standby letter of credit that shall be issued by the
Fronting Lender for the account of US Borrower or a Domestic Guarantor of
Payment, including amendments thereto, if any, and shall have an expiration date
no later than the earlier of (a) one year after its date of issuance (provided
that such Letter of Credit may provide for the renewal thereof for additional
one year periods), or (b) one year after the last day of the Commitment Period.

 

“Letter of Credit Commitment” means the commitment of the Fronting Lender, on
behalf of the Lenders, to issue Letters of Credit in an aggregate face amount of
up to Thirty-Five Million Dollars ($35,000,000).

 

“Letter of Credit Exposure” means, at any time, the Dollar Equivalent of, the
sum of (a) the aggregate undrawn amount of all issued and outstanding Letters of
Credit, and (b) the aggregate of the draws made on Letters of Credit that have
not been reimbursed by Borrowers or converted to a Revolving Loan pursuant to
Section 2.2(b)(iv) hereof.

 

“Leverage Ratio” means, as determined on a Consolidated basis, the ratio of
(a) Consolidated Funded Indebtedness (as of the end of the most recently
completed fiscal quarter of

 

20

--------------------------------------------------------------------------------


 

US Borrower) to (b) Consolidated EBITDA (for the most recently completed four
fiscal quarters of US Borrower).

 

“LIBOR Fixed Rate Loan” means a Eurodollar Loan or an Alternate Currency Loan.

 

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

 

“Loan” means a Revolving Loan or a Swing Loan.

 

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Security Document, each Additional Foreign Borrower
Assumption Agreement, the Agent Fee Letter and the Closing Fee Letter, as any of
the foregoing may from time to time be amended, restated or otherwise modified
or replaced, and any other document delivered pursuant thereto.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations or condition (financial
or otherwise) of US Borrower or any material Foreign Borrower, (b) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Companies taken as a whole, (c) the material
rights and remedies of Agent or the Lenders under any Loan Document, (d) the
ability of any Credit Party to perform its obligations under any material Loan
Document to which it is a party, or (e) the legality, validity, binding effect
or enforceability against any Credit Party of any material Loan Document to
which it is a party.

 

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies in excess of the amount of Twenty Million Dollars
($20,000,000).

 

“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to decreases determined pursuant to Section 2.9(a) hereof,
increases pursuant to Section 2.9(b) hereof and assignments of interests
pursuant to Section 11.10 hereof; provided that the Maximum Amount for the Swing
Line Lender shall exclude the Swing Line Commitment (other than its pro rata
share), and the Maximum Amount of the Fronting Lender shall exclude the Letter
of Credit Commitment (other than its pro rata share).

 

“Maximum Rate” means that term as defined in Section 2.3(d)(i) hereof.

 

“Maximum Revolving Amount” means Five Hundred Million Dollars ($500,000,000), as
such amount may be reduced pursuant to Section 2.9(a) hereof.

 

21

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.

 

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

 

“Newgen” means Newgen Results Corporation, a Delaware corporation.

 

“Newgen Companies” means Newgen and Subsidiaries of Newgen.

 

“Non-Consenting Lender” means that term as defined in Section 11.3(c) hereof.

 

“Non-U.S. Lender” means that term as defined in Section 3.2(d) hereof.

 

“Note” means a Revolving Credit Note or the Swing Line Note, or any other
promissory note delivered pursuant to this Agreement.

 

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit D.

 

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by one or more Borrowers to Agent, the Swing
Line Lender, the Fronting Lender, or any Lender (or any affiliate thereof)
pursuant to this Agreement and the other Loan Documents, and includes the
principal of and interest on all Loans, (b) all obligations of US Borrower or
any Credit Party pursuant to Letters of Credit; (c) each extension, renewal,
consolidation or refinancing of any of the foregoing, in whole or in part;
(d) the commitment and other fees, and any prepayment fees payable pursuant to
this Agreement or any other Loan Document; (e) all fees and charges in
connection with the Letters of Credit; (f) every other liability, now or
hereafter owing to Agent or any Lender by any Company pursuant to this Agreement
or any other Loan Document; and (g) all Related Expenses.

 

“OFAC” means that term as defined in Section 6.3(f) hereof.

 

“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease under which any Company
is also bound as the lessor or sublessor.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.

 

22

--------------------------------------------------------------------------------


 

“Participant” means that term as defined in Section 11.11 hereof.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

 

“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).

 

“Percepta” means Percepta, LLC and each of its Subsidiaries.

 

“Performance Guaranty” means a performance guaranty entered into in the ordinary
course of business and upon terms typical in the industry of Borrowers; provided
that Performance Guaranties shall not include guaranties of Indebtedness.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

 

“Pledge Agreement” means each of the Pledge Agreements executed and delivered to
Agent, for the benefit of the Lenders, by a Borrower or a Guarantor of Payment,
as applicable, with respect to the capital stock or other equity interests owned
by such Credit Party, as the same may from time to time be amended, restated or
otherwise modified.

 

“Pledged Securities” means, with respect to a Pledge Agreement, the capital
stock or other equity interests pledged to Agent, for the benefit of the
Lenders, by a Credit Party pursuant to such Pledge Agreement.

 

“Prime Rate” means the interest rate established from time to time by Agent as
Agent’s prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the lowest interest rate charged by Agent for commercial
or other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

 

“Register” means that term as described in Section 11.10(i) hereof.

 

“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.

 

“Related Expenses” means any and all reasonable costs, liabilities and expenses
(including, without limitation, losses, damages, penalties, claims, actions,
reasonable attorneys’ fees, reasonable legal expenses, judgments, suits and
disbursements) (a) incurred by Agent, or imposed upon or asserted against Agent
or any Lender, in any attempt by Agent and the Lenders to (i) obtain, preserve,
perfect or enforce any Loan Document or any security interest evidenced

 

23

--------------------------------------------------------------------------------


 

by any Loan Document; (ii) obtain payment, performance or observance of any and
all of the Obligations; or (iii) maintain, insure, audit, collect, preserve,
repossess or dispose of any of the collateral securing the Obligations or any
part thereof, including, without limitation, reasonable costs and expenses for
appraisals, assessments and audits of any Company or any such collateral; or
(b) incidental or related to subpart (a) above, including, without limitation,
interest thereupon from the date incurred, imposed or asserted until paid at the
Default Rate.

 

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to Agent or the Lenders pursuant to or otherwise in connection
with this Agreement.

 

“Reportable Event” means any of the events described in Section 4043 of ERISA
except where notice is waived by the PBGC.

 

“Request for Extension” means a notice substantially in the form of the attached
Exhibit H.

 

“Required Lenders” means the holders of at least fifty-one percent (51%), based
upon each Lender’s Commitment Percentage, of an amount (the “Total Amount”)
equal to (a) during the Commitment Period, the Total Commitment Amount, or
(b) after the Commitment Period, the Revolving Credit Exposure; provided that
the portion of the Total Amount held or deemed to be held by any Defaulting
Lender or Insolvent Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

 

“Reserve Percentage” means for any day that percentage (expressed as a decimal)
that is in effect on such day, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, all basic, supplemental, marginal
and other reserves and taking into account any transitional adjustments or other
scheduled changes in reserve requirements) for a member bank of the Federal
Reserve System in Cleveland, Ohio, in respect of Eurocurrency Liabilities.  The
Eurodollar Rate and the Alternate Currency Rate shall be adjusted automatically
on and as of the effective date of any change in the Reserve Percentage.

 

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in respect of any
management, consulting or other similar arrangement with any director, officer
or equity holder (other than a Company) of a Company or an Affiliate in excess
of the aggregate amount of One Hundred Thousand Dollars ($100,000) in any fiscal
year.

 

24

--------------------------------------------------------------------------------


 

“Revolving Amount” means the Closing Revolving Amount, as such amount may be
increased up to the Maximum Revolving Amount pursuant to Section 2.9(b) hereof,
or decreased pursuant to Section 2.9(a) hereof.

 

“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.

 

“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Lenders (and each Lender) to make Revolving Loans,
(b) the Fronting Lender to issue and each Lender to participate in, Letters of
Credit pursuant to the Letter of Credit Commitment, and (c) the Swing Line
Lender to make, and each Lender to participate in, Swing Loans pursuant to the
Swing Line Commitment; up to an aggregate principal amount outstanding at any
time equal to the Revolving Amount.

 

“Revolving Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate principal amount of all Revolving Loans outstanding,
(b) the Swing Line Exposure, and (c) the Letter of Credit Exposure.

 

“Revolving Credit Note” means a US Borrower Revolving Credit Note or a Foreign
Borrower Revolving Credit Note.

 

“Revolving Loan” means a loan made to US Borrower or a Foreign Borrower by the
Lenders in accordance with Section 2.2(a) hereof.

 

“Sanctioned Entity” means that term as defined in Section 6.3(g) hereof.

 

“Sanctioned Person” means that term as defined in Section 6.3(g) hereof.

 

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an affiliate of a then existing Lender) under Hedge Agreements, and
(c) the Bank Product Obligations owing to a Lender (or an entity that is an
affiliate of a then existing Lender) under Bank Product Agreements.

 

“Securities Account” means a securities account, as that term is defined in the
U.C.C.

 

“Securities Account Control Agreement” means each Securities Account Control
Agreement among US Borrower or a Domestic Guarantor of Payment, Agent and a
Securities Intermediary, dated on or after the Closing Date, to be in form and
substance satisfactory to Agent, as the same may from time to time be amended,
restated or otherwise modified.

 

“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.

 

25

--------------------------------------------------------------------------------


 

“Security Agreement” means each Security Agreement, executed and delivered by a
Credit Party in favor of Agent, for the benefit of the Lenders, dated on or
after the Closing Date, as the same may from time to time be amended, restated
or otherwise modified.

 

“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Guarantor of Payment for the purpose of adding such Guarantor of
Payment as a party to the previously executed Security Agreement.

 

“Security Documents” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Control Agreement, each U.C.C. Financing
Statement or similar filing as to a jurisdiction located outside of the United
States of America filed in connection herewith or perfecting any interest
created in any of the foregoing documents, and any other document pursuant to
which any Lien is granted by a Company or any other Person to Agent, for the
benefit of the Lenders, as security for the Secured Obligations, or any part
thereof, and each other agreement executed or provided to Agent in connection
with any of the foregoing, as any of the foregoing may from time to time be
amended, restated or otherwise modified or replaced.

 

“Senior Leverage Ratio” means, as determined on a Consolidated basis, the ratio
of (a) Consolidated Senior Funded Indebtedness (as of the end of the most
recently completed fiscal quarter of US Borrower), to (b) Consolidated EBITDA
(for the most recently completed four fiscal quarters of US Borrower).

 

“Significant Positive EBITDA Acquisition” means an Acquisition that, as measured
for the four fiscal quarters then most recently ended, generated positive EBITDA
in excess of Five Million Dollars ($5,000,000) for the Person being acquired.

 

“Significant Positive EBITDA Disposition” means a Disposition that, as measured
for the four fiscal quarters then most recently ended, generated positive EBITDA
for the Company effecting such Disposition in excess of Five Million Dollars
($5,000,000).

 

“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital.  As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.

 

26

--------------------------------------------------------------------------------


 

“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.

 

“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance satisfactory to Agent and, if the aggregate amount of such
Subordinated Indebtedness is in excess of Ten Million Dollars ($10,000,000), the
Required Lenders) in favor of the prior payment in full of the Obligations.

 

“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by such Person or by one or
more other subsidiaries of such Person or by such Person and one or more
subsidiaries of such Person, (b) a partnership, limited liability company or
unlimited liability company of which such Person, one or more other subsidiaries
of such Person or such Person and one or more subsidiaries of such Person,
directly or indirectly, is a general partner or managing member, as the case may
be, or otherwise has an ownership interest greater than fifty percent (50%) of
all of the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
such Person, one or more other subsidiaries of such Person or such Person and
one or more subsidiaries of such Person, directly or indirectly, has at least a
majority interest in the Voting Power or the power to elect or direct the
election of a majority of directors or other governing body of such Person. 
Unless the context otherwise requires, Subsidiary herein shall be a reference to
a Subsidiary of US Borrower.

 

“Supporting Letter of Credit” means a standby letter of credit, in form and
substance satisfactory to Agent and the Fronting Lender, issued by an issuer
satisfactory to Agent and the Fronting Lender.

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to US Borrower up to the aggregate amount at any time outstanding of
Twenty-Five Million Dollars ($25,000,000).

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.

 

“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.

 

“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit C, executed and delivered by US Borrower pursuant to
Section 2.4(c) hereof.

 

“Swing Loan” means a loan that shall be denominated in Dollars made to US
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.

 

27

--------------------------------------------------------------------------------


 

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) twenty (20) days after the date such Swing Loan is made, or (b) the last day
of the Commitment Period.

 

“Synthetic Lease” means any lease (a) that is accounted for by the lessee as an
Operating Lease, and (b) under which the lessee is intended to be the “owner” of
the leased property for federal income tax purposes.

 

“Taxes” means any and all present or future taxes of any kind, including but not
limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto) other than
Excluded Taxes.

 

“Trading with the Enemy Act” means that term as defined in
Section 6.3(e) hereof.

 

“Total Commitment Amount” means the principal amount of Three Hundred Fifty
Million Dollars ($350,000,000), as such amount may be increased pursuant to
Section 2.9(b) hereof, or decreased pursuant to Section 2.9(a) hereof.

 

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of Ohio.

 

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

 

“US Borrower” means that term as defined in the first paragraph hereof.

 

“US Borrower Revolving Credit Note” means a US Borrower Revolving Credit Note,
in the form of the attached Exhibit A, executed and delivered by US Borrower
pursuant to Section 2.4(a) hereof.

 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person.  The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

“Waterfall” means that term as defined in Section 8.7(b)(ii) hereof.

 

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).

 

28

--------------------------------------------------------------------------------


 

“Wholly Owned Subsidiary” means any Person, the equity interests of which are
one hundred percent (100%) owned (other than, with respect to the ownership of
equity interests of Foreign Subsidiaries, such equity interests as are necessary
to qualify directors where required by applicable law or to satisfy other
requirements of applicable law) are at the time owned by US Borrower, directly,
or indirectly through other Persons one hundred percent (100%) of whose equity
interests are at the time owned, directly or indirectly, by US Borrower.

 

Section 1.2.  Accounting Terms.

 

(a)           Any accounting term not specifically defined in this Article I
shall have the meaning ascribed thereto by GAAP.

 

(b)           If any change in the rules, regulations, pronouncements, opinions
or other requirements of the Financial Accounting Standards Board (or any
successor thereto or agency with similar function) with respect to GAAP, or if
US Borrower adopts the International Financial Reporting Standards, and such
change or adoption results in a change in the calculation of any component (or
components in the aggregate) of the financial covenants set forth in Section 5.7
hereof or the related financial definitions, at the option of Agent, the
Required Lenders or US Borrower, the parties hereto will enter into good faith
negotiations to amend such financial covenants and financial definitions in such
manner as the parties shall agree, each acting reasonably, in order to reflect
fairly such change or adoption so that the criteria for evaluating the financial
condition of Borrowers shall be the same in commercial effect after, as well as
before, such change or adoption is made (in which case the method and
calculating such financial covenants and definitions hereunder shall be
determined in the manner so agreed); provided that, until so amended, such
calculations shall continue to be computed in accordance with GAAP as in effect
prior to such change or adoption.

 

Section 1.3.  Terms Generally.  The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms.  Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.

 

Section 1.4.  Confirmation of Recitals.  Borrowers, Agent and the Lenders hereby
confirm the statements set forth in the recitals of this Agreement.

 

ARTICLE II.  AMOUNT AND TERMS OF CREDIT

 

Section 2.1.  Amount and Nature of Credit.

 

(a)           Subject to the terms and conditions of this Agreement, the
Lenders, during the Commitment Period and to the extent hereinafter provided,
shall make Loans to Borrowers, participate in Swing Loans made by the Swing Line
Lender to US Borrower, and issue or participate in Letters of Credit at the
request of Administrative Borrower, in such aggregate amount as Borrowers shall
request pursuant to the Commitment; provided that in no event shall the
aggregate principal amount of all Loans and Letters of Credit outstanding under
this Agreement be in excess of the Total Commitment Amount.

 

29

--------------------------------------------------------------------------------


 

(b)           Each Lender, for itself and not one for any other, agrees to make
Loans, participate in Swing Loans, and issue or participate in Letters of
Credit, during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by Borrowers or the issuance of a Letter of Credit:

 

(i)            the Dollar Equivalent of the aggregate outstanding principal
amount of Loans made by such Lender (other than Swing Loans made by the Swing
Line Lender), when combined with such Lender’s pro rata share of the Letter of
Credit Exposure and the Swing Line Exposure, shall not be in excess of the
Maximum Amount for such Lender; and

 

(ii)           the aggregate outstanding principal amount of Loans (other than
Swing Loans) made by such Lender shall represent that percentage of the
aggregate principal amount then outstanding on all Loans (other than Swing
Loans) that shall be such Lender’s Commitment Percentage.  Each borrowing (other
than Swing Loans which shall be risk participated on a pro rata basis) from the
Lenders shall be made pro rata according to the respective Commitment
Percentages of the Lenders.

 

(c)           The Loans may be made as Revolving Loans as described in
Section 2.2(a) hereof and as Swing Loans as described in Section 2.2(c) hereof,
and Letters of Credit may be issued in accordance with Section 2.2(b) hereof.

 

Section 2.2.  Revolving Credit Commitment.

 

(a)           Revolving Loans.  Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Lenders shall make a Revolving Loan
or Revolving Loans to US Borrower or a Foreign Borrower in such amount or
amounts as Administrative Borrower, through an Authorized Officer, may from time
to time request, but not exceeding in aggregate principal amount at any time
outstanding hereunder the Revolving Credit Commitment, when such Revolving Loans
are combined with the Letter of Credit Exposure and the Swing Line Exposure;
provided that Borrowers shall not request any Alternate Currency Loan (and the
Lenders shall not be obligated to make an Alternate Currency Loan) if, after
giving effect thereto, the Alternate Currency Exposure would exceed the
Alternate Currency Maximum Amount).  Borrowers shall have the option, subject to
the terms and conditions set forth herein, to borrow Revolving Loans, maturing
on the last day of the Commitment Period, by means of any combination of Base
Rate Loans, Eurodollar Loans or Alternate Currency Loans.  With respect to each
Alternate Currency Loan, US Borrower or the appropriate Foreign Borrower, as
applicable, shall receive all of the proceeds of such Alternate Currency Loan in
one Alternate Currency and repay such Alternate Currency Loan in the same
Alternate Currency.  Subject to the provisions of this Agreement, Borrowers
shall be entitled under this Section 2.2(a) to borrow Revolving Loans, repay the
same in whole or in part and re-borrow Revolving Loans hereunder at any time and
from time to time during the Commitment Period.

 

30

--------------------------------------------------------------------------------


 

(b)           Letters of Credit.

 

(i)            Generally.  Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Fronting Lender shall, in its own
name, on behalf of the Lenders, issue such Letters of Credit for the account of
US Borrower or a Domestic Guarantor of Payment, as Administrative Borrower may
from time to time request.  Administrative Borrower shall not request any Letter
of Credit (and the Fronting Lender shall not be obligated to issue any Letter of
Credit) if, after giving effect thereto, (A) the Letter of Credit Exposure would
exceed the Letter of Credit Commitment, (B) the Revolving Credit Exposure would
exceed the Revolving Credit Commitment, or (C) with respect to a request for a
Letter of Credit to be issued in an Alternate Currency, the Alternate Currency
Exposure would exceed the Alternate Currency Maximum Amount.  The issuance of
each Letter of Credit shall confer upon each Lender the benefits and liabilities
of a participation consisting of an undivided pro rata interest in the Letter of
Credit to the extent of such Lender’s Commitment Percentage.

 

(ii)           Request for Letter of Credit.  Each request for a Letter of
Credit shall be delivered to Agent (and to the Fronting Lender, if the Fronting
Lender is a Lender other than Agent) by an Authorized Officer not later than
10:00 A.M. (Mountain time) three Business Days prior to the date of the proposed
issuance of the Letter of Credit.  Each such request shall be in a form
acceptable to Agent (and the Fronting Lender, if the Fronting Lender is a Lender
other than Agent) and shall specify the face amount thereof, the account party,
the beneficiary, the requested date of issuance, amendment, renewal or
extension, the expiry date thereof, the Alternate Currency if a Letter of Credit
denominated in an Alternate Currency is requested, and the nature of the
transaction or obligation to be supported thereby.  Concurrently with each such
request, Administrative Borrower, and any Domestic Guarantor of Payment for
whose account the Letter of Credit is to be issued, shall execute and deliver to
the Fronting Lender an appropriate application and agreement, being in the
standard form of the Fronting Lender for such letters of credit, as amended to
conform to the provisions of this Agreement if required by Agent.  Agent shall
give the Fronting Lender and each Lender notice of each such request for a
Letter of Credit.

 

(iii)          Standby Letters of Credit Fees.  With respect to each Letter of
Credit and the drafts thereunder, if any, whether issued for the account of US
Borrower or any Domestic Guarantor of Payment, US Borrower agrees to (A) pay to
Agent, for the pro rata benefit of the Lenders, a non-refundable commission
based upon the face amount of such Letter of Credit, which shall be paid
quarterly in arrears, on each Regularly Scheduled Payment Date, at a rate per
annum equal to the Applicable Margin for LIBOR Fixed Rate Loans (in effect on
such Regularly Scheduled Payment Date) multiplied by the undrawn face amount of
such Letter of Credit; (B) pay to Agent, for the sole benefit of the Fronting
Lender, an additional Letter of Credit fee, which shall be paid on each date
that such Letter of Credit shall be issued, amended or renewed at the rate of
one-eighth percent (1/8%) of the face amount of such Letter of Credit; and
(C) pay to Agent, for the sole benefit of the Fronting Lender, such other
issuance, amendment, renewal, negotiation, draw, acceptance, telex, courier,
postage and similar transactional fees as are customarily charged by the
Fronting Lender in respect of the issuance and administration of similar letters
of credit under its fee schedule as in effect from time to time.

 

31

--------------------------------------------------------------------------------


 

(iv)          Refunding of Letters of Credit with Revolving Loans.  Whenever a
Letter of Credit shall be drawn, US Borrower shall promptly reimburse the
Fronting Lender for the amount drawn.  In the event that the amount drawn shall
not have been reimbursed by US Borrower on the date of the drawing of such
Letter of Credit, at the sole option of Agent (and the Fronting Lender, if the
Fronting Lender is a Lender other than Agent), US Borrower shall be deemed to
have requested a Revolving Loan, subject to the provisions of Sections 2.2(a)
and 2.5 hereof (other than the requirement set forth in Section 2.5(d) hereof),
in the amount drawn.  Such Revolving Loan shall be evidenced by the Revolving
Credit Notes (or, if a Lender has not requested a Revolving Credit Note, by the
records of Agent and such Lender).  Each Lender agrees to make a Revolving Loan
on the date of such notice, subject to no conditions precedent whatsoever.  Each
Lender acknowledges and agrees that its obligation to make a Revolving Loan
pursuant to Section 2.2(a) hereof when required by this Section 2.2(b)(iv) shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to Agent, for the account of
the Fronting Lender, of the proceeds of such Revolving Loan shall be made
without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated.  US Borrower irrevocably authorizes and
instructs Agent to apply the proceeds of any borrowing pursuant to this
Section 2.2(b)(iv) to reimburse, in full (other than the Fronting Lender’s pro
rata share of such borrowing), the Fronting Lender for the amount drawn on such
Letter of Credit.  Each such Revolving Loan shall be deemed to be a Base Rate
Loan unless otherwise requested by and available to US Borrower hereunder.  Each
Lender is hereby authorized to record on its records relating to its Revolving
Credit Note (or, if such Lender has not requested a Revolving Credit Note, its
records relating to Revolving Loans) such Lender’s pro rata share of the amounts
paid and not reimbursed on the Letters of Credit.

 

(v)           Participation in Letters of Credit.  If, for any reason, Agent
(and the Fronting Lender if the Fronting Lender is a Lender other than Agent)
shall be unable to or, in the opinion of Agent, it shall be impracticable to,
convert any Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, or if the amount not reimbursed is a Letter of Credit drawn in an
Alternate Currency, Agent (and the Fronting Lender if the Fronting Lender is a
Lender other than Agent) shall have the right to request that each Lender fund a
participation in the amount due (or the Dollar Equivalent with respect to a
Letter of Credit in an Alternate Currency) with respect to such Letter of
Credit, and Agent shall promptly notify each Lender thereof (by facsimile or
telephone, confirmed in writing).  Upon such notice, but without further action,
the Fronting Lender hereby agrees to grant to each Lender, and each Lender
hereby agrees to acquire from the Fronting Lender, an undivided participation
interest in the amount due with respect to such Letter of Credit in an amount
equal to such Lender’s Commitment Percentage of the principal amount due with
respect to such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to Agent, for the account of the
Fronting Lender, such Lender’s ratable share of the amount due with respect to
such Letter of Credit

 

32

--------------------------------------------------------------------------------


 

(determined in accordance with such Lender’s Commitment Percentage).  Each
Lender acknowledges and agrees that its obligation to acquire participations in
the amount due under any Letter of Credit that is drawn but not reimbursed by
Borrowers pursuant to this Section 2.2(b)(v) shall be absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or Event of Default, and
that each such payment shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated.  Each Lender
shall comply with its obligation under this Section 2.2(b)(v) by wire transfer
of immediately available funds (in Dollars, in the Dollar Equivalent for amounts
drawn in such Alternate Currency), in the same manner as provided in Section 2.5
hereof with respect to Revolving Loans.  Each Lender is hereby authorized to
record on its records such Lender’s pro rata share of the amounts paid and not
reimbursed on the Letters of Credit.  In addition, each Lender agrees to risk
participate in the Existing Letters of Credit as provided in subsection (vi)
below.

 

(vi)          Existing Letters of Credit.  Schedule 2.2 hereto contains a
description of all letters of credit outstanding on, and to continue in effect
after, the Closing Date. Each such letter of credit issued by a bank that is or
becomes a Lender under this Agreement on the Closing Date (each, an “Existing
Letter of Credit”) shall constitute a “Letter of Credit” for all purposes of
this Agreement, issued, for purposes of subsection (v) above, on the Closing
Date.  US Borrower, Agent and the Lenders hereby agree that, from and after such
date, the terms of this Agreement shall apply to the Existing Letters of Credit,
superseding any other agreement theretofore applicable to them to the extent
inconsistent with the terms hereof.  Notwithstanding anything to the contrary in
any reimbursement agreement applicable to the Existing Letters of Credit, the
fees payable in connection with each Existing Letter of Credit to be shared with
the Lenders shall accrue from the Closing Date at the rate provided in this
subsection (vi).

 

(vii)         Auto-Renewal Letters of Credit.  If Administrative Borrower so
requests, a Letter of Credit shall have an automatic renewal provision; provided
that any Letter of Credit that has an automatic renewal provision must permit
Agent (or the Fronting Lender if the Fronting Lender is a Lender other than
Agent) to prevent any such renewal by giving prior notice to the beneficiary
thereof not later than thirty (30) days prior to the renewal date of such Letter
of Credit.  Once any such Letter of Credit that has automatic renewal provisions
has been issued, the Revolving Lenders shall be deemed to have authorized (but
may not require) Agent (and the Fronting Lender) to permit at any time the
renewal of such Letter of Credit to an expiry date not later than one year after
the last day of the Commitment Period.

 

(viii)        Letters of Credit Outstanding Beyond the Commitment Period.  If
any Letter of Credit is outstanding upon the termination of the Commitment,
then, upon such termination, US Borrower shall deposit with Agent, for the
benefit of the Fronting Lender, with respect to all outstanding Letters of
Credit, either cash or a Supporting Letter of Credit, which, in each case, is
(A) in an amount equal to one hundred five percent (105%) of the undrawn amount
of the outstanding Letters of Credit, and (B) free

 

33

--------------------------------------------------------------------------------


 

and clear of all rights and claims of third parties.  The cash shall be
deposited in an escrow account at a financial institution designated by the
Fronting Lender.  The Fronting Lender shall be entitled to withdraw (with
respect to the cash) or draw (with respect to the Supporting Letter of Credit)
amounts necessary to reimburse the Fronting Lender for payments to be made under
the Letters of Credit and any fees and expenses associated with such Letters of
Credit, or incurred pursuant to the reimbursement agreements with respect to
such Letters of Credit.  US Borrower shall also execute such documentation as
Agent or the Fronting Lender may reasonably require in connection with the
survival of the Letters of Credit beyond the Commitment or this Agreement. 
After expiration of all undrawn Letters of Credit, the Supporting Letter of
Credit or the remainder of the cash, as the case may be, shall promptly be
returned to Administrative Borrower.

 

(ix)           Requests for Letters of Credit When One or More Lenders are
Affected Lenders.  If a Letter of Credit is requested at such time that a Lender
is an Affected Lender hereunder, then (A) such Letter of Credit shall be issued
to the extent that Agent (and the Fronting Lender) shall have entered into
satisfactory (to Agent) arrangements (including, without limitation, the posting
of cash collateral by the Affected Lender) with US Borrower or such Affected
Lender to eliminate or mitigate the reimbursement risk with respect to such
Affected Lender, or (B) Agent shall issue a Letter of Credit in an amount that
is the amount of the requested Letter of Credit less the Commitment Percentage
of such Affected Lender times the amount of the requested Letter of Credit.

 

(x)            Letters of Credit Issued and Outstanding When One or More Lenders
are Affected Lenders.  With respect to any Letters of Credit that have been
issued and are outstanding at the time any Lender is an Affected Lender, Agent
(and the Fronting Lender) shall have the right to request that US Borrower or
such Affected Lender cash collateralize, in form and substance satisfactory to
Agent (and the Fronting Lender), such Letters of Credit so as to eliminate or
mitigate the reimbursement risk with respect to such Affected Lender.

 

(c)           Swing Loans.

 

(i)            Generally.  Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Swing Line Lender shall make a
Swing Loan or Swing Loans to US Borrower in such amount or amounts as
Administrative Borrower, through an Authorized Officer, may from time to time
request; provided that Administrative Borrower shall not request any Swing Loan
if, after giving effect thereto, (A) the Revolving Credit Exposure would exceed
the Revolving Credit Commitment, or (B) the Swing Line Exposure would exceed the
Swing Line Commitment.  Each Swing Loan shall be due and payable on the Swing
Loan Maturity Date applicable thereto.  Each Swing Loan shall be made in
Dollars.  US Borrower may prepay Swing Loans in accordance with Section 2.7
hereof.

 

(ii)           Refunding of Swing Loans.  If the Swing Line Lender so elects, by
giving notice to Administrative Borrower and the Lenders, US Borrower agrees
that the Swing Line Lender shall have the right, in its sole discretion, to
require that any Swing Loan be

 

34

--------------------------------------------------------------------------------


 

refinanced as a Revolving Loan.  Such Revolving Loan shall be a Base Rate Loan
unless otherwise requested by and available to US Borrower hereunder.  Upon
receipt of such notice by Administrative Borrower and the Lenders, US Borrower
shall be deemed, on such day, to have requested a Revolving Loan in the
principal amount of the Swing Loan in accordance with Sections 2.2(a) and 2.5
hereof (other than the requirement set forth in Section 2.5(d) hereof).  Such
Revolving Loan shall be evidenced by the US Borrower Revolving Credit Notes (or,
if a Lender has not requested a US Borrower Revolving Credit Note, by the
records of Agent and such Lender).  Each Lender agrees to make a Revolving Loan
on the date of such notice, subject to no conditions precedent whatsoever.  Each
Lender acknowledges and agrees that such Lender’s obligation to make a Revolving
Loan pursuant to Section 2.2(a) hereof when required by this Section 2.2(c)(ii)
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to Agent, for the account of
the Swing Line Lender, of the proceeds of such Revolving Loan shall be made
without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated.  US Borrower irrevocably authorizes and
instructs Agent to apply the proceeds of any borrowing pursuant to this Section
2.2(c)(ii) to repay in full such Swing Loan.  Each Lender is hereby authorized
to record on its records relating to its US Borrower Revolving Credit Note (or,
if such Lender has not requested a US Borrower Revolving Credit Note, its
records relating to Revolving Loans) such Lender’s pro rata share of the amounts
paid to refund such Swing Loan.

 

(iii)          Participation in Swing Loans.  If, for any reason, the Swing Line
Lender is unable to or, in the opinion of Agent, it is impracticable to, convert
any Swing Loan to a Revolving Loan pursuant to the preceding Section 2.2(c)(ii),
then on any day that a Swing Loan is outstanding (whether before or after the
maturity thereof), Agent shall have the right to request that each Lender fund a
participation in such Swing Loan, and Agent shall promptly notify each Lender
thereof (by facsimile or telephone, confirmed in writing).  Upon such notice,
but without further action, the Swing Line Lender hereby agrees to grant to each
Lender, and each Lender hereby agrees to acquire from the Swing Line Lender, an
undivided participation interest in the right to share in the payment of such
Swing Loan in an amount equal to such Lender’s Commitment Percentage of the
principal amount of such Swing Loan.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to Agent, for the benefit of the
Swing Line Lender, such Lender’s ratable share of such Swing Loan (determined in
accordance with such Lender’s Commitment Percentage).  Each Lender acknowledges
and agrees that its obligation to acquire participations in Swing Loans pursuant
to this Section 2.2(c)(iii) is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation, the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated.  Each Lender
shall comply with its obligation under this Section 2.2(c)(iii) by wire transfer
of immediately available

 

35

--------------------------------------------------------------------------------


 

funds, in the same manner as provided in Section 2.5 hereof with respect to
Revolving Loans to be made by such Lender.

 

(iv)          Requests for Swing Loan When One or More Lenders are Affected
Lenders.  If a Swing Loan is requested at such time that a Lender is an Affected
Lender hereunder, then (A) such Swing Loan shall be issued to the extent that
Agent shall have entered into satisfactory (to Agent) arrangements (including,
without limitation, the posting of cash collateral by the Affected Lender) with
US Borrower or such Affected Lender to eliminate or mitigate the reimbursement
risk with respect to such Affected Lender, or (B) Agent shall issue a Swing Loan
in an amount that is the amount of the requested Swing Loan less the Commitment
Percentage of such Affected Lender times the amount of the requested Swing Loan.

 

(v)           Swing Loans Outstanding When One or More Lenders are Affected
Lenders.  With respect to any Swing Loans that are outstanding at the time any
Lender is an Affected Lender, Agent shall have the right to request that US
Borrower or such Affected Lender cash collateralize, in form and substance
satisfactory to Agent, such Swing Loans so as to eliminate or mitigate the
reimbursement risk with respect to such Affected Lender.

 

Section 2.3.  Interest.

 

(a)           Revolving Loans.

 

(i)            Base Rate Loan.  The appropriate Borrower or Borrowers shall pay
interest on the unpaid principal amount of a Base Rate Loan outstanding from
time to time from the date thereof until paid at the Derived Base Rate from time
to time in effect.  Interest on such Base Rate Loan shall be payable, commencing
December 31, 2010, and continuing on each Regularly Scheduled Payment Date
thereafter and at the maturity thereof.

 

(ii)           LIBOR Fixed Rate Loans.  The appropriate Borrower or Borrowers
shall pay interest on the unpaid principal amount of each LIBOR Fixed Rate Loan
outstanding from time to time, fixed in advance on the first day of the Interest
Period applicable thereto through the last day of the Interest Period applicable
thereto (but subject to changes in the Applicable Margin for LIBOR Fixed Rate
Loans), at the Derived LIBOR Fixed Rate.  Interest on such LIBOR Fixed Rate Loan
shall be payable on each Interest Adjustment Date with respect to an Interest
Period (provided that if an Interest Period shall exceed three months, the
interest must be paid every three months, commencing three months from the
beginning of such Interest Period).

 

(b)           Swing Loans.  US Borrower shall pay interest to Agent, for the
sole benefit of the Swing Line Lender (and any Lender that shall have purchased
a participation in such Swing Loan), on the unpaid principal amount of each
Swing Loan outstanding from time to time from the date thereof until paid at the
Derived Base Rate from time to time in effect.  Interest on each

 

36

--------------------------------------------------------------------------------


 

Swing Loan shall be payable on the Swing Loan Maturity Date applicable thereto. 
Each Swing Loan shall bear interest for a minimum of one day.

 

(c)           Default Rate.  Anything herein to the contrary notwithstanding, if
an Event of Default shall occur, upon the election of Agent or the Required
Lenders (i) the principal of each Loan and the unpaid interest thereon shall
bear interest, until paid, at the Default Rate, (ii) the fee for the aggregate
undrawn amount of all issued and outstanding Letters of Credit shall be
increased by two percent (2%) in excess of the rate otherwise applicable
thereto, and (iii) in the case of any other amount not paid when due from
Borrowers hereunder or under any other Loan Document, such amount shall bear
interest at the Default Rate; provided that, (A) during an Event of Default
under Section 7.1 or 7.11 hereof, the applicable Default Rate shall apply
without any election or action on the part of Agent or any Lender, and (B) if
any such Event of Default is waived in writing by the Required Lenders (and no
other Event of Default shall exist), any increase in interest rates or fees
instituted pursuant to this Section 2.3(c) shall be rescinded as of the date of
such waiver.

 

(d)           Limitation on Interest.

 

(i)            Generally.  In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Administrative Borrower for distribution
to Borrowers, as appropriate.  In determining whether the interest contracted
for, charged, or received by Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (A) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (B) exclude voluntary prepayments and the effects thereof, and (C)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations.

 

(ii)           Foreign Jurisdiction Interest.  If any provision of this
Agreement or any other Loan Document would obligate any Foreign Borrower to make
any payment of interest or other amount payable to (including for the account
of) any Lender in an amount, or calculated at a rate, that would be prohibited
by law or would result in a receipt by such Lender of interest at a criminal
rate then, notwithstanding such provision, such amount or rate shall be deemed
to have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by such Lender of interest at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (A) first, by reducing the
amount or rate of interest required to be paid to such Lender under this Article
II; and (B) thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to such Lender that would constitute interest for
purposes of the applicable statute.  Notwithstanding the foregoing, and after
giving effect to all adjustments contemplated

 

37

--------------------------------------------------------------------------------


 

thereby, if a Lender shall have received an amount in excess of the maximum
amount permitted by such statute, then the Lender shall pay an amount equal to
such excess to such Foreign Borrower.  Any amount or rate of interest referred
to in this Article II with respect to the foreign extensions of credit shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that such
extensions of credit remain outstanding on the assumption that any charges, fees
or expenses that fall within the meaning of “interest” shall, if they relate to
a specific period of time, be pro-rated over that period of time and otherwise
be pro-rated over the Commitment Period and, in the event of a dispute, a
certificate of an actuary appointed by Agent (and reasonably acceptable to US
Borrower) shall be conclusive for the purposes of such determination.

 

Section 2.4.  Evidence of Indebtedness.

 

(a)           US Borrower Revolving Loans.  Upon the request of a Lender, to
evidence the obligation of US Borrower to repay the Revolving Loans made by such
Lender and to pay interest thereon, US Borrower shall execute a US Borrower
Revolving Credit Note, payable to the order of such Lender in the principal
amount equal to its Commitment Percentage of the Revolving Credit Commitment,
or, if less, the aggregate unpaid principal amount of Revolving Loans made by
such Lender; provided that the failure of a Lender to request a US Borrower
Revolving Credit Note shall in no way detract from US Borrower’s obligations to
such Lender hereunder.

 

(b)           Foreign Borrower Revolving Loans.  Upon the request of a Lender,
to evidence the obligation of each Foreign Borrower to repay the Revolving Loans
made by such Lender to such Foreign Borrower and to pay interest thereon, each
such Foreign Borrower shall execute a Foreign Borrower Revolving Credit Note,
payable to the order of such Lender in the principal amount equal to its
Commitment Percentage of the Revolving Credit Commitment, or, if less, the
aggregate unpaid principal amount of Revolving Loans made by such Lender to such
Foreign Borrower; provided that the failure of a Lender to request a Foreign
Borrower Revolving Credit Note shall in no way detract from such Foreign
Borrower’s obligations to such Lender hereunder.

 

(c)           Swing Loans.  Upon the request of the Swing Line Lender, to
evidence the obligation of US Borrower to repay the Swing Loans and to pay
interest thereon, US Borrower shall execute a Swing Line Note, payable to the
order of the Swing Line Lender in the principal amount of the Swing Line
Commitment, or, if less, the aggregate unpaid principal amount of Swing Loans
made by the Swing Line Lender; provided that the failure of the Swing Line
Lender to request a Swing Line Note shall in no way detract from US Borrower’s
obligations to the Swing Line Lender hereunder.

 

Section 2.5.  Notice of Credit Event; Funding of Loans.

 

(a)           Notice of Credit Event.  Administrative Borrower, through an
Authorized Officer, shall provide to Agent a Notice of Loan prior to (i) 10:00
A.M. (Mountain time) on the proposed date of borrowing of, or conversion of a
Loan to, a Base Rate Loan, (ii) 10:00 A.M. (Mountain

 

38

--------------------------------------------------------------------------------


 

time) three Business Days prior to the proposed date of borrowing of,
continuation of or conversion of a Loan to, a Eurodollar Loan, (iii) 10:00 A.M.
(Mountain time) three Business Days prior to the proposed date of borrowing of
an Alternate Currency Loan, and (iv) 12:00 Noon (Mountain time) on the proposed
date of borrowing of a Swing Loan; provided however, that an Authorized Officer
of Administrative Borrower may verbally request a Loan, so long as a Notice of
Loan is received by the end of the same Business Day, and, if Agent or any
Lender provides funds or initiates funding based upon such verbal request, US
Borrower shall bear the risk with respect to any information regarding such
funding that is later determined to have been incorrect.  Administrative
Borrower shall comply with the notice provisions set forth in Section 2.2(b)
hereof with respect to Letters of Credit.

 

(b)           Funding of Loans.  Agent shall notify each Lender of the date,
amount, type of currency and Interest Period (if applicable) promptly upon the
receipt of a Notice of Loan (other than for a Swing Loan, or a Revolving Loan to
be funded as a Swing Loan), and, in any event, by 12:00 Noon. (Mountain time) on
the date such Notice of Loan is received.  On the date that the Credit Event set
forth in such Notice of Loan is to occur, each such Lender shall provide to
Agent, not later than 1:00 P.M. (Mountain time), the amount in Dollars, or, with
respect to an Alternate Currency, in the applicable Alternate Currency, in
federal or other immediately available funds, required of it.  If Agent shall
elect to advance the proceeds of such Loan prior to receiving funds from such
Lender, Agent shall have the right, upon prior notice to Administrative
Borrower, to debit any account of the appropriate Borrower or otherwise receive
such amount from the appropriate Borrower, promptly after demand, in the event
that such Lender shall fail to reimburse Agent in accordance with this
subsection.  Agent shall also have the right to receive interest from such
Lender at the Federal Funds Effective Rate in the event that such Lender shall
fail to provide its portion of the Loan on the date requested and Agent shall
elect to provide such funds.

 

(c)           Conversion and Continuation of Loans.

 

(i)            At the request of Administrative Borrower to Agent, subject to
the notice and other provisions of this Section 2.5, the Lenders shall convert a
Base Rate Loan to one or more Eurodollar Loans at any time and shall convert a
Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date applicable
thereto.  Swing Loans may be converted by the Swing Line Lender to Revolving
Loans in accordance with Section 2.2(c)(ii) hereof.  No Alternate Currency Loan
may be converted to a Base Rate Loan or Eurodollar Loan and no Base Rate Loan or
Eurodollar Loan may be converted to an Alternate Currency Loan.

 

(ii)           At the request of Administrative Borrower to Agent, subject to
the notice and other provisions of this Section 2.5, the Lenders shall continue
one or more Eurodollar Loans as of the end of the applicable Interest Period as
a new Eurodollar Loan with a new Interest Period.

 

39

--------------------------------------------------------------------------------


 

(d)           Minimum Amount for Loans.  Each request for:

 

(i)            a Base Rate Loan shall be in an amount of not less than Five
Hundred Thousand Dollars ($500,000), increased by increments of One Hundred
Thousand Dollars ($100,000);

 

(ii)           a LIBOR Fixed Rate Loan shall be in an amount (or, with respect
to an Alternate Currency Loan, such approximately comparable amount as shall
result in an amount rounded to the nearest whole number) of not less than Five
Hundred Thousand Dollars ($500,000), increased by increments of Five Hundred
Thousand Dollars ($500,000) (or, with respect to an Alternate Currency Loan,
such approximately comparable amount as shall result in an amount rounded to the
nearest whole number); and

 

(iii)          a Swing Loan shall be in an amount of not less than Two Hundred
Fifty Thousand Dollars ($250,000).

 

(e)           Interest Periods.  Administrative Borrower shall not request that
LIBOR Fixed Rate Loans be outstanding for more than ten (10) different Interest
Periods at the same time.

 

(f)            Advancing of Non Pro-Rata Revolving Loans.  Notwithstanding
anything in this Agreement to the contrary, if Borrowers request a Revolving
Loan pursuant to Section 2.5(a) hereof (and all conditions precedent set forth
in Section 4.1 hereof are met) at a time when one or more Lenders are Defaulting
Lenders, Agent shall have the option, in its sole discretion, to require (and,
at the request of US Borrower, shall require) the non-Defaulting Lenders to
honor such request by making a non pro-rata Revolving Loan to the appropriate
Borrower in an amount equal to (i) the amount requested by such Borrower, minus
(ii) the portions of such Revolving Loan that should have been made by such
Defaulting Lenders.  For purposes of such Revolving Loans, the Lenders that are
making such Revolving Loan shall do so in proportion to their Commitment
Percentages of the amount requested by such Borrower.  For the avoidance of
doubt, in no event shall the aggregate outstanding principal amount of Loans
made by a Lender (other than Swing Loans made by the Swing Line Lender), when
combined with such Lender’s pro rata share, if any, of the Letter of Credit
Exposure and the Swing Line Exposure, be in excess of the Maximum Amount for
such Lender.

 

Section 2.6.  Payment on Loans and Other Obligations.

 

(a)           Payments Generally.  Each payment made hereunder by a Credit Party
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever.

 

(b)           Payments in Alternate Currency.  With respect to any Alternate
Currency Loan, all payments (including prepayments) to any Lender of the
principal of or interest on such Alternate Currency Loan shall be made in the
same Alternate Currency as the original Loan.  For clarification, the amount
outstanding on any Alternate Currency Loan for purposes of repayment on the last
day of the applicable Interest Period shall be measured in the Alternate
Currency and not by the Dollar Equivalent of such amount.  With respect to any
Alternate Currency Letter of Credit, all payments to the Fronting Lender (and to
any Lender that shall have funded its

 

40

--------------------------------------------------------------------------------


 

participation in such Letter of Credit) shall be made in the Dollar Equivalent
(as determined on the date of drawing of such Letter of Credit) of the amount of
such Alternate Currency Letter of Credit.  All such payments shall be remitted
by the appropriate Borrower to Agent, at the address of Agent for notices
referred to in Section 11.4 hereof (or at such other office or account as
designated in writing by Agent to Administrative Borrower), for the account of
the Lenders (or the Fronting Lender or the Swing Line Lender, as appropriate)
not later than 11:00 A.M. (Mountain time) on the due date thereof in same day
funds.  Any such payments received by Agent after 11:00 A.M. (Mountain time)
shall be deemed to have been made and received on the next Business Day.

 

(c)           Payments in Dollars.  With respect to (i) any Loan (other than an
Alternate Currency Loan), or (ii) any other payment to Agent and the Lenders
that shall not be covered by subsection (b) above, all such payments (including
prepayments) to Agent of the principal of or interest on such Loan or other
payment, including but not limited to principal, interest, fees or any other
amount owed by Borrowers under this Agreement, shall be made in Dollars.  All
payments described in this subsection (c) shall be remitted to Agent, at the
address of Agent for notices referred to in Section 11.4 hereof for the account
of the Lenders (or the Fronting Lender or the Swing Line Lender, as appropriate)
not later than 11:00 A.M. (Mountain time) on the due date thereof in immediately
available funds.  Other than with respect to payments made by wire transfer that
are released by the appropriate Borrower by 11:00 A.M. (Mountain time), any such
payments received by Agent (or the Fronting Lender or the Swing Line Lender)
after 11:00 A.M. (Mountain time) shall be deemed to have been made and received
on the next Business Day.

 

(d)           Payments to Lenders.  Upon Agent’s receipt of payments hereunder,
Agent shall immediately distribute to each Lender its (except with respect to
Swing Loans, which shall be paid to the Swing Line Lender and any Lender that
has funded a participation in the Swing Loans, or, with respect to Letters of
Credit, certain of which payments shall be paid to the Fronting Lender) ratable
shares, if any, of the amount of principal, interest, and commitment and other
fees received by Agent for the account of such Lender.  Payments received by
Agent in Dollars shall be delivered to the Lenders in Dollars in immediately
available funds.  Payments received by Agent in any Alternate Currency shall be
delivered to the Lenders in such Alternate Currency in same day funds.  Each
Lender shall record any principal, interest or other payment, the principal
amounts of Base Rate Loans, LIBOR Fixed Rate Loans, Swing Loans and Letters of
Credit, the type of currency for each Loan, all prepayments and the applicable
dates, including Interest Periods, with respect to the Loans made, and payments
received by such Lender, by such method as such Lender may generally employ;
provided that failure to make any such entry shall in no way detract from the
obligations of Borrowers under this Agreement or any Note.  The aggregate unpaid
amount of Loans, types of Loans, Interest Periods and similar information with
respect to the Loans and Letters of Credit set forth on the records of Agent
shall be rebuttably presumptive evidence with respect to such information,
including the amounts of principal, interest and fees owing to each Lender.

 

(e)           Timing of Payments.  Whenever any payment to be made hereunder,
including, without limitation, any payment to be made on any Loan, shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Loan;

 

41

--------------------------------------------------------------------------------


 

provided that, with respect to a LIBOR Fixed Rate Loan, if the next Business Day
shall fall in the succeeding calendar month, such payment shall be made on the
preceding Business Day and the relevant Interest Period shall be adjusted
accordingly.

 

(f)            Affected Lender.  To the extent that Agent receives any payments
or other amounts for the account of an Affected Lender, at the discretion of
Agent, such Affected Lender shall be deemed to have requested that Agent use
such payment or other amount (or any portion thereof, at the discretion of
Agent) first, to cash collateralize its unfunded risk participation in Swing
Loans and the Letters of Credit pursuant to Sections 2.2(b)(iv), 2.2(c)(iii),
and 2.5(b) hereof, and, with respect to any Defaulting Lender, second, to
fulfill its obligations to make Loans.

 

(g)           Payment of Non Pro-Rata Revolving Loans.  Notwithstanding anything
in this Agreement to the contrary, at the sole discretion of Agent, in order to
pay Revolving Loans made to a Borrower that were not advanced pro rata by the
Lenders, any payment of any Loan may first be applied to such Revolving Loans of
such Borrower that were not advanced pro rata.

 

Section 2.7.  Prepayment.

 

(a)           Right to Prepay.

 

(i)            Borrowers shall have the right at any time or from time to time
to prepay, on a pro rata basis for all of the Lenders (except with respect to
Swing Loans, which shall be paid to the Swing Line Lender and any Lender that
has funded a participation in such Swing Loan), all or any part of the principal
amount of the Loans then outstanding, as designated by Administrative Borrower.
Such payment shall include interest accrued on the amount so prepaid to the date
of such prepayment and any amount payable under Article III hereof with respect
to the amount being prepaid.  Subject to payment of amounts set forth under
Article III hereof, prepayments of Loans shall be without any premium or
penalty.

 

(ii)           Borrowers shall have the right, at any time or from time to time,
to prepay, for the benefit of the Swing Line Lender (and any Lender that has
funded a participation in such Swing Loan), all or any part of the principal
amount of the Swing Loans then outstanding, as designated by Administrative
Borrower, plus interest accrued on the amount so prepaid to the date of such
prepayment.

 

(iii)          Notwithstanding anything in this Section 2.7 or otherwise to the
contrary, at the discretion of Agent, in order to prepay Revolving Loans to a
Borrower that were not advanced pro rata by all of the Lenders, any prepayment
of a Loan shall first be applied to Revolving Loans made to such Borrower by the
Lenders during any period in which a Defaulting Lender or Insolvent Lender shall
exist.

 

(b)           Notice of Prepayment.  Administrative Borrower shall give Agent
(i) notice of prepayment of a Base Rate Loan or Swing Loan by no later than
11:00 A.M. (Mountain time) on the Business Day on which such prepayment is to be
made and (ii) written notice of prepayment

 

42

--------------------------------------------------------------------------------


 

of a LIBOR Fixed Rate Loan by no later than 11:00 A.M. (Mountain time) three
Business Days before the Business Day on which such prepayment is to be made.

 

(c)           Minimum Amount.  Each prepayment of a LIBOR Fixed Rate Loan shall
be in the principal amount of not less than the lesser of One Million Dollars
($1,000,000) or the principal amount of such Loan (or, with respect to an
Alternate Currency Loan, the Dollar Equivalent (rounded to a comparable amount)
of such amount), or, with respect to a Swing Loan, the principal balance of such
Swing Loan, except in the case of a mandatory payment pursuant to Section
2.11(d) or Article III hereof.

 

Section 2.8.  Commitment and Other Fees.

 

(a)           Commitment Fee.  US Borrower shall pay to Agent, for the ratable
account of the Lenders as a consideration for the Revolving Credit Commitment, a
commitment fee from the Closing Date to and including the last day of the
Commitment Period, payable quarterly, at a rate per annum equal to (i) the
Applicable Commitment Fee Rate in effect on the payment date, multiplied by (ii)
(A) the average daily Revolving Amount in effect during such quarter, minus (B)
the average daily Revolving Credit Exposure (exclusive of the Swing Line
Exposure) during such quarter.  The commitment fee shall be payable in arrears,
on December 31, 2010 and continuing on each Regularly Scheduled Payment Date
thereafter, and on the last day of the Commitment Period.

 

(b)           Agent Fee.  US Borrower shall pay to Agent, for its sole benefit,
the fees set forth in the Agent Fee Letter.

 

Section 2.9.  Modifications to Commitment.

 

(a)           Optional Reduction of Revolving Credit Commitment.  Borrowers may
at any time and from time to time permanently reduce in whole or ratably in part
the Revolving Amount to an amount not less than the then existing Revolving
Credit Exposure, by giving Agent not fewer than three Business Days’ written
notice of such reduction, provided that any such partial reduction shall be in
an aggregate amount, for all of the Lenders, of not less than Five Million
Dollars ($5,000,000), increased in increments of One Million Dollars
($1,000,000).  Agent shall promptly notify each Lender of the date of each such
reduction and such Lender’s proportionate share thereof.  After each such
reduction, the commitment fees payable hereunder shall be calculated upon the
Revolving Amount as so reduced.  If Borrowers reduce in whole the Total
Commitment Amount, on the effective date of such reduction (the appropriate
Borrowers having prepaid in full the unpaid principal balance, if any, of the
Loans, together with all interest (if any) and commitment and other fees accrued
and unpaid with respect thereto, and provided that no Letter of Credit Exposure
or Swing Line Exposure shall exist), all of the Revolving Credit Notes shall be
delivered to Agent marked “Canceled” and Agent shall redeliver such Revolving
Credit Notes to Administrative Borrower.  Any partial reduction in the Revolving
Amount shall be effective during the remainder of the Commitment Period.  Upon
each decrease of the Revolving Amount, the Maximum Revolving Amount and the
Total Commitment Amount shall be proportionally decreased.

 

43

--------------------------------------------------------------------------------


 

(b)           Increase in Commitment.  At any time during the Commitment
Increase Period, Administrative Borrower may request that Agent increase the
Revolving Amount from the Closing Revolving Amount up to an amount that shall
not exceed the Maximum Revolving Amount.  Each such request for an increase
shall be in an amount of at least Ten Million Dollars ($10,000,000), increased
by increments of One Million Dollars ($1,000,000), and may be made by either
(i) increasing, for one or more Lenders, with their prior written consent, their
respective Revolving Credit Commitments, or (ii) including one or more
Additional Lenders, each with a new commitment under the Revolving Credit
Commitment, as a party to this Agreement (each an “Additional Commitment” and,
collectively, the “Additional Commitments”); provided that existing Lenders
shall be given the first opportunity to provide Additional Commitments.  During
the Commitment Increase Period, all of the Lenders agree that Agent, in its sole
discretion, may permit one or more Additional Commitments upon satisfaction of
the following requirements: (A) each Additional Lender, if any, shall execute an
Additional Lender Assumption Agreement, (B) Agent shall provide to
Administrative Borrower and each Lender a revised Schedule 1 to this Agreement,
including revised Commitment Percentages for each of the Lenders, if
appropriate, at least three Business Days prior to the date of the effectiveness
of such Additional Commitments (each an “Additional Lender Assumption Effective
Date”), and (C) Borrowers shall execute and deliver to Agent and the Lenders
such replacement or additional Revolving Credit Notes as shall be required by
Agent (and requested by the Lenders).  The Lenders hereby authorize Agent to
execute each Additional Lender Assumption Agreement on behalf of the Lenders. 
On each Additional Lender Assumption Effective Date, the Lenders shall make
adjustments among themselves with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of Agent, in order to reallocate among such Lenders such outstanding
amounts, based on the revised Commitment Percentages and to otherwise carry out
fully the intent and terms of this Section 2.9(b) (and the appropriate Borrower
shall pay to the Lenders any amounts that would be payable pursuant to
Section 3.3 hereof if such adjustments among the Lenders would cause a
prepayment of one or more Eurodollar Loans).  In connection therewith, it is
understood and agreed that the Maximum Amount of any Lender will not be
increased (or decreased except pursuant to Section 2.9(a) hereof) without the
prior written consent of such Lender.  Administrative Borrower shall not request
any increase in the Revolving Amount pursuant to this Section 2.9(b) if a
Default or an Event of Default shall then exist, or, after giving pro forma
effect to any such increase (including a pro forma calculation of the financial
covenants set forth in Section 5.7 hereof) would exist.  Upon each increase of
the Revolving Amount, the Total Commitment Amount shall be proportionally
increased.

 

Section 2.10.  Computation of Interest and Fees.  With the exception of Base
Rate Loans, interest on Loans, Letter of Credit fees, Related Expenses and
commitment and other fees and charges hereunder shall be computed on the basis
of a year having three hundred sixty (360) days and calculated for the actual
number of days elapsed.  With respect to Base Rate Loans, interest shall be
computed on the basis of a year having three hundred sixty-five (365) days or
three hundred sixty-six (366) days, as the case may be, and calculated for the
actual number of days elapsed.

 

44

--------------------------------------------------------------------------------


 

Section 2.11.  Mandatory Payments.

 

(a)           Revolving Credit Exposure.  If, at any time, the Revolving Credit
Exposure shall exceed the Revolving Credit Commitment, US Borrower (and the
appropriate Foreign Borrowers) shall, as promptly as practicable, but in no
event later than the next Business Day, pay an aggregate principal amount of the
Revolving Loans sufficient to bring the Revolving Credit Exposure within the
Revolving Credit Commitment.

 

(b)           Swing Line Exposure.  If, at any time, the Swing Line Exposure
shall exceed the Swing Line Commitment, US Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Swing Loans sufficient to bring the Swing Line Exposure
within the Swing Line Commitment.

 

(c)           Alternate Currency Exposure.  If, at any time, the Alternate
Currency Exposure shall exceed the Alternate Currency Maximum Amount, US
Borrower (and the appropriate Foreign Borrowers) shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Alternate Currency Loans sufficient to bring the
Alternate Currency Exposure within the Alternate Currency Maximum Amount.

 

(d)           Application of Mandatory Payments.  Unless otherwise designated by
Borrowers, each prepayment pursuant to Section 2.11(a), (b) or (c) hereof shall
be applied in the following order (i) first, on a pro rata basis for the
Lenders, to outstanding Base Rate Loans, (ii) second, on a pro rata basis for
the Lenders, to outstanding Eurodollar Loans, and (iii) third, on a pro rata
basis for the Lenders, to outstanding Alternate Currency Loans, provided that,
if the outstanding principal amount of any LIBOR Fixed Rate Loan shall be
reduced to an amount less than the minimum amount set forth in
Section 2.5(d) hereof as a result of such prepayment, then such LIBOR Fixed Rate
Loan shall be converted into a Base Rate Loan on the date of such prepayment. 
Any prepayment of a LIBOR Fixed Rate Loan pursuant to this Section 2.11 shall be
subject to the prepayment provisions set forth in Article III hereof.

 

Section 2.12.  Liability of Borrowers.

 

(a)           Joint and Several Liability.  Each Borrower hereby authorizes
Administrative Borrower or any other Borrower to request Loans or Letters of
Credit hereunder.  Each Borrower acknowledges and agrees that Agent and the
Lenders are entering into this Agreement at the request of each Borrower and
with the understanding that US Borrower is and shall remain fully liable,
jointly and severally, for payment in full of the Obligations, and each Foreign
Borrower is and shall remain fully liable for payment in full of the Obligations
of any other Foreign Borrower, as set forth in the Loan Documents.  Each
Borrower agrees that it is receiving or will receive a direct pecuniary benefit
for each Loan made or Letter of Credit issued hereunder (including the
Obligations of Foreign Borrowers through Article XI hereof).

 

(b)           Appointment of Administrative Borrower.  Each Borrower hereby
irrevocably appoints Administrative Borrower as the borrowing agent and
attorney-in-fact for all Borrowers, which appointment shall remain in full force
and effect unless and until Agent shall have received prior written notice
signed by each Borrower that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower.  Each Borrower hereby
irrevocably appoints and authorizes Administrative Borrower to (i) provide Agent
with all

 

45

--------------------------------------------------------------------------------


 

notices with respect to Loans and Letters of Credit obtained for the benefit of
any Borrower and all other notices and instructions under this Agreement,
(ii) take such action as Administrative Borrower deems appropriate on its behalf
to obtain Loans and Letters of Credit, and (iii) exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement. 
It is understood that the handling of the Collateral of Borrowers in a combined
fashion, as more fully set forth herein, is done solely as an accommodation to
Borrowers in order to utilize the collective borrowing powers of Borrowers in
the most efficient and economical manner and at their request, and that neither
Agent nor any Lender shall incur liability to any Borrower as a result hereof. 
Each Borrower expects to derive benefit, directly or indirectly, from the
handling of the Collateral in a combined fashion since the successful operation
of each Borrower is dependent on the continued successful performance of the
integrated group.

 

(c)           Maximum Liability of Each Foreign Borrower and Rights of
Contribution.  Anything in this Agreement or any other Loan Document to the
contrary notwithstanding, in no event shall the maximum liability of any Foreign
Borrower exceed the maximum amount that (after giving effect to the incurring of
the obligations hereunder and to any rights to contribution of such Foreign
Borrower from other Affiliates of such Foreign Borrower) would not render the
rights to payment of Agent and the Lenders hereunder void, voidable or avoidable
under any applicable fraudulent transfer law.  Borrowers hereby agree as among
themselves that, in connection with the payments made hereunder, each Foreign
Borrower shall have a right of contribution from each other Borrower in
accordance with applicable law.  Such contribution rights shall be waived until
such time as the Obligations have been irrevocably paid in full, and no Borrower
shall exercise any such contribution rights until the Secured Obligations have
been irrevocably paid in full.

 

(d)           Waivers of Each Borrower.  In the event that any obligation of any
Borrower under this Agreement is deemed to be an agreement by such Borrower to
answer for the debt or default of another Credit Party or as an hypothecation of
property as security therefor, each Borrower represents and warrants that (i) no
representation has been made to such Borrower as to the creditworthiness of such
other Credit Party, and (ii) such Borrower has established adequate means of
obtaining from such other Credit Party on a continuing basis, financial or other
information pertaining to such other Credit Party’s financial condition.  Each
Borrower expressly waives, except as expressly required under this Agreement,
diligence, demand, presentment, protest and notice of every kind and nature
whatsoever, consents to the taking by Agent and the Lenders of any additional
security of another Credit Party for the obligations secured hereby, or the
alteration or release in any manner of any security of another Credit Party now
or hereafter held in connection with the Obligations, and consents that Agent,
the Lenders and any other Credit Party may deal with each other in connection
with such obligations or otherwise, or alter any contracts now or hereafter
existing between them, in any manner whatsoever, including without limitation
the renewal, extension, acceleration or changes in time for payment of any such
obligations or in the terms or conditions of any security held.  Agent and the
Lenders are hereby expressly given the right, at their option, to proceed in the
enforcement of any of the Obligations independently of any other remedy or
security they may at any time hold in connection with such obligations secured
and it shall not be necessary for Agent and the Lenders to proceed upon or
against or exhaust any other security or remedy before proceeding to enforce
their rights against such Borrower.  Each Borrower further subordinates

 

46

--------------------------------------------------------------------------------


 

any right of subrogation, reimbursement, exoneration, contribution,
indemnification, setoff or other recourse in respect of sums paid to Agent and
the Lenders by any other Credit Party until such time as the Commitment has been
terminated and the Secured Obligations have been repaid in full.

 

(e)           Liability of Foreign Borrowers and Foreign Guarantors of Payment. 
Anything herein to the contrary notwithstanding, no Foreign Borrower or Foreign
Guarantor of Payment shall at any time be liable for the Indebtedness of US
Borrower under this Agreement (exclusive of Indebtedness of the Foreign
Borrowers that is guaranteed by US Borrower under this Agreement).

 

Section 2.13.  Addition of Foreign Borrowers and Foreign Guarantors of Payment.

 

(a)           Addition of Foreign Borrower.  At the request of Administrative
Borrower (with at least fifteen (15) days prior written notice to Agent and the
Lenders) and the approval of Agent, in its reasonable discretion, a Foreign
Subsidiary of US Borrower that shall not then be a Foreign Borrower may become a
Foreign Borrower hereunder, provided that all of the following requirements
shall have been met to the satisfaction of Agent:

 

(i)            such Foreign Subsidiary shall be a Wholly-Owned Subsidiary of US
Borrower or shall be a Foreign Subsidiary of which US Borrower owns, directly or
indirectly, at least eighty percent (80%) of the equity interests and eighty
percent (80%) of the equity interests entitled to vote;

 

(ii)           such Foreign Subsidiary (A) shall be organized under the laws of
an Approved Foreign Jurisdiction, and (B) shall not be organized under the laws
of a jurisdiction for which any Lender (that is organized in the United States)
has provided notice to Agent that it is illegal for such Lender, or violates the
policies of such Lender (in such Lender’s reasonable interpretation of such
policies), to lend into such foreign jurisdiction;

 

(iii)          US Borrower and each Domestic Guarantor of Payment shall have
guaranteed the obligations of such Foreign Subsidiary under this Agreement
pursuant to the terms of a Guaranty of Payment;

 

(iv)          such Foreign Subsidiary shall have executed an Additional Foreign
Borrower Assumption Agreement and appropriate Foreign Borrower Revolving Credit
Notes (for Lenders requesting Notes);

 

(v)           if required pursuant to Section 5.21 hereof, one or more Foreign
Affiliates of such Foreign Subsidiary shall become a Foreign Guarantor of
Payment, and shall have executed a Guaranty of Payment with respect to the
obligations of such Foreign Subsidiary; and

 

(vii)         such Foreign Subsidiary that shall become a Foreign Borrower shall
have provided to Agent such corporate governance and authorization documents and
an

 

47

--------------------------------------------------------------------------------


 

opinion of counsel and any other documents and items (including, without
limitation, such information as any Lender may request pursuant to Section 11.13
hereof) as may be deemed necessary or advisable by Agent (including an amendment
to this Agreement), all of the foregoing to be in form and substance reasonably
satisfactory to Agent.

 

(b)           Addition of Foreign Guarantor of Payment.  At the request of
Administrative Borrower (with at least fifteen (15) days prior written notice to
Agent and the Lenders) and the approval of Agent, in its reasonable discretion,
a Foreign Subsidiary of US Borrower that shall not then be a Foreign Guarantor
of Payment may become a Foreign Guarantor of Payment hereunder, provided that
all of the following requirements shall have been met to the satisfaction of
Agent:

 

(i)            Administrative Borrower shall have provided to Agent a written
request that such Foreign Subsidiary be designated as a Foreign Guarantor of
Payment pursuant to the terms of this Agreement;

 

(ii)           such Foreign Subsidiary shall be a Wholly-Owned Subsidiary of US
Borrower or shall be a Foreign Subsidiary of which US Borrower owns, directly or
indirectly, at least eighty percent (80%) of the equity interests and eighty
percent (80%) of the equity interests entitled to vote;

 

(iii)          such Foreign Subsidiary shall have executed a Guaranty of Payment
with respect to the obligations of one or more Foreign Borrowers as may be
required by Agent (provided that there shall be no adverse tax consequences or
adverse legal impact); and

 

(iv)          such Foreign Subsidiary that shall become a Foreign Guarantor of
Payment shall have provided to Agent such corporate governance and authorization
documents and an opinion of counsel and any other documents and items as may be
deemed necessary or advisable by Agent (including an amendment to this
Agreement), all of the foregoing to be in form and substance reasonably
satisfactory to Agent.

 

(c)           Additional Credit Party Bound by Provisions.  Upon satisfaction by
Administrative Borrower and any such Foreign Subsidiary of the requirements set
forth in subsections (a) and (b) above, as applicable, Agent shall promptly
notify Administrative Borrower and the Lenders, whereupon such Foreign
Subsidiary shall be designated a “Foreign Borrower” or “Foreign Guarantor of
Payment”, as applicable, pursuant to the terms and conditions of this Agreement,
and such Foreign Subsidiary shall become bound by all representations,
warranties, covenants, provisions and conditions of this Agreement and each
other Loan Document applicable to the Foreign Borrowers or Foreign Guarantors of
Payment, as the case may be, as if such Foreign Borrower or Foreign Guarantor of
Payment had been the original party making such representations, warranties and
covenants.

 

(d)           Alternative Structures.  Agent, the Lenders and Borrowers agree
that, if the addition of a Foreign Borrower or Foreign Guarantor of Payment
pursuant to this Section 2.13 would result in a requirement by such Foreign
Borrower or Foreign Guarantor of Payment to pay to any Lenders additional
amounts pursuant to Section 3.2 hereof, then Agent, the Lenders and

 

48

--------------------------------------------------------------------------------


 

Borrowers agree to use reasonable efforts to designate a different lending
office or otherwise propose an alternate structure that would avoid the need
for, or reduce the amount of, such additional amounts so long as the same would
not, in the reasonable judgment of Agent and the Lenders, be otherwise
disadvantageous to Agent and the Lenders.

 

(e)           Provisions Relating to the Addition of Foreign Borrowers.  To the
extent that a Foreign Borrower is added pursuant to this Section 2.13, and the
fully executed Foreign Borrower Assumption Agreement with respect to such
Foreign Borrower contains additional legal requirements, terms and conditions
applicable to extensions of credit to such Foreign Borrower in the applicable
jurisdiction of such Foreign Borrower (as determined by Agent in its reasonable
discretion), this Agreement shall be automatically amended solely to incorporate
such additional legal requirements, terms and provisions.

 

Section 2.14.  Grant of Additional Security Interests from US Borrower and
Domestic Guarantors of Payment.  No later than forty-five (45) days (unless such
time period is extended by Agent in writing) after the FB Threshold Date, US
Borrower and each Domestic Guarantor of Payment shall execute and deliver to
Agent such additional or replacement Security Documents (to be prepared by
Agent) and take such additional action, as Agent may deem necessary or
appropriate in order to create and perfect a Lien in favor of Agent, for the
benefit of the Lenders, in all tangible and intangible assets of the Credit
Parties or such thereof as Agent may deem necessary or appropriate (specifically
excluding (i) US Borrower’s headquarters at 9197 Peoria Street, Englewood,
Colorado, and (ii) all leasehold interests in real and personal property).

 

Section 2.15.  Extension of Commitment.  Contemporaneously with the delivery of
the financial statements required pursuant to Section 5.3(b) hereof, US Borrower
may deliver a Request for Extension, requesting that the Lenders extend the
Commitment Period for an additional year.  Each such extension shall require the
unanimous written consent of all of the Lenders and shall be upon such terms and
conditions as may be agreed to by Agent, Borrowers and the Lenders.  US Borrower
shall pay any reasonable attorneys’ fees or other reasonable expenses of Agent
in connection with the documentation of any such extension, as well as such
other fees as may be agreed upon between Borrowers and Agent.

 

ARTICLE III.  ADDITIONAL PROVISIONS RELATING TO
LIBOR FIXED RATE LOANS; INCREASED CAPITAL; TAXES

 

Section 3.1.  Requirements of Law.

 

(a)           If, after the Closing Date, (i) the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:

 

(A)          shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit or any LIBOR Fixed Rate Loan
made by it, or

 

49

--------------------------------------------------------------------------------


 

change the basis of taxation of payments to such Lender in respect thereof
(except for Taxes and Excluded Taxes which are governed by Section 3.2 hereof);

 

(B)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate or the Alternate Currency Rate; or

 

(C)           shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining LIBOR Fixed Rate Loans or
issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, US Borrower
(and any Foreign Borrower to which such Loan was made) shall pay to such Lender,
promptly after receipt of a written request therefor, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this subsection (a), such Lender shall promptly notify
Administrative Borrower (with a copy to Agent) of the event by reason of which
it has become so entitled.

 

(b)           If any Lender shall have determined that, after the Closing Date,
the adoption of or any change in any Requirement of Law regarding capital
adequacy or in the interpretation or application thereof by a Governmental
Authority or compliance by such Lender or any corporation controlling such
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder, or under or in respect of any Letter
of Credit, to a level below that which such Lender or such corporation could
have achieved but for such adoption, change or compliance (taking into
consideration the policies of such Lender or such corporation with respect to
capital adequacy), then from time to time, upon submission by such Lender to
Administrative Borrower (with a copy to Agent) of a written request therefor
(which shall include the method for calculating such amount), US Borrower (and
any Foreign Borrower to which such Loan was made) shall promptly pay or cause to
be paid to such Lender such additional amount or amounts as will compensate such
Lender or such corporation for such reduction.

 

(c)           A certificate as to any additional amounts payable pursuant to
this Section 3.1 submitted by any Lender to Administrative Borrower (with a copy
to Agent) shall be conclusive absent manifest error.  In determining any such
additional amounts, such Lender may use any method of averaging and attribution
that it (in its reasonable discretion) shall deem applicable.  The obligations
of Borrowers pursuant to this Section 3.1 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder. 
Administrative Borrower shall not be required to compensate a Lender pursuant to
this Section 3.1 for any increased costs or reductions to the extent such Lender
notifies Administrative Borrower thereof more than ninety (90) days after such
Lender becomes aware of such right to

 

50

--------------------------------------------------------------------------------


 

additional compensation (except that, if the circumstances giving rise to such
increased costs or reductions are retroactive, then the ninety (90) day period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

Section 3.2.  Taxes.

 

(a)           All payments made by any Credit Party under any Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of any Taxes or Other Taxes.  If any Taxes or Other Taxes are required
to be deducted or withheld from any amounts payable to Agent or any Lender
hereunder, the amounts so payable to Agent or such Lender shall be increased to
the extent necessary to yield to Agent or such Lender (after deducting,
withholding and payment of all Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in the Loan
Documents.

 

(b)           Whenever any Taxes or Other Taxes are required to be withheld and
paid by a Credit Party, such Credit Party shall timely withhold and pay such
taxes to the relevant Governmental Authorities.  As promptly as possible
thereafter, Administrative Borrower shall send to Agent for its own account or
for the account of the relevant Lender, as the case may be, a certified copy of
an original official receipt received by such Credit Party showing payment
thereof or other evidence of payment reasonably acceptable to Agent or such
Lender.  If such Credit Party shall fail to pay any Taxes or Other Taxes when
due to the appropriate Governmental Authority or fails to remit to Agent the
required receipts or other required documentary evidence, US Borrower and such
Credit Party shall indemnify Agent and the appropriate Lenders on demand for any
incremental Taxes or Other Taxes paid or payable by Agent or such Lender as a
result of any such failure.

 

(c)           If any Lender shall be so indemnified by a Credit Party, such
Lender shall use reasonable efforts to obtain the benefits of any refund,
deduction or credit for any taxes or other amounts with respect to the amount
paid by such Credit Party and shall reimburse such Credit Party to the extent,
but only to the extent, that such Lender shall receive a refund with respect to
the amount paid by such Credit Party or an effective net reduction in taxes or
other governmental charges (including any taxes imposed on or measured by the
total net income of such Lender) of the United States or any state or
subdivision or any other Governmental Authority thereof by virtue of any such
deduction or credit, after first giving effect to all other deductions and
credits otherwise available to such Lender.  If, at the time any audit of such
Lender’s income tax return is completed, such Lender determines, based on such
audit, that it shall not have been entitled to the full amount of any refund
reimbursed to such Credit Party as aforesaid or that its net income taxes shall
not have been reduced by a credit or deduction for the full amount reimbursed to
such Credit Party as aforesaid, such Credit Party, upon request of such Lender,
shall promptly pay to such Lender the amount so refunded to which such Lender
shall not have been so entitled, or the amount by which the net income taxes of
such Lender shall not have been so reduced, as the case may be.

 

(d)           Each Lender that is not (i) a citizen or resident of the United
States of America, (ii) a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or (iii) an estate or trust that is subject to

 

51

--------------------------------------------------------------------------------


 

federal income taxation regardless of the source of its income (any such Person,
a “Non-U.S. Lender”) shall deliver to Administrative Borrower and Agent two
copies of either U.S. Internal Revenue Service Form W-8BEN, Form W-8IMY or
Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement with respect to such interest
and two copies of a Form W-8BEN, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments by Credit Parties under this Agreement and the other Loan
Documents.  Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement or such other Loan Document.  In
addition, each Non-U.S. Lender shall deliver such forms or appropriate
replacements promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender.  Each Non-U.S. Lender shall promptly notify
Administrative Borrower at any time it determines that such Lender is no longer
in a position to provide any previously delivered certificate to Administrative
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Notwithstanding any other provision of this
subsection (e), a Non-U.S. Lender shall not be required to deliver any form
pursuant to this subsection (e) that such Non-U.S. Lender is not legally able to
deliver.

 

(e)           A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which a Foreign
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under any Loan Document shall use reasonable efforts to
deliver to Administrative Borrower (with a copy to the Agent), at the time or
times prescribed by applicable law or reasonably requested by Administrative
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate; provided, that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s judgment such
completion, execution or submission would not materially prejudice the legal
position of such Lender.

 

(f)            The agreements in this Section 3.2 shall survive the termination
of the Loan Documents and the payment of the Loans and all other amounts payable
hereunder.

 

Section 3.3.  Funding Losses.  US Borrower (and the appropriate Foreign
Borrower) agrees to indemnify each Lender, promptly after receipt of a written
request therefor, and to hold each Lender harmless from, any loss or expense
that such Lender may sustain or incur as a consequence of (a) default by a
Borrower in making a borrowing of, conversion into or continuation of LIBOR
Fixed Rate Loans after such Borrower has given a notice (including a written or
verbal notice that is subsequently revoked) requesting the same in accordance
with the provisions of this Agreement, (b) default by a Borrower in making any
prepayment of or conversion from LIBOR Fixed Rate Loans after such Borrower has
given a notice (including a written or verbal notice that is subsequently
revoked) thereof in accordance with the provisions of this Agreement, (c) the
making of a prepayment of a LIBOR Fixed Rate Loan on a day that is not the last
day of an Interest Period applicable thereto, (d) any conversion of a Eurodollar
Loan to a Base Rate Loan on a day that is not the last day of an Interest Period
applicable thereto, or (e) any compulsory assignment of such Lender’s interests,
rights and obligations under this

 

52

--------------------------------------------------------------------------------


 

Agreement pursuant to Section 11.3(c) hereof.  Such indemnification shall be in
an amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amounts so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the appropriate London interbank market, along with any
administration fee charged by such Lender.  A certificate as to any amounts
payable pursuant to this Section 3.3 submitted to Administrative Borrower (with
a copy to Agent) by any Lender shall be conclusive absent manifest error.  The
obligations of Borrowers pursuant to this Section 3.3 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

Section 3.4.  Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or
3.2(a) hereof with respect to such Lender, it will, if requested by
Administrative Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office (or an
affiliate of such Lender, if practical for such Lender) for any Loans affected
by such event with the object of avoiding the consequences of such event;
provided, that such designation is made on terms that, in the sole judgment of
such Lender, cause such Lender and its lending office(s) to suffer no economic,
legal or regulatory disadvantage; and provided, further, that nothing in this
Section shall affect or postpone any of the obligations of any Borrower or the
rights of any Lender pursuant to Section 3.1 or 3.2(a) hereof.

 

Section 3.5.  Eurodollar Rate or Alternate Currency Rate Lending Unlawful;
Inability to Determine Rate.

 

(a)           If any Lender shall determine (which determination shall, upon
notice thereof to Administrative Borrower and Agent, be conclusive and binding
on Borrowers) that, after the Closing Date, (i) the introduction of or any
change in or in the interpretation of any law makes it unlawful, or (ii) any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert (if permitted pursuant to this Agreement)
any Loan into, a LIBOR Fixed Rate Loan, the obligations of such Lender to make,
continue or convert any such LIBOR Fixed Rate Loan shall, upon such
determination, be suspended until such Lender shall notify Agent that the
circumstances causing such suspension no longer exist, and all outstanding LIBOR
Fixed Rate Loans payable to such Lender shall automatically convert (if
conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by law or such assertion.

 

(b)           If Agent or the Required Lenders determine that for any reason
adequate and reasonable means do not exist for determining the Eurodollar Rate
or Alternate Currency Rate for any requested Interest Period with respect to a
proposed LIBOR Fixed Rate Loan, or that the

 

53

--------------------------------------------------------------------------------


 

Eurodollar Rate or Alternate Currency Rate for any requested Interest Period
with respect to a proposed LIBOR Fixed Rate Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Loan, Agent will promptly so
notify Administrative Borrower and each Lender.  Thereafter, the obligation of
the Lenders to make or maintain such LIBOR Fixed Rate Loan shall be suspended
until Agent (upon the instruction of the Required Lenders) revokes such notice. 
Upon receipt of such notice, Administrative Borrower may revoke any pending
request for a borrowing of, conversion to or continuation of such LIBOR Fixed
Rate Loan or, failing that, will be deemed to have converted such request into a
request for a borrowing of a Base Rate Loan in the amount specified therein.

 

Section 3.6.  Replacement of Lenders.  Administrative Borrower shall be
permitted to replace any Lender that requests reimbursement for amounts owing
pursuant to Section 3.1 or 3.2(a) hereof, or asserts its inability to make a
LIBOR Fixed Rate Loan pursuant to Section 3.5 hereof; provided that (a) such
replacement does not conflict with any Requirement of Law, (b) no Default or
Event of Default shall have occurred and be continuing at the time of such
replacement, (c) prior to any such replacement, such Lender shall have taken no
action under Section 3.4 hereof so as to eliminate the continued need for
payment of amounts owing pursuant to Section 3.1 or 3.2(a) hereof or, if it has
taken any action, such request has still been made, (d) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement and assume all
commitments and obligations of such replaced Lender, (e) the appropriate
Borrowers shall be liable to such replaced Lender under Section 3.3 hereof if
any LIBOR Fixed Rate Loan owing to such replaced Lender shall be purchased other
than on the last day of the Interest Period relating thereto, (f) the
replacement Lender, if not already a Lender, shall be satisfactory to the Agent,
(g) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 12.10 hereof (provided that Borrowers
(or the succeeding Lender, if such Lender is willing) shall be obligated to pay
the assignment fee referred to therein), and (h) until such time as such
replacement shall be consummated, the appropriate Borrowers shall pay all
additional amounts (if any) required pursuant to Section 3.1 or 3.2(a) hereof,
as the case may be.

 

Section 3.7.  Discretion of Lenders as to Manner of Funding.  Notwithstanding
any provision of this Agreement to the contrary, each Lender shall be entitled
to fund and maintain its funding of all or any part of such Lender’s Loans in
any manner such Lender deems to be appropriate; it being understood, however,
that for the purposes of this Agreement all determinations hereunder shall be
made as if such Lender had actually funded and maintained each Eurodollar Loan
or Alternate Currency Loan during the applicable Interest Period for such Loan
through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the Eurodollar Rate or
Alternate Currency Rate, as applicable, for such Interest Period.  In addition,
each Lender may, at its option, fund its portion of a Loan requested by a
Foreign Borrower to Agent by causing any foreign or domestic branch or affiliate
of such Lender to provide such funding; provided that any exercise of such
option shall not affect the obligation of such Foreign Borrower to repay such
Loan in accordance with the terms of this Agreement, and such Lender and its
affiliate or branch shall cooperate and communicate with Agent in order to
coordinate such arrangement.

 

54

--------------------------------------------------------------------------------


 

ARTICLE IV.  CONDITIONS PRECEDENT

 

Section 4.1.  Conditions to Each Credit Event.  The obligation of the Lenders,
the Fronting Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:

 

(a)           all conditions precedent as listed in Section 4.2 hereof required
to be satisfied prior to the first Credit Event shall have been satisfied prior
to or as of the first Credit Event;

 

(b)           Administrative Borrower shall have submitted a Notice of Loan (or
with respect to a Letter of Credit, complied with the provisions of Section
2.2(b)(ii) hereof) and otherwise complied with Section 2.5 hereof;

 

(c)           no Default or Event of Default shall then exist or immediately
after such Credit Event would exist;

 

(d)           no condition or event shall have occurred that Agent or the
Required Lenders determine has or is reasonably likely to have a Material
Adverse Effect;

 

(e)           each of the representations and warranties contained in Article VI
hereof shall be true in all material respects as if made on and as of the date
of such Credit Event, except to the extent that any thereof expressly relate to
an earlier date; and

 

(f)            with respect to each request by Borrowers for an Alternate
Currency Loan or for a Letter of Credit to be issued in an Alternate Currency,
there shall not have occurred any change in any national or international
financial, political or economic conditions or currency exchange rates or
exchange controls that, in the reasonable opinion of Agent and the Required
Lenders (and the Fronting Lender, with respect to any Letter of Credit to be
issued in an Alternate Currency) would make it impracticable for such Loan or
Letter of Credit to be denominated in the relevant Alternate Currency.

 

Each request by Administrative Borrower or any other Borrower for a Credit Event
shall be deemed to be a representation and warranty by Borrowers as of the date
of such request as to the satisfaction of the conditions precedent specified in
subsections (c), (d), (e) and (f) above.

 

Section 4.2.  Conditions to the First Credit Event.  US Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date.  The
obligation of the Lenders, the Fronting Lender and the Swing Line Lender to
participate in the first Credit Event is subject to US Borrower satisfying each
of the following conditions prior to or concurrently with such Credit Event:

 

(a)           Notes as Requested.  US Borrower shall have executed and delivered
to (i) each Lender requesting a US Borrower Revolving Credit Note such Lender’s
US Borrower Revolving Credit Note, and (ii) the Swing Line Lender the Swing Line
Note, if requested by the Swing Line Lender.

 

55

--------------------------------------------------------------------------------


 

(b)           Guaranties of Payment.  Each Domestic Guarantor of Payment shall
have executed and delivered to Agent, for the benefit of the Lenders, a Guaranty
of Payment, in form and substance satisfactory to Agent and the Lenders.

 

(c)           Security Agreements.  US Borrower and each Domestic Guarantor of
Payment shall have executed and delivered to Agent, for the benefit of the
Lenders, a Security Agreement and such other documents or instruments, as may be
reasonably required by Agent to create or perfect the Liens of Agent, for the
benefit of the Lenders, in the assets of such Credit Party, all to be in form
and substance reasonably satisfactory to Agent and the Lenders.

 

(d)           Pledge Agreements.  US Borrower and each Domestic Subsidiary that
has a Foreign Subsidiary shall have (i) executed and delivered to Agent, for the
benefit of the Lenders, a Pledge Agreement, in form and substance satisfactory
to Agent, with respect to (A) sixty-five percent (65%) of the voting shares of
capital stock or other voting equity interests of each First-Tier Material
Foreign Subsidiary, and (B) one hundred percent (100%) of all non-voting shares
of capital stock or other non-voting equity interests of each First-Tier
Material Foreign Subsidiary, (ii) executed and delivered to Agent, for the
benefit of the Lenders, appropriate transfer powers for each of the Pledged
Securities with respect thereto, and (iii) delivered to Agent, for the benefit
of the Lenders, such Pledged Securities (to the extent such Pledged Securities
are certificated).

 

(e)           Lien Searches.  With respect to the property owned or leased by
each Credit Party, and any other property securing the Obligations, US Borrower
shall have caused to be delivered to Agent (i) the results of Uniform Commercial
Code lien searches, satisfactory to Agent and the Lenders, (ii) the results of
federal and state tax lien and judicial lien searches, satisfactory to Agent and
the Lenders, and (iii) Uniform Commercial Code termination statements reflecting
termination of all U.C.C. Financing Statements previously filed by any Person
and not expressly permitted pursuant to Section 5.9 hereof.

 

(f)            Officer’s Certificate, Resolutions, Organizational Documents.  US
Borrower shall have delivered to Agent an officer’s certificate (or comparable
domestic or foreign documents) certifying the names of the officers of each
Credit Party authorized to sign the Loan Documents, together with the true
signatures of such officers and certified copies of (i) the resolutions of the
board of directors (or comparable domestic or foreign documents) of such Credit
Party evidencing approval of the execution and delivery of the Loan Documents
and the execution of other Related Writings to which such Credit Party is a
party, and (ii) the Organizational Documents of such Credit Party.

 

(g)           Good Standing and Full Force and Effect Certificates.  US Borrower
shall have delivered to Agent a good standing certificate or full force and
effect certificate (or comparable document, if neither certificate is available
in the applicable jurisdiction), as the case may be, for each Credit Party,
issued on or about the Closing Date by the Secretary of State or comparable
entity in the state or states where such Credit Party is incorporated or formed.

 

56

--------------------------------------------------------------------------------


 

(h)           Legal Opinion.  US Borrower shall have delivered to Agent an
opinion of counsel for US Borrower and each Domestic Guarantor of Payment, in
form and substance reasonably satisfactory to Agent and the Lenders.

 

(i)            Borrower Investment Policy.  US Borrower shall have delivered to
Agent a copy of the Borrower Investment Policy.

 

(j)            Agent Fee Letter, Closing Fee Letter and Other Fees.  US Borrower
shall have (i) executed and delivered to Agent, the Agent Fee Letter and paid to
Agent, for its sole account, the fees stated therein, (ii) executed and
delivered to Agent, the Closing Fee Letter and paid to Agent, for the benefit of
the Lenders, the fees stated therein, and (iii) paid all legal fees and expenses
of Agent in connection with the preparation and negotiation of the Loan
Documents.

 

(k)           Closing Certificate.  US Borrower shall have delivered to Agent
and the Lenders an officer’s certificate certifying that, as of the Closing
Date, (i) all conditions precedent set forth in this Article IV have been
satisfied, (ii) no Default or Event of Default exists nor immediately after the
first Credit Event will exist, and (iii) each of the representations and
warranties contained in Article VI hereof are true and correct as of the Closing
Date.

 

(l)            Letter of Direction.  US Borrower shall have delivered to Agent a
letter of direction authorizing Agent, on behalf of the Lenders, to disburse the
proceeds of the Loans, which letter of direction includes the authorization to
transfer funds under this Agreement and the wire instructions that set forth the
locations to which such funds shall be sent.

 

(m)          Miscellaneous.  US Borrower shall have provided to Agent and the
Lenders such other items and shall have satisfied such other conditions as may
be reasonably required by Agent or the Lenders.

 

Section 4.3.  Post-Closing Conditions.  No later than ninety (90) days after the
Closing Date (unless a longer period is extended by Agent and the Required
Lenders in writing), US Borrower and each Domestic Subsidiary that has a
first-tier Foreign Subsidiary shall, unless such pledge would cause it to incur,
directly or indirectly, an unreasonable amount of economic, legal, tax or
regulatory harm, as determined by Agent after consultation with US Borrower, (a)
execute and deliver to Agent, for the benefit of the Lenders, a Pledge
Agreement, in form and substance satisfactory to Agent, with respect to (i)
sixty-five percent (65%) of the voting shares of capital stock or other voting
equity interests of each first-tier Foreign Subsidiary, and (ii) one hundred
percent (100%) of all non-voting shares of capital stock or other non-voting
equity interests of each first-tier Foreign Subsidiary, (b) execute and deliver
to Agent, for the benefit of the Lenders, appropriate transfer powers for each
of the Pledged Securities with respect thereto, and (c) deliver to Agent, for
the benefit of the Lenders, such Pledged Securities (to the extent such Pledged
Securities are certificated).

 

57

--------------------------------------------------------------------------------


 

ARTICLE V.  COVENANTS

 

Section 5.1.  Insurance.  Each Company shall (a) maintain insurance to such
extent and against such hazards and liabilities as is commonly maintained by
Persons similarly situated; and (b) within ten (10) days of Agent’s written
request, furnish to Agent such information about such Company’s insurance as
Agent may from time to time reasonably request, which information shall be
prepared in form and detail reasonably satisfactory to Agent and certified by a
Financial Officer.

 

Section 5.2.  Money Obligations.  Each Company shall pay in full (a) prior in
each case to the date when material penalties would attach, all material taxes,
assessments and governmental charges and levies (except only those so long as
and to the extent that the same shall be contested in good faith by appropriate
and timely proceedings and for which adequate provisions have been established
in accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) in the case of US Borrower
and the Domestic Guarantors of Payment, all of its material wage obligations to
its employees in compliance with the Fair Labor Standards Act (29 U.S.C.
§§ 206-207) or any comparable provisions, and, in the case of the Foreign
Subsidiaries, those obligations under foreign laws with respect to employee
source deductions, obligations and employer obligations to its employees; and
(c) all of its other material obligations calling for the payment of money
(except only those so long as and to the extent that the same shall be contested
in good faith and for which adequate provisions have been established in
accordance with GAAP) before such payment becomes overdue.

 

Section 5.3.  Financial Statements and Information.

 

(a)           Quarterly Financials.  Administrative Borrower shall deliver to
Agent, within forty-five (45) days after the end of each of the first three
quarterly periods of each fiscal year of US Borrower, balance sheets of the
Companies as of the end of such period and statements of income (loss),
stockholders’ equity and cash flow for the quarter and fiscal year to date
periods, all prepared on a Consolidated basis, in form and detail satisfactory
to Agent and certified by a Financial Officer of US Borrower.

 

(b)           Annual Audit Report.  Administrative Borrower shall deliver to
Agent, within ninety (90) days after the end of each fiscal year of US Borrower,
an annual audit report of the Companies for that year prepared on a Consolidated
basis, in form and detail satisfactory to Agent and certified by an unqualified
opinion of an independent public accountant satisfactory to Agent, which report
shall include balance sheets and statements of income (loss), stockholders’
equity and cash-flow for that period.

 

(c)           Compliance Certificate.  Administrative Borrower shall deliver to
Agent, concurrently with the delivery of the financial statements set forth in
subsections (a) and (b) above, a Compliance Certificate.

 

(d)           Expected Earn-Out Amount.  Administrative Borrower shall deliver
to Agent, concurrently with the delivery of each Compliance Certificate, a
calculation of the Expected Earn-Out Amount for the next twelve (12) month
period.

 

58

--------------------------------------------------------------------------------


 

(e)           Pro-Forma Projections.  Administrative Borrower shall deliver to
Agent, within ninety (90) days after the end of each fiscal year of US Borrower,
annual pro-forma projections of the Companies for the then current fiscal year,
to be in form and detail acceptable to Agent.

 

(f)            Shareholder and SEC Documents.  Administrative Borrower shall
deliver to Agent, as soon as available, copies of all notices, reports,
definitive proxy or other statements and other documents sent by US Borrower to
its shareholders, to the holders of any of its debentures or bonds or the
trustee of any indenture securing the same or pursuant to which they are issued,
or sent by US Borrower (in final form) to any securities exchange or over the
counter authority or system, or to the SEC or any similar federal agency having
regulatory jurisdiction over the issuance of US Borrower’s securities.

 

(g)           Changes in Accounting Principles.  If, as a result of any change
in accounting principles and policies (or the application thereof) from those
used in the preparation of the historical financial statements, the Consolidated
financial statements of US Borrower and its Subsidiaries delivered pursuant to
Section 5.3(a) or 5.3(b) will differ in any material respect from the
Consolidated financial statements that would have been delivered pursuant to
such sections had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, Administrative Borrower shall deliver to Agent one or more
statements of reconciliation for all such prior financial statements in form and
substance satisfactory to Agent.

 

(h)           Financial Information of the Companies.  Administrative Borrower
shall deliver to Agent, within fifteen (15) Business Days of the written request
of Agent, or as soon thereafter as is reasonably practicable, such other
information about the financial condition, properties and operations of any
Company as Agent may from time to time reasonably request, which information
shall be submitted in form and detail satisfactory to Agent and certified by a
Financial Officer of the Company or Companies in question.

 

Section 5.4.  Financial Records.  Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon reasonable notice to such Company) permit Agent,
or any representative of Agent, to examine such Company’s books and records and
to make excerpts therefrom and transcripts thereof.

 

Section 5.5.  Franchises; Change in Business.

 

(a)           Each Company (other than a Dormant Subsidiary) shall preserve and
maintain at all times its existence, and its rights and franchises necessary for
its business, except as otherwise permitted pursuant to Section 5.12 hereof.

 

(b)           No Company shall engage in any business if, as a result thereof,
the general nature of the business of the Companies taken as a whole would be
substantially changed from the general nature of the business the Companies are
engaged in on the Closing Date.

 

59

--------------------------------------------------------------------------------


 

Section 5.6.  ERISA Pension and Benefit Plan Compliance.

 

(a)           Generally.  No Company shall incur any material accumulated
funding deficiency within the meaning of ERISA, or any material liability to the
PBGC, established thereunder in connection with any ERISA Plan.  US Borrower
shall furnish to Agent and the Lenders (i) as soon as possible and in any event
within thirty (30) days after any Company knows or has reason to know that any
Reportable Event with respect to any ERISA Plan has occurred, a statement of a
Financial Officer of such Company, setting forth details as to such Reportable
Event and the action that such Company proposes to take with respect thereto,
together with a copy of the notice of such Reportable Event given to the PBGC if
a copy of such notice is available to such Company, and (ii) promptly after
receipt thereof a copy of any notice such Company, or any member of the
Controlled Group may receive from the PBGC or the Internal Revenue Service with
respect to any ERISA Plan administered by such Company; provided that this
latter clause shall not apply to notices of general application promulgated by
the PBGC or the Internal Revenue Service.  US Borrower shall promptly notify
Agent of any material taxes assessed, proposed to be assessed or that US
Borrower has reason to believe is reasonably likely to be assessed against a
Company by the Internal Revenue Service with respect to any ERISA Plan.  As used
in this Section 5.6(a), “material” means the measure of a matter of significance
that shall be determined as being an amount equal to five percent (5%) of
Consolidated Net Worth.  As soon as practicable, and in any event within twenty
(20) days, after any Company shall become aware that an ERISA Event shall have
occurred, such Company shall provide Agent with notice of such ERISA Event with
a certificate by a Financial Officer of such Company setting forth the details
of the event and the action such Company or another Controlled Group member
proposes to take with respect thereto.  US Borrower shall, at the request of
Agent, deliver or cause to be delivered to Agent true and correct copies of any
documents relating to the ERISA Plan of any Company.

 

(b)           Foreign Pension Plans and Benefit Plans.

 

(i)            For each existing, or hereafter adopted, Foreign Pension Plan and
Foreign Benefit Plan, Administrative Borrower and any appropriate Foreign
Subsidiary shall in a timely fashion comply with and perform in all material
respects all of its obligations under and in respect of such Foreign Pension
Plan or Foreign Benefit Plan, including under any funding agreements and all
applicable laws (including any fiduciary, funding, investment and administration
obligations).

 

(ii)           All employer or employee payments, contributions or premiums
required to be remitted, paid to or in respect of each Foreign Pension Plan or
Foreign Benefit Plan shall be paid or remitted by Administrative Borrower and
any appropriate Foreign Subsidiary in a timely fashion in accordance with the
terms thereof, any funding agreements and all applicable laws.

 

(iii)          Administrative Borrower and any appropriate Foreign Subsidiary
shall deliver to Agent (A) if requested by Agent, copies of each annual and
other return, report or valuation with respect to each Foreign Pension Plan as
filed with any applicable Governmental Authority; (B) promptly after receipt
thereof, a copy of any material

 

60

--------------------------------------------------------------------------------


 

direction, order, notice, ruling or opinion that Administrative Borrower and any
appropriate Foreign Subsidiary may receive from any applicable Governmental
Authority with respect to any Foreign Pension Plan; and (C) notification within
thirty (30) days of any increases having a cost to the Companies in excess of
Two Hundred Fifty Thousand Dollars ($250,000) per annum in the aggregate, in the
benefits of any existing Foreign Pension Plan or Foreign Benefit Plan, or the
establishment of any new Foreign Pension Plan or Foreign Benefit Plan, or the
commencement of contributions to any such plan to which the Companies were not
previously contributing.

 

Section 5.7.  Financial Covenants.

 

(a)           Leverage Ratio.  US Borrower shall not suffer or permit at any
time the Leverage Ratio to exceed 3.50 to 1.00.

 

(b)           Senior Leverage Ratio.  US Borrower shall not suffer or permit at
any time the Senior Leverage Ratio to exceed 3.00 to 1.00.

 

(c)           Interest Coverage Ratio.  US Borrower shall not suffer or permit
at any time the Interest Coverage Ratio to be less than 2.50 to 1.00.

 

(d)           Available Liquidity for Expected Earn-Out Amount.  US Borrower
shall not suffer or permit at any time the Available Liquidity to be less than
the Expected Earn-Out Amount as of the last day of the most recently completed
fiscal quarter.

 

Section 5.8.  Borrowing.  No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:

 

(a)           the Loans, the Letters of Credit and any other Indebtedness under
this Agreement;

 

(b)           any loans granted to, or Capitalized Lease Obligations entered
into by any Company for the purchase or lease of fixed assets (and refinancings
of such loans or Capitalized Lease Obligations), which loans and Capitalized
Lease Obligations shall only be secured by the fixed assets being purchased or
leased;

 

(c)           the Indebtedness existing on the Closing Date, in addition to the
other Indebtedness permitted to be incurred pursuant to this Section 5.8, as set
forth in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof
but only to the extent that the principal amount thereof does not increase after
the Closing Date);

 

(d)           Indebtedness incurred by Foreign Subsidiaries (in addition to the
Indebtedness permitted pursuant to subparts (a) and (h) hereof) in an aggregate
amount not to exceed, for all such Indebtedness of all Foreign Subsidiaries, the
greater of (i) seven and one-half percent (7.5%) of Consolidated Total Assets,
or (ii) Twenty-Five Million Dollars ($25,000,000) at any time outstanding;

 

(e)           any loans from a Company to a Company permitted under Section 5.11
hereof;

 

61

--------------------------------------------------------------------------------


 

(f)            Indebtedness under any Hedge Agreement, so long as such Hedge
Agreement shall have been entered into in the ordinary course of business and
not for speculative purposes;

 

(g)           Indebtedness of a Foreign Subsidiary under an accounts receivable
facility, in an aggregate amount for all such facilities of all Foreign
Subsidiaries not to exceed Twenty Million Dollars ($20,000,000), so long as no
portion of the Indebtedness or any other obligation (contingent or otherwise)
under such facility is guaranteed by any Credit Party and no Credit Party
provides, either directly or indirectly, any credit support of any kind in
connection with such facility;

 

(h)           Subordinated Indebtedness, so long as (i) the Companies are in
compliance (and in pro forma compliance after giving effect to such Subordinated
Indebtedness) with the provisions of Article V hereof, (ii) the documentation
with respect to such Subordinated Indebtedness is in form and substance
reasonably acceptable to Agent (and, if the aggregate amount of such
Subordinated Indebtedness is in excess of Ten Million Dollars ($10,000,000), the
Required Lenders), as determined by Agent and, if applicable, the Required
Lenders, prior to the incurrence of such Subordinated Indebtedness, (iii) the
maturity date (and earliest possible put date) of such Subordinated Indebtedness
is at least thirty (30) days after the last day of the Commitment Period, and
(iv) prior to the incurrence of such Subordinated Indebtedness, if the aggregate
amount of all Subordinated Indebtedness of the Foreign Subsidiaries exceeds (or
will exceed, after the incurrence of such Subordinated Indebtedness) Ten Million
Dollars ($10,000,000), each Foreign Subsidiary that is directly or indirectly
liable for such Subordinated Indebtedness shall either become a Foreign Borrower
or Foreign Guarantor, as appropriate, in the discretion of Agent, in
consultation with US Borrower;

 

(i)            loans to Percepta and its Subsidiaries in an aggregate amount at
any time outstanding not to exceed the greater of (i) twenty percent (20%) of
the net revenues of Percepta and its Subsidiaries for the most recently
completed four fiscal quarters, and (ii) Twenty Million Dollars ($20,000,000);

 

(j)            loans to a joint venture (in which one or more Companies own an
equity interest) in an aggregate amount at any time outstanding not to exceed
the greater of (i) twenty percent (20%) of the net revenues of such joint
venture for the most recently completed four fiscal quarters, and (ii) the
total, for all such joint ventures, of Twenty Million Dollars ($20,000,000);

 

(k)           Indebtedness of a Company that was initially indebtedness of a
target entity that has been acquired by the Companies pursuant to Section 5.13
hereof and that becomes Indebtedness of a Company through a merger of the target
into a Company, so long as (i) such Indebtedness was not incurred in
anticipation of such Acquisition, or (ii) if any such Indebtedness was incurred
by a target entity (or entities) in anticipation of an Acquisition, the
aggregate amount of all such Indebtedness for all Companies (with respect to all
such Acquisitions) outstanding at any time (that in each case is outstanding
beyond thirty (30) days after the relevant Indebtedness was acquired by the
Companies) shall not exceed Twenty Million Dollars;

 

62

--------------------------------------------------------------------------------


 

(l)            Indebtedness of a Company incurred pursuant to Synthetic Leases;

 

(m)          Indebtedness of a Company that is owing to any governmental entity,
including, without limitation, industrial revenue bonds and grants issued by any
governmental entity to such Company;

 

(n)           Indebtedness not otherwise described in or subject to subparts (a)
through (m) hereof in an aggregate principal amount not to exceed the greater of
(i) five percent (5%) of Consolidated total assets of US Borrower, or (ii) Five
Million Dollars ($5,000,000) at any time outstanding; and

 

(o)           other unsecured Indebtedness, in addition to the Indebtedness
listed above, so long as (i) the maturity date (and earliest possible put date)
of such Indebtedness is at least thirty (30) days after the last day of the
Commitment Period, (ii) the Companies are in compliance (and in pro forma
compliance after giving effect to such Indebtedness) with the provisions of
Section 5.7 hereof, and (iii) if the amount of such Indebtedness is equal to or
greater than Ten Million Dollars ($10,000,000), such Indebtedness is created
pursuant to documentation in form and substance reasonably satisfactory to
Agent.

 

Section 5.9.  Liens.  No Company shall create, assume or suffer to exist (or
enter into a contract that creates a consensual Lien upon the happening of a
contingency or otherwise) any Lien upon any of its property or assets, whether
now owned or hereafter acquired; provided that this Section 5.9 shall not apply
to the following:

 

(a)           Liens for taxes not yet due or that are being actively contested
in good faith by appropriate proceedings and for which adequate reserves shall
have been established in accordance with GAAP;

 

(b)           other statutory Liens, including, without limitation, statutory
Liens of landlords, carriers, warehousers, utilities, mechanics, repairmen,
workers and materialmen, incidental to the conduct of its business or the
ownership of its property and assets that (i) were not incurred in connection
with the borrowing of money or the obtaining of advances or credit, and (ii) do
not in the aggregate materially detract from the value of its property or assets
or materially impair the use thereof in the operation of its business;

 

(c)           Liens on property or assets of a Subsidiary to secure obligations
of such Subsidiary to a Credit Party;

 

(d)           any Lien granted to Agent, for the benefit of the Lenders;

 

(e)           the Liens existing on the Closing Date as set forth in Schedule
5.9 hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of debt secured thereby, and the
amount and description of property subject to such Liens, shall not be
increased;

 

63

--------------------------------------------------------------------------------


 

(f)            purchase money Liens on fixed assets securing the loans and
Capitalized Lease Obligations pursuant to Section 5.8(b) hereof, provided that
such Lien is limited to the purchase price and only attaches to the property
being acquired;

 

(g)           easements or other minor defects or irregularities in title of
real property not interfering in any material respect with the use of such
property in the business of any Company;

 

(h)           any Lien on fixed assets owned by a Company as a result of an
Acquisition permitted pursuant to Section 5.13 hereof, so long as (i) such Lien
was not created at the time of or in contemplation of such Acquisition, and
(ii) such Lien is released within one hundred eighty (180) days after such
Acquisition (unless (A) Borrowers shall have obtained the prior written consent
of Agent, or (B) such Lien would otherwise be permitted pursuant to
Section 5.9(f) or (i) hereof);

 

(i)            any Lien on fixed assets owned by a Company (in addition to the
Liens permitted pursuant to subparts (f) and (h) hereof) to secure Indebtedness
permitted pursuant to Section 5.8 hereof, in an aggregate amount, for all of the
Companies, not to exceed Twenty-Five Million Dollars ($25,000,000) at any time
outstanding;

 

(j)            any Lien on assets of Percepta and its Subsidiaries securing
Indebtedness described in Section 5.8(i) hereof in an aggregate principal
amount, for Percepta and all of its Subsidiaries, not to exceed Five Million
Dollars ($5,000,000) at any time outstanding;

 

(k)           any U.C.C. Financing Statement filed to provide notice of (i) an
Operating Lease entered into in the ordinary course of business, or (ii) a
Synthetic Lease permitted under Section 5.8(l) hereof; and

 

(l)            any Liens (on assets that do not constitute Collateral), not
otherwise described in or subject to subparts (a) through (j) hereof, securing
Indebtedness (other than Indebtedness for borrowed money) in an aggregate
principal amount for all such Indebtedness and all such Liens not to exceed Two
Million Dollars ($2,000,000) at any time outstanding.

 

No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with (A) the purchase or lease of fixed
assets that prohibits Liens on such fixed assets, or (B) the incurrence of
Indebtedness permitted pursuant to Section 5.8(h) hereof that prohibits Liens on
the assets of Percepta) that would prohibit Agent or the Lenders from acquiring
a security interest, mortgage or other Lien on, or a collateral assignment of,
any of the property or assets of such Company.

 

Section 5.10.  Regulations T, U and X.  No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

 

Section 5.11.  Investments, Loans and Guaranties.  No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep

 

64

--------------------------------------------------------------------------------


 

outstanding any advance or loan to any Person, or (e) be or become a Guarantor
of any kind (other than a Guarantor of Payment under the Loan Documents);
provided that this Section 5.11 shall not apply to the following:

 

(i)            investments made in accordance with the Borrower Investment
Policy;

 

(ii)           the holding of each of the Subsidiaries listed on Schedule 6.1
hereto, and the creation, acquisition and holding of, and any investment in, any
new Subsidiary after the Closing Date so long as such new Subsidiary shall have
been created, acquired or held, and investments made, in accordance with the
terms and conditions of this Agreement;

 

(iii)          any investment in, loan to or guaranty of the Indebtedness of, US
Borrower or a Domestic Guarantor of Payment from or by a Company;

 

(iv)          any investment in, loan to or guaranty of the Indebtedness of, a
Foreign Borrower or a Foreign Guarantor of Payment from or by a Foreign Borrower
or a Foreign Guarantor of Payment;

 

(v)           any investment in, loan to or guaranty of the Indebtedness of, a
Foreign Subsidiary so long as the Companies are in compliance (and in pro forma
compliance after giving effect to such loan, investment or guaranty) with the
provisions of Section 5.7 hereof;

 

(vi)          any investment in, loan to or guaranty of the Indebtedness of, a
joint venture of a Company, so long as the Companies are in compliance (and in
pro forma compliance after giving effect to such investment) with the provisions
of Section 5.7 hereof;

 

(vii)         any advance or loan to an officer or employee of a Company, so
long as all such advances and loans from all Companies (specifically excluding
any advance or loan assumed through an Acquisition) aggregate not more than the
principal sum of Five Million Dollars ($5,000,000) at any time outstanding;

 

(viii)        the holding of any stock that has been acquired pursuant to an
Acquisition permitted under Section 5.13 hereof; or

 

(ix)           other investments of, loans from or guaranties by, the Companies
in an aggregate amount not to exceed, for all Companies, the greater of (A) five
percent (5%) of Consolidated total assets of US Borrower, or (B) Five Million
Dollars ($5,000,000); provided that client-related performance guaranties shall
not be included in the calculation of the foregoing amounts.

 

Section 5.12.  Merger and Sale of Assets.  No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to

 

65

--------------------------------------------------------------------------------


 

any Person other than in the ordinary course of business, except that, if no
Default or Event of Default shall then exist or immediately thereafter shall
begin to exist:

 

(a)           any Domestic Subsidiary may merge with (i) US Borrower (provided
that US Borrower shall be the continuing or surviving Person) or (ii) any one or
more Domestic Guarantors of Payment;

 

(b)           any Domestic Subsidiary may sell, lease, transfer or otherwise
dispose of any of its assets to (i)  US Borrower or (ii) any Domestic Guarantor
of Payment;

 

(c)           any Domestic Subsidiary (other than a Credit Party) may merge with
or sell, lease, transfer or otherwise dispose of any of its assets to any other
Domestic Subsidiary;

 

(d)           any Foreign Subsidiary may merge or amalgamate with (i) US
Borrower, provided that US Borrower shall be the continuing or surviving Person,
(ii) any one or more Domestic Guarantors of Payment, provided that a Domestic
Guarantor of Payment shall be the continuing or surviving Person, and (iii) any
other Foreign Subsidiary, provided that, if such merger or amalgamation includes
a Credit Party, a Credit Party shall be the continuing or surviving Person or
the surviving Person shall become a Credit Party and assume the obligations of
the Credit Party;

 

(e)           any Foreign Subsidiary (other than a Credit Party) may sell,
lease, transfer or otherwise dispose of any assets that are not equity interests
in Credit Parties;

 

(f)            the Companies may sell all of the equity interests in a Foreign
Borrower or Foreign Guarantor of Payment, or dissolve or liquidate a Foreign
Borrower or Foreign Guarantor of Payment, so long as (i) all Loans made to or
for the benefit of such Foreign Borrower or Foreign Guarantor, and proceeds
received by such Foreign Borrower or Foreign Guarantor of Payment from Loans,
are repaid in full prior to the effectiveness of such sale, dissolution or
liquidation, and (ii) upon the effectiveness of such sale, dissolution or
liquidation, such Foreign Borrower or Foreign Guarantor of Payment ceases to be
a Foreign Borrower or Foreign Guarantor of Payment, as applicable, under this
Agreement pursuant to documentation satisfactory to Agent;

 

(g)           Borrower may sell its corporate headquarters located at 9197 South
Peoria Street, Englewood, Colorado 80112-5833;

 

(h)           a Company may sell, lease, transfer or otherwise dispose of any
assets that are obsolete or no longer useful in such Company’s business;

 

(i)            any Company may sell, lease, transfer or otherwise dispose of any
assets to any other Company, so long as such disposition is for fair market
value (as determined by an independent third-party valuation firm or appraiser
of national reputation if the anticipated fair market value of such asset or
assets exceeds Fifteen Million Dollars ($15,000,000));

 

66

--------------------------------------------------------------------------------


 

(j)            any Company may sell, lease, transfer or otherwise dispose of any
assets to any Person that is not a Company, so long as (i) such disposition is
on an arm’s length basis and is for fair market value (as determined by an
independent third-party valuation firm or appraiser of national reputation if
the anticipated fair market value of such asset or assets exceeds Fifteen
Million Dollars ($15,000,000)); and (ii) the aggregate amount of all such
dispositions pursuant to this Section 5.12(j), for all of the Companies, does
not exceed an amount equal to ten percent (10%) of Consolidated Total Assets
during the Commitment Period;

 

(k)           with respect to a merger, amalgamation or consolidation,
Acquisitions may be effected in accordance with the provisions of Section 5.13
hereof; and

 

(l)            US Borrower may dissolve or liquidate the Newgen Companies.

 

Section 5.13.  Acquisitions.  No Company shall effect an Acquisition; provided,
however, that a Company may effect an Acquisition so long as:

 

(a)           in the case of a merger, amalgamation or other combination
including a Borrower (other than US Borrower), such Borrower shall be the
surviving entity and, if such merger, amalgamation or other combination includes
US Borrower, US Borrower shall be the surviving entity;

 

(b)           in the case of a merger, amalgamation or other combination
including a Credit Party (other than a Borrower), a Credit Party shall be the
surviving entity;

 

(c)           the business to be acquired shall be similar or complimentary to
the lines of business of the Companies;

 

(d)           the Companies shall be in full compliance with the Loan Documents
both prior to and after giving pro forma effect to such Acquisition;

 

(e)           no Default or Event of Default shall exist prior to or after
giving pro forma effect to such Acquisition, thereafter shall begin to exist;

 

(f)            such Acquisition is not actively opposed by the board of
directors (or similar governing body) of the selling Persons or by a majority of
the Persons whose equity interests are to be acquired;

 

(g)           the purchase price for any Acquisition by a Foreign Subsidiary
that is not a Credit Party, or of a Foreign Subsidiary by a Domestic Subsidiary
that is not a Credit Party, shall be solely from (i) the cash-flow of one or
more Foreign Subsidiaries, (ii) the proceeds of the Loans made to one or more
Foreign Borrowers, or (iii) Subordinated Indebtedness incurred in accordance
with and subject to Section 5.8(h) hereof ;

 

(h)           the purchase price for any Acquisition by a Foreign Borrower or a
Foreign Guarantor of Payment shall be from (i) the cash-flow of one or more
Foreign Subsidiaries, (ii) the proceeds of the Loans made to one or more Foreign
Borrowers, or (iii) Subordinated Indebtedness incurred in accordance with and
subject to Section 5.8(h) hereof;

 

67

--------------------------------------------------------------------------------


 

(i)            with respect to any Acquisition the Consideration for which is in
excess of Twenty-Five Million Dollars ($25,000,000), US Borrower shall have
provided to Agent and the Lenders, at least ten (10) Business Days prior to such
Acquisition, historical financial statements of the target entity and a pro
forma financial statement of the Companies accompanied by a certificate of a
Financial Officer of US Borrower showing pro forma compliance with Section 5.7
hereof, both before and after the proposed Acquisition; provided that, for the
purpose of complying with the notice and disclosure requirements set forth in
this subsection (i), the amount of Consideration for an Acquisition shall be
deemed to be US Borrower’s best estimate of the total Consideration to be paid
for such Acquisition in accordance with SEC disclosure and calculation
requirements; and

 

(j)            US Borrower shall have Available Liquidity of no less than
Twenty-Five Million Dollars ($25,000,000) after giving effect to such
Acquisition.

 

Section 5.14.  Notice.  Each Borrower shall cause a Financial Officer of such
Borrower to promptly notify Agent and the Lenders, in writing whenever:

 

(a)           a Default or Event of Default has occurred hereunder or any
representation or warranty made in Article VI hereof or elsewhere in this
Agreement or in any Related Writing shall for any reason cease in any material
respect to be true and complete;

 

(b)           a Borrower learns of a litigation or proceeding against such
Borrower before a court, administrative agency or arbitrator that, if
successful, might have a Material Adverse Effect; and

 

(c)           a Borrower learns that there has occurred any event, condition or
thing that is reasonably likely to have a Material Adverse Effect.

 

Section 5.15.  Restricted Payments.  No Company shall make or commit itself to
make any Restricted Payment at any time, except that, so long as no Default or
Event of Default shall then exist or, after giving pro forma effect to such
payment, thereafter shall begin to exist, any Company may make Restricted
Payments (other than for the repayment, redemption, retirement, repurchase or
early defeasance of Subordinated Indebtedness in excess of the aggregate amount,
for all such repayments, redemptions, retirements, repurchases or early
defeasances, of Ten Million Dollars ($10,000,000)).

 

Section 5.16.  Environmental Compliance.  Each Company shall comply in all
material respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise.  US Borrower shall furnish to Agent and
the Lenders, promptly after receipt thereof, a copy of any notice such Company
may receive from any Governmental Authority or private Person, or otherwise,
that any material litigation or proceeding pertaining to any environmental,
health or safety matter has been filed or is threatened against such Company,
any real property in which such Company holds any interest or any past or
present operation of such Company.  No Company shall allow the material release

 

68

--------------------------------------------------------------------------------


 

or disposal of hazardous waste, solid waste or other wastes on, under or to any
real property in which any Company holds any ownership interest or performs any
of its operations, in violation of any Environmental Law.  As used in this
Section 5.16, “litigation or proceeding” means any demand, claim, notice, suit,
suit in equity action, administrative action, investigation or inquiry whether
brought by any Governmental Authority or  private Person, or otherwise.  US
Borrower (and any Foreign Borrower, as applicable) shall defend, indemnify and
hold Agent and the Lenders harmless against all costs, expenses, claims,
damages, penalties and liabilities of every kind or nature whatsoever (including
attorneys’ fees) arising out of or resulting from the noncompliance of any
Company with any Environmental Law.  Such indemnification shall survive any
termination of this Agreement.

 

Section 5.17.  Affiliate Transactions.  No Company shall, directly or
indirectly, enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than a Company that is a
Credit Party) on terms that shall be less favorable to such Company than those
that might be obtained at the time in a transaction with a Person that is not an
Affiliate; provided that the foregoing shall not prohibit the payment of
customary and reasonable directors’ fees to directors who are not employees of a
Company or an Affiliate.

 

Section 5.18.  Use of Proceeds.  Borrowers’ use of the proceeds of the Loans
shall be for working capital and other general corporate purposes of the
Companies, for the refinancing of existing Indebtedness, for Acquisitions
permitted hereunder and for Capital Distributions permitted hereunder.

 

Section 5.19.  Corporate Names.  No Credit Party shall change its corporate
name, unless, in each case, such Credit Party shall provide Agent with at least
thirty (30) days prior written notice thereof.  Administrative Borrower shall
also provide Agent with at least thirty (30) days prior written notification of
(a) any change in the location of the office where any Credit Party’s records
pertaining to the Collateral are kept; and (b) any change in any Credit Party’s
chief executive office.  In the event of any of the foregoing or as a result of
any change of applicable law with respect to the taking of security interests,
or if determined by Agent to be necessary, Agent is hereby authorized to file
new Uniform Commercial Code financing statements describing the Collateral and
otherwise in form and substance sufficient for recordation wherever necessary or
appropriate, as determined in Agent’s reasonable discretion, to perfect or
continue perfected the security interest of Agent, for the benefit of the
Lenders, in the Collateral, based upon such new places of business or names or
such change in applicable law, and US Borrower shall pay all filing and
recording fees and taxes in connection with the filing or recordation of such
financing statements and shall promptly reimburse Agent therefor if Agent pays
the same.  Such amounts shall be Related Expenses hereunder.

 

Section 5.20.  Lease Rentals.  The Companies may enter into Operating Leases in
the ordinary course of business.

 

69

--------------------------------------------------------------------------------


 

Section 5.21.  Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.

 

(a)           Domestic Subsidiary Guaranties and Security Documents.  Each
Domestic Subsidiary (that is not a Dormant Subsidiary) created, acquired or held
subsequent to the Closing Date, shall promptly execute and deliver to Agent, for
the benefit of the Lenders, a Guaranty of Payment (or a Guaranty of Payment
Joinder) of all of the Obligations and a Security Agreement (or a Security
Agreement Joinder), such agreements to be prepared by Agent and in form and
substance acceptable to Agent, along with any such other supporting
documentation, Security Documents, corporate governance and authorization
documents, and an opinion of counsel as may be deemed necessary or advisable by
Agent.

 

(b)           Foreign Subsidiary Guaranties.

 

(i)            Each Foreign Affiliate of a Foreign Borrower shall, at the
discretion of Agent, after consultation with Administrative Borrower, promptly
execute and deliver to Agent, for the benefit of the Lenders, a Guaranty of
Payment of all of the Obligations of the Foreign Borrowers (to the extent not
prohibited by law) if either (A) such Foreign Affiliate directly benefits from
the Loans made to such Foreign Borrower (for example, if it receives the
proceeds of the Loans made to such Foreign Borrower), or (B) such Foreign
Affiliate is logically a part of a transaction or series of transactions related
to the Loans made to such Foreign Borrower (for example, if such Foreign
Affiliate is a parent entity of such Foreign Borrower or if the proceeds of such
Loans are routed through such Foreign Affiliate (through intercompany loans or
otherwise) to the ultimate intended beneficiary thereof).  Each such Guaranty of
Payment shall be prepared by Agent and in form and substance acceptable to
Agent.  In connection therewith, such Foreign Affiliate shall also deliver to
Agent such other supporting documentation, corporate governance and
authorization documents, and an opinion of counsel as may be deemed necessary or
advisable by Agent.  In exercising such discretion, Agent shall take into
consideration, after consultation with Administrative Borrower, (1) the costs
and benefits of obtaining a Guaranty of Payment from such Foreign Subsidiary,
and (2) any recommendations received from Administrative Borrower regarding
which Foreign Affiliates should be required to execute a Guaranty of Payment
based on the flow of funds and intended use of the proceeds of the Loans made to
a Foreign Borrower.

 

(ii)           Anything in this subsection (b) to the contrary notwithstanding,
Agent may forego the requirement that a Foreign Subsidiary execute a Guaranty of
Payment if Agent determines, in its reasonable judgment, after consultation with
Administrative Borrower, that the execution and delivery of such Guaranty of
Payment under the laws of such foreign jurisdiction (A) is impractical or cost
prohibitive in light of the benefits,  or (B) will have material adverse tax
consequences.

 

(c)           Pledge of Stock or Other Ownership Interest.  With respect to the
creation or acquisition of a first-tier Foreign Subsidiary, US Borrower or the
appropriate Domestic Guarantor of Payment shall, unless such pledge would cause
it to incur, directly or indirectly, an unreasonable amount of economic, legal,
tax or regulatory harm, as determined by Agent after consultation with US
Borrower, (i) execute a Pledge Agreement and, in connection therewith, pledge to
Agent (A) sixty-five percent (65%) of the voting shares of capital stock or
other voting equity interests of such first-tier Foreign Subsidiary, and (B) one
hundred percent (100%) of all

 

70

--------------------------------------------------------------------------------


 

non-voting shares of capital stock or other non-voting equity interests of such
first-tier Foreign Subsidiary, and (ii) deliver to agent all of the share
certificates, if certificated, or other evidence of equity representing such
pledged ownership interests.

 

(d)           Perfection or Registration of Interest in Foreign Shares.  With
respect to any foreign shares pledged to Agent, for the benefit of the Lenders,
on or after the Closing Date, Agent shall at all times, in the discretion of
Agent, have the right to perfect, at US Borrower’s cost, payable upon request
therefor (including, without limitation, any foreign counsel, or foreign notary,
filing, registration or similar, fees, costs or expenses), its security interest
in such shares in the respective foreign jurisdiction; provided that, prior to
the First FB Addition Date, Agent shall not perfect its security interests in
any shares of a first-tier Foreign Subsidiary that is not a First-Tier Material
Foreign Subsidiary.  Such perfection may include the requirement that the
applicable Company promptly execute and deliver to Agent a separate pledge
document (prepared by Agent and in form and substance satisfactory to Agent),
covering such equity interests, that conforms to the requirements of the
applicable foreign jurisdiction, together with an opinion of local counsel as to
the perfection of the security interest provided for therein, and all other
documentation necessary or desirable to effect the foregoing and to permit Agent
to exercise any of its rights and remedies in respect thereof.  In exercising
such discretion, Agent shall take into consideration, after consultation with
Administrative Borrower, the costs and benefits of perfecting its security
interest in such equity interests in the applicable foreign jurisdiction.

 

(e)           Dormant Subsidiary Status.  With respect to a Subsidiary that has
been classified as a Dormant Subsidiary, at such time that such Subsidiary no
longer meets the requirements of a Dormant Subsidiary, Administrative Borrower
shall provide to Agent prompt written notice thereof, and shall provide, with
respect to such Subsidiary, all of the documents required by this Section 5.21.

 

Section 5.22.  Restrictive Agreements.  Except as set forth in this Agreement,
Borrowers shall not, and shall not permit any of their Subsidiaries to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to any Borrower, (b) make,
directly or indirectly, loans or advances or capital contributions to any
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to any Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, or (iii) customary
restrictions in security agreements or mortgages securing Indebtedness, or
capital leases, of a Company to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease.

 

Section 5.23.  Other Covenants and Provisions.  In the event that any Company
shall enter into, or shall have entered into, any Material Indebtedness
Agreement, wherein the covenants and defaults contained therein shall be more
restrictive than the covenants and defaults set forth herein, then the Companies
shall immediately be bound hereunder (without further action) by such more
restrictive covenants and defaults with the same force and effect as if such

 

71

--------------------------------------------------------------------------------


 

covenants defaults were written herein.  In addition to the foregoing, Borrowers
shall provide prompt written notice to Agent of the creation or existence of any
Material Indebtedness Agreement that has such more restrictive provisions, and
shall, within fifteen (15) days thereafter (if requested by Agent), execute and
deliver to Agent an amendment to this Agreement that incorporates such more
restrictive provisions, with such amendment to be in form and substance
satisfactory to Agent.

 

Section 5.24.  Pari Passu Ranking.  The Obligations shall, and Borrowers shall
take all necessary action to ensure that the Obligations shall, at all times,
rank at least pari passu in right of payment with all other senior Indebtedness
of each Borrower.

 

Section 5.25.  Guaranty Under Material Indebtedness Agreement.  No Company shall
be or become a primary obligor or Guarantor of the Indebtedness incurred
pursuant to any Material Indebtedness Agreement unless such Company shall also
be a Guarantor of Payment under this Agreement prior to or concurrently
therewith.

 

Section 5.26.  Amendment of Organizational Documents.  Without the prior written
consent of Agent, no Credit Party shall (a) amend its Organizational Documents
in any manner adverse to the Lenders, or (b) amend its Organizational Documents
to change its name or state, province or other jurisdiction of organization.

 

Section 5.27.  Fiscal Year of Borrowers.  No Borrower shall change the date of
its fiscal year end without the prior written consent of Agent and the Required
Lenders.  As of the Closing Date, the fiscal year end of each Borrower is
December 31 of each year.

 

Section 5.28.  Further Assurances.  Borrowers shall, and shall cause each other
Credit Party to, promptly upon request by Agent, or the Required Lenders through
Agent, (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments related to the Collateral as
Agent, or the Required Lenders through Agent, may reasonably require from time
to time in order to carry out more effectively the purposes of the Loan
Documents.

 

ARTICLE VI.  REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Corporate Existence; Subsidiaries; Foreign Qualification.  Each
Company is duly organized, validly existing and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where a failure to so qualify would
not reasonably be expected to have a Material Adverse Effect.  Each Foreign
Subsidiary is validly existing under the laws of its jurisdiction of
organization.  Schedule 6.1 hereto sets forth,

 

72

--------------------------------------------------------------------------------


 

as of the Closing Date, each Subsidiary of a Borrower (and whether such
Subsidiary is a Dormant Subsidiary), its state (or jurisdiction) of formation,
its relationship to a Borrower, including the percentage of each class of stock
or other equity interest owned by a Company, the location of its chief executive
office and its principal place of business.  Except as set forth on Schedule 6.1
hereto, each Borrower, directly or indirectly, owns all of the equity interests
of each of its Subsidiaries (excluding directors’ qualifying shares and, in the
case of Foreign Subsidiaries, other nominal amounts of shares held by a Person
other than a Company).

 

Section 6.2.  Corporate Authority.  Each Credit Party has the right and power
and is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents.  The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms.  The execution, delivery and performance
of the Loan Documents do not conflict with, result in a breach in any of the
provisions of, constitute a default under, or result in the creation of a Lien
(other than Liens permitted under Section 5.9 hereof) upon any assets or
property of any Company under the provisions of, such Company’s Organizational
Documents or any material agreement to which such Company is a party.

 

Section 6.3.  Compliance with Laws and Contracts.

 

(a)           Each Company holds permits, certificates, licenses, orders,
registrations, franchises, authorizations, and other approvals from any
Governmental Authority reasonably necessary for the conduct of its business and
is in compliance with all applicable laws relating thereto, except where the
failure to do so would not have a Material Adverse Effect.

 

(b)           Each Company is in compliance with all federal, state, local, or
foreign applicable statutes, rules, regulations, and orders including, without
limitation, those relating to environmental protection, occupational safety and
health, and equal employment practices, except where the failure to be in
compliance would not have a Material Adverse Effect.

 

(c)           No Company is in violation of or in default under any agreement to
which it is a party or by which its assets are subject or bound, except with
respect to any violation or default that could not reasonably be expected to
result in a Material Adverse Effect.

 

(d)           Each Company is in material compliance with all applicable Bank
Secrecy Act (“BSA”) and anti-money laundering laws and regulations.

 

(e)           No Company or Affiliate of a Company is an “enemy” or an “ally of
the enemy” within the meaning of Section 2 of the Trading with the Enemy Act of
the United States of America (50 U.S.C. App. §§ 1 et seq.) (as amended, the
“Trading with the Enemy Act”).  No Company or Affiliate of a Company is in
violation of (i) the Trading with the Enemy Act, (ii) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto, or (iii) the Patriot Act.  No Credit Party or Affiliate of a
Credit Party (A) is a blocked

 

73

--------------------------------------------------------------------------------


 

person described in Section 1 of the Anti-Terrorism Order, or (B) to the best of
its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.

 

(f)            None of the Companies or their respective Affiliates is in
violation of, and shall not violate, any of the country or list based economic
and trade sanctions administered and enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”) that are described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/, or as otherwise
published from time to time.

 

(g)           None of the Companies or their respective Affiliates (i) is a
Sanctioned Person or a Sanctioned Entity, as each term is hereinafter defined,
(ii) has a more than ten percent of its assets located in Sanctioned Entities,
or (iii) derives more than ten percent of its operating income from investments
in, or transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds
of any Loan will be used, nor have any been used to fund, any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Entity. For purposes hereof, “Sanctioned Entity” means
(A) a country or a government of a country, (B) an agency of the government of a
country, (C) an organization directly or indirectly controlled by a country or
its government, or (D) a person or entity resident in, or determined to be
resident in, a country, that is subject to a country sanctions program
administered and enforced by OFAC; and “Sanctioned Person” means a person named
on the list of Specially Designated Nationals maintained by OFAC.

 

Section 6.4.  Litigation and Administrative Proceedings.  Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or threatened against any Company, or
in respect of which any Company may have any liability, in any court or before
or by any Governmental Authority, arbitration board, or other tribunal, (b) no
orders, writs, injunctions, judgments, or decrees of any court or Governmental
Authority to which any Company is a party or by which the property or assets of
any Company are bound, and (c) no grievances, disputes, or controversies
outstanding with any union or other organization of the employees of any
Company, or threats of work stoppage, strike, or pending demands for collective
bargaining, in each case other than those that could not reasonably be expected
to result in a Material Adverse Effect.

 

Section 6.5.  Title to Assets.  Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.9 hereof.

 

Section 6.6.  Liens and Security Interests.  On and after the Closing Date,
except for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will
be no U.C.C. Financing Statement or similar notice of Lien outstanding covering
any personal property of any Company; (b) there is and will be no mortgage
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind.  Agent, for
the benefit of the Lenders, upon the filing of the U.C.C. Financing Statements
and taking such other actions necessary to perfect its Lien against Collateral
of the corresponding type as authorized hereunder will have a valid and
enforceable first consensual Lien on the Collateral.

 

74

--------------------------------------------------------------------------------


 

No Company has entered into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that exists on or after the Closing
Date that would prohibit Agent or the Lenders from acquiring a Lien on, or a
collateral assignment of, any of the property or assets of any Company.

 

Section 6.7.  Tax Returns.  All federal, state, provincial and all material
local tax returns and other reports required by law to be filed in respect of
the income, business, properties and employees of each Company have been filed
and all taxes, assessments, fees and other governmental charges that are due and
payable have been paid, except as otherwise permitted herein and with respect to
foreign tax returns, except as may be filed beyond the due date without material
penalties.  The provision for taxes on the books of each Company is adequate for
all years not closed by applicable statutes and for the current fiscal year.

 

Section 6.8.  Environmental Laws.  Each Company is in material compliance with
all Environmental Laws, including, without limitation, all Environmental Laws in
all jurisdictions in which any Company owns or operates, or has owned or
operated, a facility or site, arranges or has arranged for disposal or treatment
of hazardous substances, solid waste or other wastes, accepts or has accepted
for transport any hazardous substances, solid waste or other wastes or holds or
has held any interest in real property or otherwise.  No material litigation or
proceeding arising under, relating to or in connection with any Environmental
Law  or Environmental Permit is pending or, to the best knowledge of each
Company, threatened, against any Company, any real property in which any Company
holds or has held an interest or any past or present operation of any Company. 
No material release, threatened release or disposal of hazardous waste, solid
waste or other wastes is occurring, or has occurred (other than those that are
currently being remediated in accordance with Environmental Laws), on, under or
to any real property in which any Company holds any interest or performs any of
its operations, in violation of any Environmental Law.  As used in this
Section 6.8, “litigation or proceeding” means any demand, claim, notice, suit,
suit in equity, action, administrative action, investigation or inquiry whether
brought by any Governmental Authority or private Person, or otherwise.

 

Section 6.9.  Locations.  The Companies have places of business or maintain
their accounts receivable at the locations set forth on Schedule 6.9 hereto. 
Each Company’s chief executive office is set forth on Schedule 6.9 hereto. 
Schedule 6.9 further specifies whether each location, as of the Closing Date,
that is owned by the Companies.

 

Section 6.10.  Continued Business.  Except as described in US Borrower’s 10-K,
10-Q or other public filings with the SEC, there exists no actual, pending, or,
to each Borrower’s knowledge, any threatened termination, cancellation or
limitation of, or any modification or change in the business relationship of any
Company and any customer or supplier, or any group of customers or suppliers,
which termination, cancellation or limitation would have a Material Adverse
Effect, and there exists no present condition or state of facts or circumstances
that would have a Material Adverse Effect or prevent a Company from conducting
such business or the transactions contemplated by this Agreement in
substantially the same manner in which it was previously conducted.

 

75

--------------------------------------------------------------------------------


 

                Section 6.11.  Employee Benefits Plans.

 

                (a)           US Employee Benefit Plans.  Schedule 6.11 hereto
identifies each ERISA Plan as of the Closing Date.  No ERISA Event has occurred
or is reasonably expected to occur with respect to an ERISA Plan.  No Controlled
Group member has failed to make a required material installment or other
required material payment under Section 412(a) of the Code on or before the due
date or within a reasonable time after such due date.  No Controlled Group
member has failed to make contributions to an ERISA Plan that is a Multiemployer
Plan in accordance with the applicable governing documents which is reasonably
likely to result in a material liability to the Controlled Group member.  No
ERISA Plan (other than a Multiemployer Plan) has any accumulated funding
deficiency (as defined in Section 412(a) of the Code).  None of the Companies
have adopted or plans to adopt any amendments that could reasonably result in a
material increase in the cost of providing benefits under the ERISA Plan.  With
respect to each ERISA Plan (other than a Multiemployer Plan) that is intended to
be qualified under Code Section 401(a), (i) the ERISA Plan and any associated
trust operationally comply (or as soon as reasonably practicable are corrected
to comply) with the applicable requirements of Code Section 401(a); (ii) the
ERISA Plan and any associated trust have been amended to comply with all such
requirements as currently in effect, other than those requirements for which a
retroactive amendment can be made within the “remedial amendment period”
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely); (iii) the ERISA
Plan and any associated trust have received a favorable determination letter
from the Internal Revenue Service stating that the ERISA Plan qualifies under
Code Section 401(a), that the associated trust qualifies under Code Section
501(a) and, if applicable, that any cash or deferred arrangement under the ERISA
Plan qualifies under Code Section 401(k), unless the ERISA Plan was first
adopted at a time for which the above-described “remedial amendment period” has
not yet expired; (iv) the ERISA Plan currently satisfies the requirements of
Code Section 410(b), subject to any retroactive amendment that may be made
within the above-described “remedial amendment period”; and (v) no contribution
made to the ERISA Plan is subject to an excise tax under Code Section 4972. 
With respect to any Pension Plan, the “accumulated benefit obligation” of
Controlled Group members with respect to the Pension Plan (as determined in
accordance with Statement of Accounting Standards No. 87, “Employers’ Accounting
for Pensions”) does not exceed the fair market value of Pension Plan assets by
an amount that would have a Material Adverse Effect.

 

                (b)           Foreign Pension Plan and Benefit Plans.  As of the
Closing Date, Schedule 6.11 hereto lists all Foreign Benefit Plans and Foreign
Pension Plans currently maintained or contributed to by US Borrower and any
appropriate Foreign Subsidiaries.  The Foreign Pension Plans are duly registered
under all applicable laws which require registration.  US Borrower and any
appropriate Foreign Subsidiaries have complied with and performed all of its
obligations under and in respect of the Foreign Pension Plans and Foreign
Benefit Plans under the terms thereof, any funding agreements and all applicable
laws (including any fiduciary, funding, investment and administration
obligations) except to the extent as would not reasonably be expected to have a
Material Adverse Effect.  All employer and employee payments, contributions or
premiums to be remitted, paid to or in respect of each Foreign Pension Plan or
Foreign Benefit Plan have been paid in a timely fashion in accordance with the
terms thereof, any funding agreement and all applicable laws except to the
extent the failure to do so would not

 

76

--------------------------------------------------------------------------------


 

reasonably be expected to have a Material Adverse Effect.  There are no
outstanding actions or suits concerning the assets of the Foreign Pension Plans
or the Foreign Benefit Plans.  Each of the Foreign Pension Plans is fully funded
on an ongoing basis as required by all laws applicable to such Foreign Pension
Plans (using actuarial methods and assumptions as of the date of the valuations
last filed with the applicable Governmental Authorities and that are consistent
with generally accepted actuarial principles).

 

                Section 6.12.  Consents or Approvals.  No consent, approval or
authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person is required to be obtained or
completed by any Company in connection with the execution, delivery or
performance of any of the Loan Documents, that has not already been obtained or
completed.

 

                Section 6.13.  Solvency.

 

                (a)           US Borrower.  US Borrower has received
consideration that is the reasonably equivalent value of the obligations and
liabilities that US Borrower has incurred to Agent and the Lenders.  US Borrower
is not insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will US Borrower be rendered insolvent by the execution and
delivery of the Loan Documents to Agent and the Lenders.  US Borrower is not
engaged or about to engage in any business or transaction for which the assets
retained by it are or will be an unreasonably small amount of capital, taking
into consideration the obligations to Agent and the Lenders incurred hereunder. 
US Borrower does not intend to, nor does it believe that it will, incur debts
beyond its ability to pay such debts as they mature.

 

                (b)           Foreign Borrowers.  Each Foreign Borrower has
received consideration that is the reasonable equivalent value of the
obligations and liabilities that such Foreign Borrower has incurred to Agent and
the Lenders.  The property of each Foreign Borrower is (i) sufficient, if
disposed of at a fairly conducted sale under legal process, to enable payment of
all its obligations due and accruing due, and (ii) at a fair valuation, greater
than the total amount of liabilities, including contingent liabilities, of such
Foreign Borrower.  No Foreign Borrower has ceased paying its current obligations
in the ordinary course of business as they generally become due.  No Foreign
Borrower is for any reason (and will not by reason of the execution and delivery
of the Loan Documents) be unable to meet its obligations as they generally
become due.

 

                Section 6.14.  Financial Statements.  The Consolidated financial
statements of US Borrower for the fiscal year ended December 31, 2009, and the
unaudited Consolidated financial statements of US Borrower for the fiscal
quarter ended June 30, 2010, furnished to Agent and the Lenders, are true and
complete in all material respects, to the best knowledge of the Companies,  have
been prepared in accordance with GAAP, except for the absence of footnotes and
subject to year-end adjustments consistent with past practice, and fairly
present the financial condition of the Companies as of the dates of such
financial statements and the results of their operations for the periods then
ending.  Since the dates of such statements, there has been no material adverse
change in any Company’s financial condition, properties or business or any
change in any Company’s accounting procedures.

 

77

--------------------------------------------------------------------------------


 

                Section 6.15.  Regulations.  No Company is engaged principally
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any “margin stock” (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States of America).  Neither the granting of any Loan (or any conversion
thereof) or Letter of Credit nor the use of the proceeds of any Loan or Letter
of Credit will violate, or be inconsistent with, the provisions of Regulation T,
U or X or any other Regulation of such Board of Governors.

 

                Section 6.16.  Material Agreements.  Except as disclosed on
Schedule 6.16 hereto, as of the Closing Date, no Company is a party to any (a)
debt instrument (excluding the Loan Documents); (b) lease (capital, operating or
otherwise), whether as lessee or lessor thereunder; (c) contract, commitment,
agreement, or other arrangement involving the purchase or sale of any inventory
by it, or the license of any right to or by it; (d) contract, commitment,
agreement, or other arrangement with any of its “Affiliates” (as such term is
defined in the Exchange Act) other than a Company; (e) management or employment
contract or contract for personal services with any of its Affiliates that is
not otherwise terminable at will or on less than ninety (90) days’ notice
without liability; (f) collective bargaining agreement; or (g) other contract,
agreement, understanding, or arrangement with a third party; that, as to
subsections (a) through (g), requires the future payment of an amount in excess
of Thirty Million Dollars ($30,000,000) during any twelve-month period.

 

                Section 6.17.  Intellectual Property.  Each Company owns, or has
the right to use, all of the material patents, patent applications, industrial
designs, designs, trademarks, service marks, copyrights and licenses, and rights
with respect to the foregoing, necessary for the conduct of its business without
any known conflict with the rights of others.

 

                Section 6.18.  Insurance.  Each Company maintains with
financially sound and reputable insurers insurance with coverage and limits as
required by law and as is customary with Persons engaged in the same businesses
as the Companies.  Schedule 6.18 hereto sets forth all insurance carried by the
Companies on the Closing Date, setting forth in detail the amount and type of
such insurance.

 

                Section 6.19.  Deposit and Securities Accounts.  US Borrower has
provided to Agent a list of all banks, other financial institutions and
Securities Intermediaries at which US Borrower and any Domestic Guarantor of
Payment maintain Deposit Accounts or Securities Accounts as of the Closing Date,
which list correctly identifies the name, address and telephone number of each
such financial institution or Securities Intermediary, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

 

                Section 6.20.  Accurate and Complete Statements.  Neither the
Loan Documents nor any written statement made by any Company in connection with
any of the Loan Documents contains, to the best knowledge of such Company, any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained therein or in the Loan Documents not
misleading.  After due inquiry by US Borrower, there is no known fact that any
Company has not disclosed to Agent and the Lenders that has or is more than
likely to have a Material Adverse Effect.

 

78

--------------------------------------------------------------------------------


 

                Section 6.21.  Investment Company; Other Restrictions.  No
Company is (a) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (b) subject to any foreign, federal, state or local statute or
regulation limiting its ability to incur Indebtedness.

 

                Section 6.22.  Defaults.  No Default or Event of Default exists
hereunder, nor will any begin to exist immediately after the execution and
delivery hereof.

 

ARTICLE VII.  EVENTS OF DEFAULT

 

                Any of the following specified events shall constitute an Event
of Default (each an “Event of Default”) hereunder:

 

                Section 7.1.  Payments.  If (a) the interest on any Loan, any
commitment or other fee, or any other Obligation not listed in subpart (b)
hereof, shall not be paid in full when due and payable or within five Business
Days thereafter, or (b) the principal of any Loan or any obligation under any
Letter of Credit shall not be paid in full when due and payable.

 

                Section 7.2.  Special Covenants.  If any Company shall fail or
omit to perform and observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13 or 5.15, or
5.23 hereof.

 

                Section 7.3.  Other Covenants.  If any Company shall fail or
omit to perform and observe any agreement or other provision (other than those
referred to in Section 7.1 or 7.2 hereof) contained or referred to in this
Agreement or any Loan Document that is on such Company’s part to be complied
with, and that Default shall not have been fully corrected within thirty (30)
days after the earlier of (a) any Financial Officer of such Company becomes
aware of the occurrence thereof, or (b) the giving of written notice thereof to
Administrative Borrower by Agent or the Required Lenders that the specified
Default is to be remedied.

 

                Section 7.4.  Representations and Warranties.  If any
representation, warranty or statement made in or pursuant to this Agreement or
any Related Writing or any other material information furnished by any Company
to Agent or the Lenders, or any thereof, shall be false or erroneous in any
material respect.

 

                Section 7.5.  Cross Default.  If any Company shall default in
the payment of principal or interest due and owing under any Material
Indebtedness Agreement beyond any period of grace provided with respect thereto
or in the performance or observance of any other provision, term or condition
contained in any Material Indebtedness Agreement under which such obligation is
created, if the effect of such default is to allow the acceleration of the
maturity of such Indebtedness or to permit the holder thereof to cause such
Indebtedness to become due prior to its stated maturity.

 

79

--------------------------------------------------------------------------------


 

                Section 7.6.  ERISA Default.  The occurrence of one or more
ERISA Events that (a) the Required Lenders determine could have a Material
Adverse Effect, or (b) results in a Lien on any of the assets of any Company.

 

                Section 7.7.  Change in Control.  If any Change in Control shall
occur.

 

                Section 7.8.  Judgments.  There is entered against any Company:

 

                (a)           a final judgment or order for the payment of money
by a court of competent jurisdiction, that remains unpaid or unstayed and
undischarged for a period (during which execution shall not be effectively
stayed) of sixty (60) days after the date on which the right to appeal has
expired, provided that such occurrence shall constitute an Event of Default only
if the aggregate of all such judgments for all such Companies shall exceed Ten
Million Dollars ($10,000,000) (less any amount that will be covered by the
proceeds of insurance and is not subject to dispute by the insurance provider);
or

 

                (b)           any one or more non-monetary final judgments that
are not covered by insurance, or, if covered by insurance, for which the
insurance company has not agreed to or acknowledged coverage, and that, in
either case, the Required Lenders reasonably determine have, or could be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (i) enforcement proceedings are commenced by the prevailing
party or any creditor upon such judgment or order, or (ii) there is a period of
three consecutive Business Days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect.

 

                Section 7.9.  Security.  If any Lien granted in this Agreement
or any other Loan Document in favor of Agent, for the benefit of the Lenders,
shall be determined to be (a) void, voidable or invalid, or is subordinated or
not otherwise given the priority contemplated by this Agreement with respect to
any material amount of Collateral and Borrowers have (or the appropriate Credit
Party has) failed to promptly execute appropriate documents to correct such
matters, or (b) unperfected as to any material amount of Collateral (as
determined by Agent, in its reasonable discretion) and Borrowers have (or the
appropriate Credit Party has) failed to promptly execute appropriate documents
to correct such matters.

 

                Section 7.10.  Validity of Loan Documents.  If (a) any material
provision, in the reasonable opinion of Agent, of any Loan Document shall at any
time cease to be valid, binding and enforceable against any Credit Party; (b)
the validity, binding effect or enforceability of any Loan Document against any
Credit Party shall be contested by any Credit Party; (c) any Credit Party shall
deny that it has any or further liability or obligation under any Loan Document;
or (d) any Loan Document shall be terminated, invalidated or set aside, or be
declared ineffective or inoperative or in any way cease to give or provide to
Agent and the Lenders the benefits purported to be created thereby.

 

                Section 7.11.  Solvency.  If any Credit Party (other than any of
the Newgen Companies) shall (a) except as permitted pursuant to Section 5.12
hereof, discontinue business; (b) generally not pay its debts as such debts
become due; (c) make a general assignment for the benefit of

 

80

--------------------------------------------------------------------------------


 

creditors; (d) apply for or consent to the appointment of an interim receiver, a
receiver, a receiver and manager, an administrator, sequestrator, monitor, a
custodian, a trustee, an interim trustee, liquidator, agent or other similar
official of all or a substantial part of its assets or of such Credit Party; (e)
be adjudicated a debtor or insolvent or have entered against it an order for
relief under the Bankruptcy Code, or under any other bankruptcy insolvency,
liquidation, winding-up, corporate or similar statute or law, foreign, federal,
state or provincial, in any applicable jurisdiction, now or hereafter existing,
as any of the foregoing may be amended from time to time, or other applicable
statute for jurisdictions outside of the United States, as the case may be; (f)
file a voluntary petition under the Bankruptcy Code or seek relief under any
bankruptcy or insolvency or analogous law in any jurisdiction outside of the
United States, or file a proposal or notice of intention to file such petition;
(g) have an involuntary proceeding under the Bankruptcy Code filed against it
and the same shall not be controverted within ten (10) days, or shall continue
undismissed for a period of sixty (60) days from commencement of such proceeding
or case; (h) file a petition, an answer, an application or a proposal seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any other law (whether federal, provincial or state, or, if applicable, other
jurisdiction) relating to relief of debtors, or admit (by answer, by default or
otherwise) the material allegations of a petition filed against it in any
bankruptcy, reorganization, insolvency or other proceeding (whether federal,
provincial or state, or, if applicable, other jurisdiction) relating to relief
of debtors; (i) suffer or permit to continue unstayed and in effect for sixty
(60) consecutive days any judgment, decree or order entered by a court of
competent jurisdiction, that approves a petition or an application or a proposal
seeking its reorganization or appoints an interim receiver, a receiver and
manager, an administrator, custodian, trustee, interim trustee or liquidator of
all or a substantial part of its assets, or of such Credit Party; (j) have an
administrative receiver appointed over the whole or substantially the whole of
its assets, or of such Credit Party; (k) have assets, the value of which is less
than its liabilities (taking into account prospective and contingent
liabilities, and rights of contribution from other Persons); or (l) have a
moratorium declared in respect of any of its Indebtedness, or any analogous
procedure or step is taken in any jurisdiction.

 

ARTICLE VIII.  REMEDIES UPON DEFAULT

 

                Notwithstanding any contrary provision or inference herein or
elsewhere:

 

                Section 8.1.  Optional Defaults.  If any Event of Default
referred to in Section 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9 or 7.10
hereof shall occur, Agent may, with the consent of the Required Lenders, and
shall, at the written request of the Required Lenders, give written notice to
Borrowers to:

 

                (a)           terminate the Commitment, if not previously
terminated, and, immediately upon such election, the obligations of the Lenders,
and each thereof, to make any further Loan, and the obligation of the Fronting
Lender to issue any Letter of Credit, immediately shall be terminated; and/or

 

                (b)           accelerate the maturity of all of the Obligations
(if the Obligations are not already due and payable), whereupon all of the
Obligations shall become and thereafter be immediately

 

81

--------------------------------------------------------------------------------


 

due and payable in full without any presentment or demand and without any
further or other notice of any kind, all of which are hereby waived by each
Borrower.

 

                Section 8.2.  Automatic Defaults.  If any Event of Default
referred to in Section 7.11 hereof shall occur:

 

                (a)           all of the Commitment shall automatically and
immediately terminate, if not previously terminated, and no Lender thereafter
shall be under any obligation to grant any further Loan, nor shall the Fronting
Lender be obligated to issue any Letter of Credit; and

 

                (b)           the principal of and interest then outstanding on
all of the Loans, and all of the other Obligations, shall thereupon become and
thereafter be immediately due and payable in full (if the Obligations are not
already due and payable), all without any presentment, demand or notice of any
kind, which are hereby waived by each Borrower.

 

                Section 8.3.  Letters of Credit.  If the maturity of the
Obligations shall be accelerated pursuant to Section 8.1 or 8.2 hereof,
Borrowers shall immediately deposit with Agent, as security for the obligations
of Borrowers and any Guarantor of Payment to reimburse Agent and the Lenders for
any then outstanding Letters of Credit, cash equal to the aggregate undrawn
balance of any then outstanding Letters of Credit.  Agent and the Lenders are
hereby authorized, at their option, to deduct any and all such amounts from any
deposit balances then owing by any Lender (or any affiliate of such Lender) to
or for the credit or account of US Borrower or any Domestic Guarantor of
Payment, as security for the obligations of the appropriate Borrower and any
Guarantor of Payment to reimburse Agent and the Lenders for any then outstanding
Letters of Credit.

 

                Section 8.4.  Offsets.

 

                (a)           If there shall occur or exist any Event of Default
referred to in Section 7.11 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 8.1 or 8.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by US Borrower or a
Domestic Guarantor of Payment to such Lender, or any Foreign Borrower or Foreign
Guarantor of Payment with respect to Obligations of a Foreign Borrower
(including, without limitation, any participation purchased or to be purchased
pursuant to Section 2.2(b), 2.2(c) or 8.5 hereof), whether or not the same shall
then have matured, any and all deposit (general or special) balances and all
other indebtedness then held or owing by such Lender (including, without
limitation, by branches and agencies or any affiliate of such Lender, wherever
located) to or for the credit or account of US Borrower or a Domestic Guarantor
of Payment, or any Foreign Borrower or Foreign Guarantor of Payment with respect
to such deposit balances and indebtedness of a Foreign Borrower or Foreign
Guarantor of Payment, all without notice to or demand upon any Borrower or any
other Person, all such notices and demands being hereby expressly waived by each
Borrower.

 

                (b)           Notwithstanding anything in this Agreement to the
contrary, if a Lender acts as a Securities Intermediary or a depository
institution for a Credit Party, and the applicable Securities Accounts or
Deposit Accounts of such Credit Party with such Lender (or an affiliate of

 

82

--------------------------------------------------------------------------------


 

a Lender) are not subject to a Control Agreement, then such Lender agrees that
such accounts are subject to the Lien of Agent (to the extent granted pursuant
to the Security Documents) and it will not set off against or appropriate toward
the payment of, any Indebtedness owing to such Lender that does not constitute
Obligations (other than Customary Setoffs with respect to such Deposit Accounts
or Securities Accounts).

 

                Section 8.5.  Equalization Provisions.  Each Lender agrees with
the other Lenders that if it, at any time, shall obtain any Advantage over the
other Lenders or any thereof in respect of the Obligations (except as to Swing
Loans and Letters of Credit prior to Agent’s giving of notice to participate and
except under Article III hereof), it shall purchase from the other Lenders, for
cash and at par, such additional participation in the Obligations as shall be
necessary to nullify the Advantage.  If any such Advantage resulting in the
purchase of an additional participation as aforesaid shall be recovered in whole
or in part from the Lender receiving the Advantage, each such purchase shall be
rescinded, and the purchase price restored (but without interest unless the
Lender receiving the Advantage is required to pay interest on the Advantage to
the Person recovering the Advantage from such Lender) ratably to the extent of
the recovery.  Each Lender further agrees with the other Lenders that:

 

                (a)           if it at any time shall receive any payment for or
on behalf of any Borrower on any Indebtedness owing by any Borrower (or through
any Guarantor of Payment) pursuant to this Agreement (whether by voluntary
payment, by realization upon security, by reason of offset of any deposit or
other indebtedness, by counterclaim or cross-action, by the enforcement of any
right under any Loan Document, or otherwise); or

 

                (b)           if any Lender (or affiliate of a Lender) (i)
maintains Deposit Accounts or Securities Account of any Borrower or any Domestic
Subsidiary, and (ii) exercises a right of offset or takes other action against
such Deposit Accounts or Securities Accounts;

 

then such Lender will apply all such payments (other than Customary Setoffs with
respect to the Deposit Accounts or Securities Accounts referenced in subpart (b)
above) first to any and all Obligations owing by Borrowers to that Lender
(including, without limitation, any participation purchased or to be purchased
pursuant to this Section 8.5 or any other section of this Agreement), and to the
extent not prohibited by law, to the remainder of the Obligations (and the
Secured Obligations in accordance with Section 8.6 hereof).  Each Credit Party
agrees that any Lender so purchasing a participation from the other Lenders or
any thereof pursuant to this Section 8.5, or exercising rights under this
provision, may exercise all of its rights of payment (including the right of
set-off) with respect to such participation or otherwise as fully as if such
Lender were a direct creditor of such Credit Party in the amount of such
participation.

 

                Section 8.6.  Other Remedies.  The remedies in this Article VIII
are in addition to, not in limitation of, any other right, power, privilege, or
remedy, either in law, in equity, or otherwise, to which the Lenders may be
entitled.  Agent shall exercise the rights under this Article VIII and all other
collection efforts on behalf of the Lenders and no Lender shall act
independently with respect thereto, except as otherwise specifically set forth
in this Agreement.

 

83

--------------------------------------------------------------------------------


 

                Section 8.7.  Application of Proceeds.

 

                (a)         Payments Prior to Exercise of Remedies.  Prior to
the exercise by Agent, on behalf of the Lenders, of remedies under this
Agreement or the other Loan Documents, all monies received by Agent in
connection with the Revolving Credit Commitment shall be applied, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, to the Loans and Letters of Credit, as appropriate; provided that Agent
shall have the right at all times to apply any payment received from US Borrower
first to the payment of all obligations (to the extent not paid by Borrowers)
incurred by Agent pursuant to Section 11.5 hereof and to the payment of Related
Expenses.

 

                (b)         Payments Subsequent to Exercise of Remedies.  After
the exercise by Agent or the Required Lenders of remedies under this Agreement
or the other Loan Documents, all monies received by Agent shall be applied,
unless otherwise required by the terms of the other Loan Documents or by
applicable law, as follows:

 

                                               
(i)                                     with respect to:

 

                (A)          payments from assets of Companies organized in the
United States (or a state thereof), (1) first, to the Obligations (and Secured
Obligations if such payments are from proceeds of Collateral) of US Borrower,
and (2) second, to the Obligations (and Secured Obligations if such payments are
from proceeds of Collateral) of any other Borrowers, in each case applied in
accordance with the Waterfall;

 

                (B)           payments from assets of Companies that are not
organized in the United States (or a state thereof), to the Obligations (and
Secured Obligations if such payments are from proceeds of Collateral) of the
Foreign Borrowers, applied in accordance with the Waterfall; and

 

                (C)           any other payments, in accordance with the
Waterfall; and

 

                                               
(ii)                                  in accordance with the following priority
(the “Waterfall”):

 

                (A)          first, to the extent incurred in connection with
obligations payable by a specific Borrower, to the payment of all obligations
(to the extent not paid by Borrowers) incurred by Agent pursuant to Section 11.5
hereof and to the payment of Related Expenses;

 

                (B)           second, to the extent incurred in connection with
the obligations payable by a specific Borrower, to the payment pro rata of (1)
interest then accrued and payable on the outstanding Loans, (2) any fees then
accrued and payable to Agent, and (3) any fees then accrued and payable to the
Fronting Lender or the holders of the Letter of Credit Commitment in respect of
the Letter of Credit Exposure;

 

84

--------------------------------------------------------------------------------


 

(C)          third, for payment of (1) principal outstanding on the Loans and
the Letter of Credit Exposure, on a pro rata basis to the Lenders, based upon
each such Lender’s Commitment Percentage, provided that the amounts payable in
respect of the Letter of Credit Exposure shall be held and applied by Agent as
security for the reimbursement obligations in respect thereof, and, if any
Letter of Credit shall expire without being drawn, then the amount with respect
to such Letter of Credit shall be distributed to the Lenders, on a pro rata
basis in accordance with this subsection (C), (2) the Indebtedness under any
Hedge Agreement with a Lender (or an entity that is an affiliate of a then
existing Lender), such amount to be based upon the net termination obligation of
Borrowers under such Hedge Agreement, and (3) the Bank Product Obligations owing
to a Lender (or an entity that is an affiliate of a then existing Lender) under
Bank Product Agreements; with such payment to be pro rata among (1), (2) and
(3) of this subsection (C); and

 

(D)          finally, any remaining surplus after all of the Secured Obligations
have been paid in full, to Administrative Borrower for distribution to the
appropriate Borrowers, or to whomsoever shall be lawfully entitled thereto.

 

ARTICLE IX.  THE AGENT

 

The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:

 

Section 9.1.  Appointment and Authorization.  Each Lender hereby irrevocably
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers hereunder as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto, including,
without limitation, to execute Additional Foreign Borrower Assumption Agreements
on behalf of the Lenders, and to execute various Security Documents pertaining
to the Foreign Borrower and Foreign Guarantors of Payment on behalf of the
Lenders.  Neither Agent nor any of its affiliates, directors, officers,
attorneys or employees shall (a) be liable for any action taken or omitted to be
taken by it or them hereunder or in connection herewith, except for its or their
own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction), or be responsible in any manner to any of the Lenders
for the effectiveness, enforceability, genuineness, validity or due execution of
this Agreement or any other Loan Documents, (b) be under any obligation to any
Lender to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions hereof or thereof on the part of Borrowers or
any other Company, or the financial condition of Borrowers or any other Company,
or (c) be liable to any of the Companies for consequential damages resulting
from any breach of contract, tort or other wrong in connection with the
negotiation, documentation, administration or collection of the Loans or Letters
of Credit or any of the Loan Documents.  Notwithstanding any provision to the
contrary contained in this Agreement or in any other Loan Document, Agent shall
not have any duty or responsibility except those expressly set forth herein, nor
shall Agent have or be deemed to have any fiduciary

 

85

--------------------------------------------------------------------------------


 

relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against
Agent.  Without limiting the generality of the foregoing sentence, the use of
the term “agent” herein and in other Loan Documents with reference to Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

Section 9.2.  Note Holders.  Agent may treat the payee of any Note as the holder
thereof (or, if there is no Note, the holder of the interest as reflected on the
books and records of Agent) until written notice of transfer shall have been
filed with Agent, signed by such payee and in form satisfactory to Agent.

 

Section 9.3.  Consultation With Counsel.  Agent may consult with legal counsel
selected by Agent and shall not be liable for any action taken or suffered in
good faith by Agent in accordance with the opinion of such counsel.

 

Section 9.4.  Documents.  Agent shall not be under any duty to examine into or
pass upon the validity, effectiveness, genuineness or value of any Loan Document
or any other Related Writing furnished pursuant hereto or in connection herewith
or the value of any collateral obtained hereunder, and Agent shall be entitled
to assume that the same are valid, effective and genuine and what they purport
to be.

 

Section 9.5.  Agent and Affiliates.  KeyBank and its affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not Agent hereunder and without notice to or
consent of any Lender.  Each Lender acknowledges that, pursuant to such
activities, KeyBank or its affiliates may receive information regarding any
Company or any Affiliate (including information that may be subject to
confidentiality obligations in favor of such Company or such Affiliate) and
acknowledge that Agent shall be under no obligation to provide such information
to other Lenders.  With respect to Loans and Letters of Credit (if any), 
KeyBank and its affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though KeyBank were
not Agent, and the terms “Lender” and “Lenders” include KeyBank and its
affiliates, to the extent applicable, in their individual capacities.

 

Section 9.6.  Knowledge or Notice of Default.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
Agent has received written notice from a Lender or Administrative Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that Agent
receives such a notice, Agent shall give notice thereof to the Lenders. Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that, unless and until Agent shall have
received such directions, Agent may (but shall

 

86

--------------------------------------------------------------------------------


 

not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable, in its
discretion, for the protection of the interests of the Lenders.

 

Section 9.7.  Action by Agent.  Subject to the other terms and conditions
hereof, so long as Agent shall be entitled, pursuant to Section 9.6 hereof, to
assume that no Default or Event of Default shall have occurred and be
continuing, Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights that may be vested in it by,
or with respect to taking or refraining from taking any action or actions that
it may be able to take under or in respect of, this Agreement.  Agent shall
incur no liability under or in respect of this Agreement by acting upon any
notice, certificate, warranty or other paper or instrument believed by it to be
genuine or authentic or to be signed by the proper party or parties, or with
respect to anything that it may do or refrain from doing in the reasonable
exercise of its judgment, or that may seem to it to be necessary or desirable in
the premises.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Agent as a result of Agent’s acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders.

 

Section 9.8.  Release of Collateral or Guarantor of Payment.  In the event of a
merger, sale of assets or other transaction permitted pursuant to Section 5.12
hereof or otherwise permitted pursuant to this Agreement, and so long as there
is no Default or Event of Default existing, Agent, at the request and expense of
US Borrower, is hereby authorized by the Lenders to (a) release such Collateral
from this Agreement or any other Loan Document, (b) release a Guarantor of
Payment or Foreign Borrower in connection with such permitted transfer or event,
and (c) duly assign, transfer and deliver to the affected Person (without
recourse and without any representation or warranty) such Collateral as is then
(or has been) so transferred or released and as may be in possession of Agent
and has not theretofore been released pursuant to this Agreement.

 

Section 9.9.  Delegation of Duties.  Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.

 

Section 9.10.  Indemnification of Agent.  The Lenders agree to indemnify Agent
(to the extent not reimbursed by Borrowers) ratably, according to their
respective Commitment Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees and expenses) or disbursements of any kind
or nature whatsoever that may be imposed on, incurred by or asserted against
Agent in its capacity as agent in any way relating to or arising out of this
Agreement or any Loan Document or any action taken or omitted by Agent with
respect to this Agreement or any Loan Document, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses) or disbursements resulting from Agent’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction, or from
any action taken

 

87

--------------------------------------------------------------------------------


 

or omitted by Agent in any capacity other than as agent under this Agreement or
any other Loan Document.  No action taken in accordance with the directions of
the Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.10.  The undertaking in this
Section 9.10 shall survive repayment of the Loans, cancellation of the Notes, if
any, expiration or termination of the Letters of Credit, termination of the
Commitment, any foreclosure under, or modification, release or discharge of, any
or all of the Loan Documents, termination of this Agreement and the resignation
or replacement of the agent.

 

Section 9.11.  Successor Agent.  Agent may resign as agent hereunder by giving
not fewer than thirty (30) days prior written notice to Administrative Borrower
and the Lenders.  If Agent shall resign under this Agreement, then either
(a) the Required Lenders shall appoint from among the Lenders a successor agent
for the Lenders (with the consent of Administrative Borrower so long as an Event
of Default does not exist and which consent shall not be unreasonably withheld),
or (b) if a successor agent shall not be so appointed and approved within the
thirty (30) day period following Agent’s notice to the Lenders of its
resignation, then Agent shall appoint a successor agent that shall serve as
agent until such time as the Required Lenders appoint a successor agent.  If no
successor agent has accepted appointment as Agent by the date that is thirty
(30) days following a retiring Agent’s notice of resignation, the retiring
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above.  Upon its appointment, such successor agent shall succeed to the rights,
powers and duties as agent, and the term “Agent” means such successor effective
upon its appointment, and the former agent’s rights, powers and duties as agent
shall be terminated without any other or further act or deed on the part of such
former agent or any of the parties to this Agreement.  After any retiring
Agent’s resignation as Agent, the provisions of this Article IX shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement and the other Loan Documents.

 

Section 9.12.  Fronting Lender.  The Fronting Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by the Fronting Lender and
the documents associated therewith.  The Fronting Lender shall have all of the
benefits and immunities (a) provided to Agent in this Article IX with respect to
any acts taken or omissions suffered by the Fronting Lender in connection with
the Letters of Credit and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent”, as used in
this Article IX, included the Fronting Lender with respect to such acts or
omissions, and (b) as additionally provided in this Agreement with respect to
the Fronting Lender.

 

Section 9.13.  Swing Line Lender.  The Swing Line Lender shall act on behalf of
the Lenders with respect to any Swing Loans.  The Swing Line Lender shall have
all of the benefits and immunities (a) provided to Agent in this Article IX with
respect to any acts taken or omissions suffered by the Swing Line Lender in
connection with the Swing Loans as fully as if the term “Agent”, as used in this
Article IX, included the Swing Line Lender with respect to such acts or
omissions, and (b) as additionally provided in this Agreement with respect to
the Swing Line Lender.

 

88

--------------------------------------------------------------------------------


 

Section 9.14.  Agent May File Proofs of Claim.  In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, (a) Agent (irrespective of whether the principal of any Loan shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Agent shall have made any demand on any Borrower) shall
be entitled and empowered, by intervention in such proceeding or otherwise, to
(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and Agent and their respective agents and counsel and all other
amounts due the Lenders and Agent) allowed in such judicial proceedings, and
(ii) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and (b) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to Agent and, in the event that Agent shall consent to the making of
such payments directly to the Lenders, to pay to Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Agent and its
agents and counsel, and any other amounts due Agent.  Nothing contained herein
shall be deemed to authorize Agent to authorize or consent to or accept or adopt
on behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 9.15.  No Reliance on Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
affiliates, participants or assignees, may rely on Agent to carry out such
Lender’s or its affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other anti-terrorism law, including any programs involving any of the
following items relating to or in connection with Borrowers, their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.

 

Section 9.16.  Other Agents.  Agent shall have the continuing right from time to
time to designate one or more Lenders (or its or their affiliates) as
“syndication agent”, “co-syndication agent”, “documentation agent”,
“co-documentation agent”, “book runner”, “lead arranger”, “arrangers” or other
designations for purposes hereof, but (a) any such designation shall have no
substantive effect, and (b) any such Lender and its affiliates shall have no
additional powers, duties, responsibilities or liabilities as a result thereof.

 

89

--------------------------------------------------------------------------------


 

ARTICLE X.  GUARANTY

 

Section 10.1.  The Guaranty.  US Borrower hereby guarantees to Agent, for the
benefit of the Lenders, as a primary obligor and not as a surety, the prompt
payment of the Obligations owing by each other Borrower in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof.  US Borrower hereby further agrees that, if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), US Borrower will promptly pay the same, without any demand or notice
whatsoever, and that, in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) in accordance with the terms of
such extension or renewal.

 

Section 10.2.  Obligations Unconditional.  The obligations of US Borrower under
Section 10.1 hereof are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan
Documents, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 10.2 that the obligations of US
Borrower hereunder, as a Guarantor, shall be absolute and unconditional under
any and all circumstances.  US Borrower agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against any other Borrower
or any other Guarantor of Payment for amounts paid under this Article X until
such time as the Secured Obligations have been irrevocably paid in full. 
Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of US Borrower as a Guarantor
hereunder, which shall remain absolute and unconditional as described above:

 

(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;

 

(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents or any other agreement or instrument referred to in the Loan
Documents shall be done or omitted;

 

(c)           the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, or any other agreement or
instrument referred to in the Loan Documents shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;

 

90

--------------------------------------------------------------------------------


 

(d)           any Lien granted to, or in favor of, Agent, for the benefit of the
Lenders, as security for any of the Secured Obligations shall fail to attach or
be perfected; or

 

(e)           any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, US Borrower hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that Agent or any Lender exhaust any right, power or remedy
or proceed against any Person under any of the Loan Documents or any other
agreement or instrument referred to in the Loan Documents, or against any other
Person under any other guarantee of, or security for, any of the Obligations.

 

Section 10.3.  Reinstatement.  The obligations of US Borrower under this
Article X shall be automatically reinstated if and to the extent that, for any
reason, any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and US Borrower agrees that it will indemnify Agent
and each Lender on demand for all reasonable costs and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by Agent
or such Lender in connection with such rescission or restoration, including any
such reasonable costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

 

Section 10.4.  Certain Additional Waivers.  US Borrower agrees that US Borrower
shall have no right of recourse to security for the Obligations, except through
the exercise of rights of subrogation pursuant to Section 10.2 hereof and
through the exercise of rights of contribution pursuant to Section 11.6 hereof.

 

Section 10.5.  Remedies.  US Borrower agrees that, to the fullest extent
permitted by law, as between US Borrower, on the one hand, and Agent, on behalf
of the Lenders, on the other hand, the Obligations may be declared to be
forthwith due and payable as provided in Section 8.1 or 8.2 hereof (and shall be
deemed to have become automatically due and payable in the circumstances
provided in such Sections 8.1 and 8.2) for purposes of Section 10.1 hereof,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by US Borrower for purposes of Section 10.1
hereof.

 

Section 10.6.  Guarantee of Payment; Continuing Guarantee.  The guarantee in
this Article X is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations owing by each other Borrower,
whenever arising.

 

91

--------------------------------------------------------------------------------


 

Section 10.7.  Payments.  All payments by US Borrower under this Article X shall
be made in Dollars, and free and clear of any Taxes.

 

ARTICLE XI.  MISCELLANEOUS

 

Section 11.1.  Lenders’ Independent Investigation.  Each Lender, by its
signature to this Agreement, acknowledges and agrees that Agent has made no
representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between
Agent and such Lender.  Each Lender represents that it has made and shall
continue to make its own independent investigation of the creditworthiness,
financial condition and affairs of the Companies in connection with the
extension of credit hereunder, and agrees that Agent has no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto (other than such
notices as may be expressly required to be given by Agent to the Lenders
hereunder), whether coming into its possession before the first Credit Event
hereunder or at any time or times thereafter.  Each Lender further represents
that it has reviewed each of the Loan Documents.

 

Section 11.2.  No Waiver; Cumulative Remedies.  No omission or course of dealing
on the part of Agent, any Lender or the holder of any Note (or, if there is no
Note, the holder of the interest as reflected on the books and records of Agent)
in exercising any right, power or remedy hereunder or under any of the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder
or under any of the Loan Documents.  The remedies herein provided are cumulative
and in addition to any other rights, powers or privileges held under any of the
Loan Documents or by operation of law, by contract or otherwise.

 

Section 11.3.  Amendments, Waivers and Consents.

 

(a)                                  General Rule.  No amendment, modification,
termination, or waiver of any provision of any Loan Document nor consent to any
variance therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(b)                                 Exceptions to the General Rule. 
Notwithstanding the provisions of subsection (a) of this Section 11.3:

 

(i)                                     Unanimous Consent Requirements. 
Unanimous consent of the Lenders shall be required with respect to (A) any
increase in the Commitment hereunder (except as specified in Section 2.9(b)
hereof, provided that no Lender’s Commitment shall be increased without such
Lender’s consent), (B) the extension of maturity of the Loans, the payment date
of interest or scheduled principal hereunder, or the payment date of commitment
fees payable hereunder, (C) any reduction in the stated rate of interest on the

 

92

--------------------------------------------------------------------------------


 

Loans (provided that the institution of the Default Rate or post default
interest and a subsequent removal of the Default Rate or post default interest
shall not constitute a decrease in interest rate pursuant to this Section 11.3),
or in any amount of interest or scheduled principal due on any Loan, or any
reduction in the stated rate of commitment fees payable hereunder or any change
in the manner of pro rata application of any payments made by Borrowers to the
Lenders hereunder, (D) any change in any percentage voting requirement, voting
rights, or the Required Lenders definition in this Agreement, (E) the release of
US Borrower or any Domestic Guarantor of Payment or any material amount of
Collateral securing the Secured Obligations, except in connection with a
transaction specifically permitted hereunder, or (F) any amendment to this
Section 11.3 or Section 8.5 or 8.7 hereof.

 

(ii)                                  Provisions Relating to Special Rights and
Duties.  No provision of this Agreement affecting Agent in its capacity as such
shall be amended, modified or waived without the consent of Agent.  No provision
of this Agreement relating to the rights or duties of the Fronting Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Fronting Lender. No provision of this Agreement relating to the rights or duties
of the Swing Line Lender in its capacity as such shall be amended, modified or
waived without the consent of the Swing Line Lender.

 

(c)                                  Replacement of Non-Consenting Lender.  If,
in connection with any proposed amendment, waiver or consent hereunder, (i) the
consent of all Lenders is required, but only the consent of Required Lenders is
obtained, or (ii) the consent of Required Lenders is required, but the consent
of the Required Lenders is not obtained (any Lender withholding consent as
described in subparts (i) and (ii) hereof being referred to as a “Non-Consenting
Lender”), then, so long as Agent is not the Non-Consenting Lender, Agent may, at
the sole expense of Borrowers, upon notice to such Non-Consenting Lender and
Administrative Borrower, require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 11.10 hereof) all of its interests, rights and obligations under this
Agreement to an Eligible Transferee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that such Non-Consenting Lender shall have received payment of an amount equal
to the outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from such Eligible
Transferee (to the extent of such outstanding principal and accrued interest and
fees) or Borrowers (in the case of all other amounts, including any breakage
compensation under Article III hereof).

 

(d)                                 Generally.  Notice of amendments, waivers or
consents ratified by the Lenders hereunder shall be forwarded by Agent to all of
the Lenders.  Each Lender or other holder of a Note (or if there is no Note, the
holder of the interest as reflected on the books and records of Agent) (or
interest in any Loan or Letter of Credit) shall be bound by any amendment,
waiver or consent obtained as authorized by this Section 11.3, regardless of its
failure to agree thereto.

 

Section 11.4.  Notices.  All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to a Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement (together with a

 

93

--------------------------------------------------------------------------------


 

courtesy copy thereof to US Borrower’s general counsel, mailed or delivered to
TeleTech Holdings, Inc., 9197 South Peoria Street, Englewood, Colorado
80112-5833, Attention: General Counsel) or at such other address as shall be
designated by US Borrower in a written notice to each of the other parties), if
to a Lender, mailed or delivered to it, addressed to the address of such Lender
specified on the signature pages of this Agreement, or, as to each party, at
such other address as shall be designated by such party in a written notice to
each of the other parties.  All notices, statements, requests, demands and other
communications provided for hereunder shall be deemed to be given or made when
hand delivered, delivered by overnight courier or five Business Days after being
deposited in the mails with postage prepaid by registered or certified mail,
addressed as aforesaid, or sent by facsimile with telephonic confirmation of
receipt (if received during a Business Day, otherwise the following Business
Day).  All notices hereunder shall not be effective until received.  For
purposes of Article II hereof, Agent shall be entitled to rely on telephonic
instructions from any person that Agent in good faith believes is an Authorized
Officer and US Borrower shall hold Agent and each Lender harmless from any loss,
cost or expense resulting from any such reliance.

 

Section 11.5.  Costs, Expenses and Documentary Taxes.  US Borrower agrees to pay
on demand all reasonable costs and expenses of Agent and all Related Expenses,
including but not limited to (a) syndication, administration, travel and
out-of-pocket expenses, including but not limited to reasonable attorneys’ fees
and expenses, of Agent in connection with the preparation, negotiation and
closing of the Loan Documents and the administration of the Loan Documents, and
the collection and disbursement of all funds hereunder and the other instruments
and documents to be delivered hereunder, (b) extraordinary expenses of Agent in
connection with the administration of the Loan Documents and the other
instruments and documents to be delivered hereunder, and (c) the reasonable fees
and out-of-pocket expenses of special counsel for Agent, with respect to the
foregoing, and of local counsel, if any, who may be retained by said special
counsel with respect thereto.  US Borrower, and any appropriate Foreign
Borrower, also agrees to pay on demand all reasonable costs and expenses
(including Related Expenses) of Agent and the Lenders, including reasonable
attorneys’ fees and expenses, in connection with the restructuring or
enforcement of the Obligations, this Agreement or any Related Writing.  In
addition, US Borrower and any appropriate Foreign Borrower shall pay any and all
stamp, transfer, documentary and other taxes, assessments, charges and fees
payable or determined to be payable in connection with the execution and
delivery of the Loan Documents, and the other instruments and documents to be
delivered hereunder, and agree to hold Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or failure to pay such taxes or fees, other than those liabilities
resulting from the gross negligence or willful misconduct of Agent, or, with
respect to amounts owing to a Lender, such Lender, in each case as determined by
a court of competent jurisdiction.  All obligations provided for in this Section
11.5 shall survive any termination of this Agreement.

 

Section 11.6.  Indemnification.  US Borrower, and each Foreign Borrower to the
extent relating to the Loans and other credit extensions to such Foreign
Borrower, agrees to defend, indemnify and hold harmless Agent and the Lenders
(and their respective affiliates, officers, directors, attorneys, agents and 
employees) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees) or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by or

 

94

--------------------------------------------------------------------------------


 

asserted against Agent or any Lender in connection with any investigative,
administrative or judicial proceeding (whether or not such Lender or Agent shall
be designated a party thereto) or any other claim by any Person relating to or
arising out of any Loan Document or any actual or proposed use of proceeds of
the Loans or any of the Obligations, or any activities of any Company or its
Affiliates; provided that no Lender nor Agent shall have the right to be
indemnified under this Section 11.6 for its own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.  All obligations
provided for in this Section 11.6 shall survive any termination of this
Agreement.

 

Section 11.7.  Obligations Several; No Fiduciary Obligations.  The obligations
of the Lenders hereunder are several and not joint.  Nothing contained in this
Agreement and no action taken by Agent or the Lenders pursuant hereto shall be
deemed to constitute Agent or the Lenders a partnership, association, joint
venture or other entity.  No default by any Lender hereunder shall excuse the
other Lenders from any obligation under this Agreement; but no Lender shall have
or acquire any additional obligation of any kind by reason of such default.  The
relationship between Borrowers and the Lenders with respect to the Loan
Documents and the Related Writings is and shall be solely that of debtors and
creditors, respectively, and neither Agent nor any Lender shall have any
fiduciary obligation toward any Credit Party with respect to any such documents
or the transactions contemplated thereby.

 

Section 11.8.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, and by different parties hereto in separate counterparts
and by facsimile signature, each of which counterparts when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

 

Section 11.9.  Binding Effect; Borrowers’ Assignment.  This Agreement shall
become effective when it shall have been executed by each Borrower, Agent and
each Lender and thereafter shall be binding upon and inure to the benefit of
each Borrower, Agent and each of the Lenders and their respective successors and
permitted assigns, except that no Borrower shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of
Agent and all of the Lenders.

 

Section 11.10.  Lender Assignments.

 

(a)                                  Assignments of Commitments.  Each Lender
shall have the right at any time or times to assign to an Eligible Transferee
(other than to a Lender that shall not be in compliance with this Agreement),
without recourse, all or a percentage of all of the following: (i) such Lender’s
Commitment, (ii) all Loans made by that Lender, (iii) such Lender’s Notes, and
(iv) such Lender’s interest in any Letter of Credit or Swing Loan, and any
participation purchased pursuant to Section 2.2(b) or 2.2(c) or Section 8.5
hereof.

 

(b)                                 Prior Consent.  No assignment may be
consummated pursuant to this Section 11.10 without the prior written consent of
Administrative Borrower and Agent (other than an assignment by any Lender to any
affiliate of such Lender which affiliate is an Eligible Transferee and either
wholly-owned by a Lender or is wholly-owned by a Person that wholly owns, either
directly or indirectly, such Lender, or to another Lender), which consent of
Administrative

 

95

--------------------------------------------------------------------------------


 

Borrower and Agent shall not be unreasonably withheld; provided that the consent
of Administrative Borrower shall not be required if, at the time of the proposed
assignment, any Default or Event of Default shall then exist.  Anything herein
to the contrary notwithstanding, any Lender may at any time make a collateral
assignment of all or any portion of its rights under the Loan Documents to a
Federal Reserve Bank, and no such assignment shall release such assigning Lender
from its obligations hereunder.

 

(c)                                  Minimum Amount.  Each such assignment shall
be in a minimum amount of the lesser of Five Million Dollars ($5,000,000) of the
assignor’s Commitment and interest herein, or the entire amount of the
assignor’s Commitment and interest herein.

 

(d)                                 Assignment Fee.  Unless the assignment shall
be to an affiliate of the assignor or the assignment shall be due to merger of
the assignor or for regulatory purposes, either the assignor or the assignee
shall remit to Agent, for its own account, an administrative fee of Three
Thousand Five Hundred Dollars ($3,500).

 

(e)                                  Assignment Agreement.  Unless the
assignment shall be due to merger of the assignor or a collateral assignment for
regulatory purposes, the assignor shall (i) cause the assignee to execute and
deliver to Administrative Borrower and Agent an Assignment Agreement, and (ii)
execute and deliver, or cause the assignee to execute and deliver, as the case
may be, to Agent such additional amendments, assurances and other writings as
Agent may reasonably require.

 

(f)                                    Non-U.S. Assignee.  If the assignment is
to be made to an assignee that is organized under the laws of any jurisdiction
other than the United States or any state thereof, the assignor Lender shall
cause such assignee, at least five Business Days prior to the effective date of
such assignment, (i) to represent to the assignor Lender (for the benefit of the
assignor Lender, Agent and Borrowers) that under applicable law and treaties no
taxes will be required to be withheld by Agent, Borrowers or the assignor with
respect to any payments to be made to such assignee in respect of the Loans
hereunder, (ii) to furnish to the assignor Lender (and, in the case of any
assignee registered in the Register (as defined below), Agent and Borrowers)
either U.S. Internal Revenue Service Form W-8ECI, Form W-8IMY or U.S. Internal
Revenue Service Form W-8BEN, as applicable (wherein such assignee claims
entitlement to complete exemption from U.S. federal withholding tax on all
payments hereunder), and (iii) to agree (for the benefit of the assignor, Agent
and Borrowers) to provide to the assignor Lender (and, in the case of any
assignee registered in the Register, to Agent and Borrowers) a new Form W-8ECI
or Form W-8BEN, as applicable, upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such assignee, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.

 

(g)                                 Deliveries by Borrowers.  Upon satisfaction
of all applicable requirements specified in subsections (a) through (f) above,
Borrowers shall execute and deliver (i) to Agent, the assignor and the assignee,
any consent or release (of all or a portion of the obligations of the assignor)
required to be delivered by Borrowers in connection with the Assignment
Agreement, and (ii) to the assignee, if requested, and the assignor, if
applicable, an appropriate Note or

 

96

--------------------------------------------------------------------------------


 

Notes.  After delivery of the new Note or Notes, the assignor’s Note or Notes,
if any, being replaced shall be returned to Administrative Borrower marked
“replaced”.

 

(h)                                 Effect of Assignment.  Upon satisfaction of
all applicable requirements set forth in subsections (a) through (g) above, and
any other condition contained in this Section 11.10, (i) the assignee shall
become and thereafter be deemed to be a “Lender” for the purposes of this
Agreement, (ii) the assignor shall be released from its obligations hereunder to
the extent that its interest has been assigned, (iii) in the event that the
assignor’s entire interest has been assigned, the assignor shall cease to be and
thereafter shall no longer be deemed to be a “Lender” and (iv) the signature
pages hereto and Schedule 1 hereto shall be automatically amended, without
further action, to reflect the result of any such assignment.

 

(i)                                     Agent to Maintain Register.  Agent shall
maintain at the address for notices referred to in Section 11.4 hereof a copy of
each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Loans owing to, each Lender from time to time.  The
entries in the Register shall be conclusive, in the absence of manifest error,
and Borrowers, Agent and the Lenders may treat each Person whose name is
recorded in the Register as the owner of the Loan recorded therein for all
purposes of this Agreement.  The Register shall be available for inspection by
Borrowers or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

Section 11.11.  Sale of Participations.  Any Lender may, in the ordinary course
of its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it); provided that:

 

(a)                                  any such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged;

 

(b)                                 such Lender shall remain solely responsible
to the other parties hereto for the performance of such obligations;

 

(c)                                  the parties hereto shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;

 

(d)                                 such Participant shall be bound by the
provisions of Section 8.5 hereof, and the Lender selling such participation
shall obtain from such Participant a written confirmation of its agreement to be
so bound; and

 

(e)                                  no Participant (unless such Participant is
itself a Lender) shall be entitled to require such Lender to take or refrain
from taking action under this Agreement or under any

 

97

--------------------------------------------------------------------------------


 

other Loan Document, except that such Lender may agree with such Participant
that such Lender will not, without such Participant’s consent, take action of
the type described as follows:

 

(i)                                     increase the portion of the
participation amount of any Participant over the amount thereof then in effect,
or extend the Commitment Period, without the written consent of each Participant
affected thereby; or

 

(ii)                                  reduce the principal amount of or extend
the time for any payment of principal of any Loan, or reduce the rate of
interest or extend the time for payment of interest on any Loan, or reduce the
commitment fee, without the written consent of each Participant affected
thereby.

 

Borrowers agree that any Lender that sells participations pursuant to this
Section 11.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of Borrowers
shall not increase as a result of such transfer and Borrowers shall have no
obligation to any Participant.

 

Section 11.12.  Replacement of Affected Lenders.  Each Lender agrees that,
during the time in which any Lender is an Affected Lender, Agent shall have the
right (and Agent shall, if requested by Administrative Borrower), at the sole
expense of Borrowers, upon notice to such Affected Lender and Administrative
Borrower, to require that such Affected Lender assign and delegate, without
recourse (in accordance with the restrictions contained in Section 11.12
hereof), all of its interests, rights and obligations under this Agreement to an
Eligible Transferee, approved by Administrative Borrower (unless an Event of
Default shall exist) and Agent, that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that such Affected Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (recognizing that any Affected Lender
may have given up its rights under this Agreement to receive payment of fees and
other amounts pursuant to Section 2.6(f) and (g) hereof), from such Eligible
Transferee (to the extent of such outstanding principal and accrued interest and
fees) or Administrative Borrower (in the case of all other amounts, including
any breakage compensation under Article III hereof).

 

Section 11.13.  Patriot Act Notice.  Each Lender and Agent (for itself and not
on behalf of any other party) hereby notifies the Credit Parties that, pursuant
to the requirements of the Patriot Act, such Lender and Agent are required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of each of the Credit Parties and
other information that will allow such Lender or Agent, as applicable, to
identify the Credit Parties in accordance with the Patriot Act.  Each Borrower
shall provide, to the extent commercially reasonable, such information and take
such actions as are reasonably requested by Agent or a Lender in order to assist
Agent or such Lender in maintaining compliance with the Patriot Act.

 

Section 11.14.  Severability of Provisions; Captions; Attachments.  Any
provision of this Agreement that shall be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without

 

98

--------------------------------------------------------------------------------


 

invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  The several
captions to sections and subsections herein are inserted for convenience only
and shall be ignored in interpreting the provisions of this Agreement.  Each
schedule or exhibit attached to this Agreement shall be incorporated herein and
shall be deemed to be a part hereof.

 

Section 11.15.  Investment Purpose.  Each of the Lenders represents and warrants
to Borrowers that it is entering into this Agreement with the present intention
of acquiring any Note issued pursuant hereto (or, if there is no Note, the
interest as reflected on the books and records of Agent) for investment purposes
only and not for the purpose of distribution or resale, it being understood,
however, that each Lender shall at all times retain full control over the
disposition of its assets.

 

Section 11.16.  Entire Agreement.  This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

 

Section 11.17.  Limitations on Liability of the Fronting Lender.  Borrowers
assume all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit.  Neither
the Fronting Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Fronting Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against the Fronting
Lender, and the Fronting Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) the Fronting Lender’s
willful misconduct or gross negligence (as determined by a court of competent
jurisdiction) in determining whether documents presented under a Letter of
Credit comply with the terms of such Letter of Credit, or (ii) the Fronting
Lender’s willful failure to make lawful payment under any Letter of Credit after
the presentation to it of documentation strictly complying with the terms and
conditions of such Letter of Credit.  In furtherance and not in limitation of
the foregoing, the Fronting Lender may accept documents that appear on their
face to be in order, without responsibility for further investigation.

 

Section 11.18.  General Limitation of Liability.  No claim may be made by any
Credit Party, any Lender, Agent, the Fronting Lender or any other Person against
Agent, the Fronting Lender, or any other Lender or the affiliates, directors,
officers, employees, attorneys or agents of any of them for any damages other
than actual compensatory damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions

 

99

--------------------------------------------------------------------------------


 

contemplated by this Agreement or any of the other Loan Documents, or any act,
omission or event occurring in connection therewith; and Borrowers, each Lender,
Agent and the Fronting Lender hereby, to the fullest extent permitted under
applicable law, waive, release and agree not to sue or counterclaim upon any
such claim for any special, consequential or punitive damages, whether or not
accrued and whether or not known or suspected to exist in their favor.

 

Section 11.19.  No Duty.  All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by Agent or any Lender with respect
to the transactions contemplated by the Loan Documents shall have the right to
act exclusively in the interest of Agent or such Lender, as the case may be, and
shall have no duty of disclosure, duty of loyalty, duty of care, or other duty
or obligation of any type or nature whatsoever to Borrowers, any other
Companies, or to any other Person, with respect to any matters within the scope
of such representation or related to their activities in connection with such
representation.  Each Borrower agrees, on behalf of itself and its Subsidiaries,
not to assert any claim or counterclaim against any such persons with regard to
such matters, all such claims and counterclaims, now existing or hereafter
arising, whether known or unknown, foreseen or unforeseeable, being hereby
waived, released and forever discharged.

 

Section 11.20.  Legal Representation of Parties.  The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

 

Section 11.21.  Judgment Currency.

 

(a)                                  This in an international transaction in
which the obligations of the Credit Parties under this Agreement to make payment
to or for account of Agent or the Lenders in a specified currency (“Original
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any other currency
(“Judgment Currency”) except to the extent that such tender or recovery results
in the effective receipt by Agent or such Lender of the full amount in Original
Currency payable to Agent or such Lender under this Agreement.

 

(b)                                 If Agent, on behalf of the Lenders, or any
other holder of the Obligations (the “Applicable Creditor”), obtains a judgment
or judgments against any Credit Party in respect of any sum adjudged to be due
to Agent or the Lenders hereunder or under the Notes (the “Judgment Amount”) in
a Judgment Currency other than the Original Currency, the obligations of such
Credit Party in connection with such judgment shall be discharged only to the
extent that (i) on the Business Day following receipt by the Applicable Creditor
of any sum adjudged to be so due in the Judgment Currency, such Applicable
Creditor, in accordance with the normal banking procedures in the relevant
jurisdiction, can purchase the Original Currency with the Judgment Currency, and
(ii) if the amount of Original Currency so purchased is less than the amount of
Original Currency that could have been purchased with the Judgment Amount on the
date or dates the Judgment Currency was originally due and owing to Agent or the
Lenders

 

100

--------------------------------------------------------------------------------


 

hereunder (the “Loss”), such Credit Party or US Borrower, as a separate
obligation and notwithstanding any such judgment, indemnifies Agent or such
Lender, as the case may be, against such Loss.  US Borrower hereby agrees to
such indemnification.  For purposes of determining the equivalent in one
currency of another currency as provided in this Section 11.21, such amount
shall include any premium and costs payable in connection with the conversion
into or from any currency.  The obligations of the Credit Parties contained in
this Section 11.21 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

 

Section 11.22.  Governing Law; Submission to Jurisdiction.

 

(a)                                  Governing Law.  This Agreement, each of the
Notes and any Related Writing (except as otherwise set forth in any Loan
Document executed by a Foreign Subsidiary) shall be governed by and construed in
accordance with the laws of the State of Ohio and the respective rights and
obligations of Borrowers, Agent, and the Lenders shall be governed by Ohio law,
without regard to principles of conflicts of laws.

 

(b)                                 Submission to Jurisdiction.  Each Borrower
hereby irrevocably submits to the non-exclusive jurisdiction of any Ohio state
or federal court sitting in Cleveland, Ohio, over any action or proceeding
arising out of or relating to this Agreement, the Obligations or any Related
Writing (except as otherwise set forth in any Loan Document executed by a
Foreign Subsidiary), and each Borrower hereby irrevocably agrees that all claims
in respect of such action or proceeding may be heard and determined in such Ohio
state or federal court.  Each Borrower, on behalf of itself and its
Subsidiaries, hereby irrevocably waives, to the fullest extent permitted by law,
any objection it may now or hereafter have to the laying of venue in any action
or proceeding in any such court as well as any right it may now or hereafter
have to remove such action or proceeding, once commenced, to another court on
the grounds of FORUM NON CONVENIENS or otherwise.  Each Borrower agrees that a
final, non-appealable judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

[Remainder of page left intentionally blank]

 

101

--------------------------------------------------------------------------------


 

JURY TRIAL WAIVER.  TO THE EXTENT PERMITTED BY LAW, EACH BORROWER, AGENT AND
EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT AND THE
LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Credit
Agreement as of the date first set forth above.

 

 

Address:

9197 South Peoria Street

 

TELETECH HOLDINGS, INC.

 

Englewood, Colorado 80112-5833

 

 

 

Attn: Vice President - Treasurer

 

By:

/s/ John R. Troka, Jr.

 

 

 

 

John R. Troka, Jr.

 

 

 

 

Interim Chief Financial Officer

 

 

 

 

Address:

127 Public Square

 

KEYBANK NATIONAL ASSOCIATION,

 

Cleveland, Ohio 44114-1306

 

as Agent and as a Lender

 

Attn: Institutional Banking

 

 

 

 

 

By:

/s/ Jennifer O’Brien

 

 

 

 

Jennifer O’Brien

 

 

 

 

Senior Vice President

 

Signature Page

 

1

--------------------------------------------------------------------------------


 

Address:

1700 Lincoln Street, 8th Floor

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

MAC: C7300-081

 

as Joint Lead Arranger, Co-Syndication Agent and as a Lender

 

Denver, Colorado 80203

 

 

 

Attn: Regional Comml Bkg Office

 

 

 

 

 

 

 

 

 

By:

/s/ Catherine M. Jones

 

 

 

 

Catherine M. Jones

 

 

 

 

Senior Vice President

 

Signature Page

 

2

--------------------------------------------------------------------------------


 

Address:

135 S. LaSalle St.

 

BANK OF AMERICA, N.A.

 

IL4-135-11-11

 

as Co-Syndication Agent and as a Lender

 

Chicago, IL 60603

 

 

 

Attn: Jonathan M. Phillips

 

By:

/s/ Jonathan M. Phillips

 

 

 

 

Jonathan M. Phillips

 

 

 

 

Senior Vice President

 

Signature Page

 

3

--------------------------------------------------------------------------------


 

 

Address:

999 18th Street, Suite 2800

 

Compass Bank

 

Denver, CO 80202

 

as Co-Documentation Agent and as a Lender

 

Attn: Mark Sunderland

 

 

 

 

 

By:

/s/ Mark Sunderland

 

 

 

 

Mark Sunderland

 

 

 

 

Senior Vice President

 

Signature Page

 

4

--------------------------------------------------------------------------------


 

Address:

370 17th Street

 

JPMORGAN CHASE BANK, N.A.

 

Floor 32

 

as Co-Documentation Agent and as a Lender

 

Denver, CO 80202

 

 

 

Attn: David Ericson

 

By:

/s/ David L. Ericson

 

 

 

 

David L. Ericson

 

 

 

 

Senior Vice President

 

Signature Page

 

5

--------------------------------------------------------------------------------


 

Address:

660 A. Figuero St., Suite 800

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

Los Angeles, CA 90017

 

 

 

Attn: Steven T. Brennan

 

 

 

 

 

By:

/s/ Steven T. Brennan

 

 

 

 

Steven T. Brennan

 

 

 

 

Senior Vice President

 

Signature Page

 

6

--------------------------------------------------------------------------------


 

Address:

388 Greenwich Street

 

CITIBANK, N.A.

 

27th Floor

 

 

 

New York, NY 10013

 

By:

/s/ Kevin A. Ege

 

Attn: Joshua Rosenthal

 

 

Kevin A. Ege

 

 

 

 

Director

 

Signature Page

 

7

--------------------------------------------------------------------------------


 

Address:

633 17th St.

 

BANK OF THE WEST

 

20th Floor

 

 

 

Denver, CO 80202

 

By:

/s/ Robert Haynes

 

Attn: R. Haynes

 

 

Robert Haynes

 

 

 

 

Vice President—Sr. Relationship Manager

 

Signature Page

 

8

--------------------------------------------------------------------------------


 

Address:

The Northern Trust Company

 

THE NORTHERN TRUST COMPANY

 

50 S. LaSalle Street

 

 

 

Chicago, IL 60603

 

By:

/s/ Morgan A. Lyons

 

Attn: Morgan Lyons

 

 

Morgan A. Lyons

 

 

 

 

Vice President

 

Signature Page

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS OF LENDERS

 

LENDERS

 

COMMITMENT
PERCENTAGE

 

REVOLVING
CREDIT
COMMITMENT
AMOUNT

 

MAXIMUM AMOUNT

 

KeyBank National Association

 

18.57

%

$

65,000,000

 

$

65,000,000

 

Wells Fargo Bank, National Association

 

14.29

%

$

50,000,000

 

$

50,000,000

 

Bank of America, N.A.

 

14.29

%

$

50,000,000

 

$

50,000,000

 

Compass Bank

 

10.00

%

$

35,000,000

 

$

35,000,000

 

JPMorgan Chase Bank

 

10.00

%

$

35,000,000

 

$

35,000,000

 

HSBC Bank USA, National Association

 

10.00

%

$

35,000,000

 

$

35,000,000

 

Citibank, N.A.

 

8.57

%

$

30,000,000

 

$

30,000,000

 

Bank of the West

 

7.14

%

$

25,000,000

 

$

25,000,000

 

The Northern Trust Company

 

7.14

%

$

25,000,000

 

$

25,000,000

 

Total Commitment Amount

 

100

%

$

350,000,000

 

$

350,000,000

 

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

FOREIGN BORROWERS

 

None as of the Closing Date

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE 2.2

 

EXISTING LETTERS OF CREDIT

 

S-3

--------------------------------------------------------------------------------


 

Amount USD

 

Bank

 

Maturity

 

L/C No.

 

Beneficiary/Comments

US LOC’s

 

 

 

 

 

 

 

 

$

605,506

 

B of A

 

10/31/2010

 

7405878

 

Liberty Mutual Insurance

3,800,000

 

KeyBank

 

10/13/2010

 

S309677

 

Old Republic Insurance Company

425,000

 

B of A

 

8/1/2011

 

7410023

 

Royal Indemnity Company/$367,000 at 9/30/2010

 

 

 

 

 

 

 

 

 

INT’L LOC’s

 

 

 

 

 

 

 

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

4,830,506

 

Total

 

 

 

 

 

 

 

S-4

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

GUARANTORS OF PAYMENT

 

S-5

--------------------------------------------------------------------------------


 

Domestic Guarantors of Payment

 

TeleTech Customer Care Management (Colorado), LLC, a Colorado Limited Liability
Company

TeleTech Stockton, LLC, a Colorado Limited Liability Company

TeleTech Services Corporation, a Colorado Corporation

TeleTech Customer Care Management (West Virginia), Inc., a West Virginia
Corporation

TeleTech Government Solutions, LLC, a Colorado Limited Liability Company

TeleTech International Holdings, Inc., a Delaware Corporation

Direct Alliance Corporation, an Arizona Corporation

OnDemand, LLC, a Colorado Limited Liability Company

TeleTech@Home, Inc., a Colorado Corporation

TeleTech South America Holdings, Inc., a Delaware Corporation

TeleTech Loan Services, LLC, a Colorado Limited Liability Company

 

S-6

--------------------------------------------------------------------------------


 

SCHEDULE 5.8

 

INDEBTEDNESS

 

S-7

--------------------------------------------------------------------------------


 

 

 

$ in millions

 

Installment Purchase Agreements (a)

 

2.8

 

Capital Leases (b)

 

2.5

 

Letters of Credit (c)

 

0.2

 

Grant (d)

 

0.2

 

 

 

 

 

TOTAL

 

$

5.7

 

 

--------------------------------------------------------------------------------

Note (a) Owed to Cisco Systems by TeleTech Holdings, Inc.

Note (b) Facility leases accounted for as capital leases (see below)

Note (c) Letters of credit outside of the Credit Agreement (see below)

Note (d) Secretaria de Economia (Mexico)“ProSof” program grant obligation of
TeleTech México, S.A. de C.V.

 

Facility Leases

 

TeleTech Services Corp

 

Lessor

 

Description

 

$ in
millions

 

Ohio Valley Industrial and Business Development

 

Moundsville, VA

 

$

0.8

 

Falls Street Leasing Corp

 

Niagara Falls, NY

 

1.7

 

 

 

 

 

 

 

 

 

Total

 

$

2.5

 

 

Letters of Credit (Outside of the Credit Agreement)

 

TeleTech — Spain

 

Bank

 

Description

 

EUR
Amount

 

USD Amount (est.)

 

Caja General de Depositos

 

Customer Guarantee - Servef

 

151,766

 

185,155

 

Caja General de Depositos

 

Customer Guarantee - ACA

 

4,874

 

5,946

 

 

 

 

 

 

 

 

 

 

 

Total

 

156,640

 

191,101

 

 

S-8

--------------------------------------------------------------------------------


 

SCHEDULE 5.9

 

Liens

 

(See Attached)

 

S-9

--------------------------------------------------------------------------------


 

Entity/Subject Name

 

Service

 

Jurisdiction

 

Other Party

 

Result

 

File Date

 

File
Type

 

File/Case/Book
/Page #

 

Collateral

TELETECH CUSTOMER CARE MANAGEMENT (COLORADO), LLC

 

UCC

 

CO - SOS

 

KEYBANK NATIONAL ASSOCIATION AS AGENT

 

RF

 

6/16/2004

 

UCC

 

20042066173

 

Existing and future accounts, related general intangibles, certain investment
property representing Debtor’s ownership interests in foreign subsidiaries

 

 

 

 

 

 

 

 

 

 

2/14/2005

 

AMDT

 

20052016982

 

 

 

 

 

 

 

 

 

 

 

 

1/20/2009

 

CONT

 

20092005436

 

 

TELETECH SERVICES CORPORATION

 

FED DEF SUIT

 

CO - US DIST CRT

 

AXIS REINSURANCE COMPANY

 

RF

 

11/21/2006

 

 

 

06CV02345

 

 

TELETECH SERVICES CORPORATION

 

UCC

 

CO - SOS

 

KEYLEASE PLUS

 

RF

 

9/23/1999

 

UCC

 

19992053096

 

Equipment - computer hardware and software “as detailed in vendor invoices held
at KeyLease Plus”

 

 

 

 

 

 

 

 

 

 

7/27/2004

 

CONT

 

20042082368

 

 

 

 

 

 

 

 

 

 

 

 

6/11/2009

 

CONT

 

2009F050345

 

 

TELETECH SERVICES CORPORATION

 

UCC

 

CO - SOS

 

KEYBANK NATIONAL ASSOCIATION AS AGENT

 

RF

 

6/16/2004

 

UCC

 

20042066171

 

Existing and future accounts, related general intangibles, certain investment
property representing Debtor’s ownership interests in foreign subsidiaries

 

 

 

 

 

 

 

 

 

 

2/2/2009

 

CONT

 

20092009295

 

 

TELETECH SERVICES CORPORATION

 

UCC

 

CO - SOS

 

CHASE EQUIPMENT LEASING INC.

 

RF

 

4/13/2005

 

UCC

 

20052039796

 

Leased Equipment Airframe Manufacturer/Model: CESSNA 650 Airframe Serial No.:
650-7053 U.S. Registration No.: N650AT Equipment based at Centennial Airport
Englewood

 

 

 

 

 

 

 

 

 

 

2/9/2010

 

CONT

 

2010F011888

 

 

TELETECH GOVERNMENT SOLUTIONS, LLC

 

UCC

 

CO - SOS

 

KEYBANK NATIONAL ASSOCIATION AS AGENT

 

RF

 

6/16/2004

 

UCC

 

20042066170

 

Existing and future accounts, related general intangibles, certain investment
property representing Debtor’s ownership interests in foreign subsidiaries

 

 

 

 

 

 

 

 

 

 

2/2/2009

 

CONT

 

20092009294

 

 

 

S-10

--------------------------------------------------------------------------------


 

Entity/Subject Name

 

Service

 

Jurisdiction

 

Other Party

 

Result

 

File Date

 

File
Type

 

File/Case/Book
/Page #

 

Collateral

TELETECH STOCKTON, LLC

 

UCC

 

CO - SOS

 

KEYBANK NATIONAL ASSOCIATION AS AGENT

 

RF

 

6/16/2004

 

UCC

 

20042066172

 

Existing and future accounts, related general intangibles, certain investment
property representing Debtor’s ownership interests in foreign subsidiaries

 

 

 

 

 

 

 

 

 

 

1/20/2009

 

CONT

 

20092005435

 

 

TELETECH HOLDINGS, INC.

 

FED DEF SUIT

 

CO - US DIST CRT

 

Axis Reinsurance Company, TeleTech Holdings, Inc., Samuel Grady Putnam, Jr.

 

RF

 

 

 

 

 

06-CV-02345 02-CV-01873 06-CV-00800

 

 

TELETECH HOLDINGS, INC.

 

LOCAL JGMT

 

CO - ARAPAHOE DIST CRT

 

Axis Reinsurance Company, TeleTech Holdings, Inc., Samuel Grady Putnam, Jr.

 

 

 

 

 

 

 

06-CV-02345 02-CV-01873 06-CV-00800

 

 

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

KEYBANK NATIONAL ASSOCIATION, AS AGENT

 

RF

 

6/16/2004

 

UCC

 

41659616

 

Existing and future accounts, related general intangibles, certain investment
property representing Debtor’s ownership interests in foreign subsidiaries

 

 

 

 

 

 

 

 

 

 

1/16/2009

 

CONT

 

90303294

 

 

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

CIT COMMUNICATIONS FINANCE CORPORATION

 

RF

 

3/30/2005

 

UCC

 

50965914

 

Leased Equipment - Avaya Inc. server in San Diego, CA

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

CIT COMMUNICATIONS FINANCE CORPORATION

 

RF

 

10/7/2005

 

UCC

 

53113017

 

Leased Equipment - Avaya Inc. server in North Hollywood, CA

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

CIT COMMUNICATIONS FINANCE CORPORATION

 

RF

 

10/7/2005

 

UCC

 

53113124

 

Leased Equipment - Avaya Inc. server in Englewood, CO

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

CIT COMMUNICATIONS FINANCE CORPORATION

 

RF

 

10/7/2005

 

UCC

 

53113199

 

Leased Equipment - Avaya Inc. server in North Hollywood, CA

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

CISCO SYSTEMS CAPITAL CORPORATION

 

RF

 

9/28/2007

 

UCC

 

73679692

 

All equipment, fixtures and other personal property, except software, that is
financed under Installment Payment Agreement No. 6004-IP002 dated 3/27/07 (no
additional specific description provided)

 

 

 

 

 

 

 

 

 

 

10/19/2007

 

AMDT

 

73950952

 

 

 

S-11

--------------------------------------------------------------------------------


 

Entity/Subject Name

 

Service

 

Jurisdiction

 

Other Party

 

Result

 

File Date

 

File
Type

 

File/Case/Book
/Page #

 

Collateral

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

CISCO SYSTEMS CAPITAL CORPORATION

 

RF

 

10/19/2007

 

UCC

 

73956066

 

All equipment, fixtures and personal property, except software, that is financed
under Installment Payment Agreement No. 6449-EA001-0 dated 10/4/07 including IP
Tel and UCC E-200 Agents and 400 Outbound Ports Infrastructure

 

 

 

 

 

 

 

 

 

 

2/25/2008

 

AMDT

 

80668424

 

 

 

 

 

 

 

 

 

 

 

 

1/14/2009

 

AMDT

 

90140118

 

 

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

OCE NORTH AMERICA, INC.

 

RF

 

1/3/2008

 

UCC

 

80030245

 

(1) Oce CPS900 Process Module REF Customer Agreement #00079358-01 to Master
Agreement No. 515772

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

CISCO SYSTEMS CAPITAL CORPORATION

 

RF

 

9/12/2008

 

UCC

 

83106117

 

All equipment, fixtures and personal property, except software, that is financed
under Installment Payment Agreement No. 6004-EA002-0 dated 9/9/08 (specific
Spanlink and MSN product numbers of equipment listed in amendment)

 

 

 

 

 

 

 

 

 

 

1/14/2009

 

AMDT

 

90134467

 

 

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

CISCO SYSTEMS CAPITAL CORPORATION

 

RF

 

12/9/2008

 

UCC

 

84080071

 

Routers, router components, other computer networking and telecommunications
equipment, all related software and software license rights under any Master
Agreement

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

CISCO SYSTEMS CAPITAL CORPORATION

 

RF

 

1/14/2009

 

UCC

 

90134442

 

All equipment, fixtures and personal property, except software, that is financed
under Installment Payment Agreement No. 6004-EA004-0 dated 1/9/09 (specific
Spanlink product numbers of equipment listed in amendment)

 

 

 

 

 

 

 

 

 

 

7/6/2010

 

AMDT

 

02348575

 

 

 

S-12

--------------------------------------------------------------------------------


 

Entity/Subject Name

 

Service

 

Jurisdiction

 

Other Party

 

Result

 

File Date

 

File
Type

 

File/Case/Book
/Page #

 

Collateral

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

CISCO SYSTEMS CAPITAL CORPORATION

 

RF

 

1/14/2009

 

UCC

 

90134475

 

All equipment, fixtures and personal property, except software, that is financed
under Installment Payment Agreement No. 6004-EA003-0 dated 1/9/09 (specific MSN
product numbers of equipment listed in amendment)

 

 

 

 

 

 

 

 

 

 

7/6/2010

 

AMDT

 

02348609

 

 

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

CISCO SYSTEMS CAPITAL CORPORATION

 

RF

 

4/24/2009

 

UCC

 

91300729

 

All equipment, fixtures and personal property, except software, that is financed
under Installment Payment Agreement No. 6004-EA005-0 dated 3/23/09 (specific
product numbers of equipment listed in amendment)

 

 

 

 

 

 

 

 

 

 

7/6/2010

 

AMDT

 

02348567

 

 

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

NATIONAL CITY COMMERCIAL CAPITAL COMPANY, LLC

 

RF

 

6/11/2009

 

UCC

 

91868832

 

Equipment & Modem (only product nos. provided)

 

 

 

 

 

 

 

 

 

 

9/11/2009

 

TERM

 

92921853

 

 

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

EMC CORPORATION

 

RF

 

6/11/2009

 

UCC

 

91868964

 

Equipment - NAVAGT - WINKIT

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

NATIONAL CITY COMMERCIAL CAPITAL COMPANY, LLC

 

RF

 

6/11/2009

 

UCC

 

91869087

 

Equipment & Modem (only product nos. provided)

 

 

 

 

 

 

 

 

 

 

9/11/2009

 

TERM

 

92921077

 

 

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

EMC CORPORATION

 

RF

 

6/11/2009

 

UCC

 

91869160

 

Equipment - NAVAGT - WINKIT

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

NATIONAL CITY COMMERCIAL CAPITAL COMPANY, LLC

 

RF

 

6/11/2009

 

UCC

 

91869244

 

Equipment & Modem (only product nos. provided)

 

 

 

 

 

 

 

 

 

 

9/11/2009

 

TERM

 

92920335

 

 

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

EMC CORPORATION

 

RF

 

6/11/2009

 

UCC

 

91869319

 

Equipment - NAVAGT - WINKIT

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

AT&T CAPITAL SERVICES, INC.

 

RF

 

9/21/2009

 

UCC

 

93010177

 

Leased telecommunications and data equipment

TELETECH HOLDINGS, INC.

 

UCC

 

DE - SOS

 

AT&T CAPITAL SERVICES, INC.

 

RF

 

9/21/2009

 

UCC

 

93010185

 

Leased telecommunications and data equipment

 

S-13

--------------------------------------------------------------------------------


 

Entity/Subject Name

 

Service

 

Jurisdiction

 

Other Party

 

Result

 

File Date

 

File
Type

 

File/Case/Book
/Page #

 

Collateral

TELETECH INTERNATIONAL HOLDINGS, INC.

 

UCC

 

DE - SOS

 

KEYBANK NATIONAL ASSOCIATION, AS AGENT

 

RF

 

6/16/2004

 

UCC

 

41660051

 

Existing and future accounts, related general intangibles, certain investment
property representing Debtor’s ownership interests in foreign subsidiaries

 

 

 

 

 

 

 

 

 

 

1/16/2009

 

CONT

 

90304805

 

 

TELETECH SOUTH AMERICA HOLDINGS, INC.

 

UCC

 

DE - SOS

 

KEYBANK NATIONAL ASSOCIATION, AS AGENT

 

RF

 

6/16/2004

 

UCC

 

41659939

 

Existing and future accounts, related general intangibles, certain investment
property representing Debtor’s ownership interests in foreign subsidiaries

 

 

 

 

 

 

 

 

 

 

1/16/2009

 

CONT

 

90304151

 

 

TELETECH CUSTOMER CARE MANAGEMENT (WEST VIRGINIA), INC.

 

UCC

 

WV - SOS

 

KEYBANK NATIONAL ASSOCIATION, AS AGENT

 

RF

 

6/17/2004

 

UCC

 

200400510152

 

Existing and future accounts, related general intangibles, certain investment
property representing Debtor’s ownership interests in foreign subsidiaries

 

 

 

 

 

 

 

 

 

 

2/2/2009

 

CONT

 

200400510152

 

 

 

S-14

--------------------------------------------------------------------------------


 

SCHEDULE 6.1

 

Corporate Existence

TeleTech Holdings, Inc. and Subsidiaries

 

S-15

--------------------------------------------------------------------------------


 

Entity/Legal Address

 

Shareholder Corp.*

 

State/Country of
Incorporation

 

State/Country
Registrations*

 

Dormant Subsidiary
(Yes/No)*

Direct Alliance Corporation

 

Main Address: 8123 S. Hardy,

Tempe, AZ 85284

Carver Address: 910 W. Carver Rd., Tempe,

AZ 85284

 

 

 

Arizona

 

 

 

 

 

 

 

 

 

 

 

 

 

Global One Insurance Company

(f/k/a Global One Captive Insurance Company)

 

Principal Address:

c/o Marsh Management Services

3131 E. Camelback Rd., #400

Phoenix, AZ 85016

 

 

 

Arizona

 

 

 

 

 

 

 

 

 

 

 

 

 

Global One Colorado, Inc.

 

Principal Address:

9197 S. Peoria St.

Englewood, CO 80112

 

 

 

Colorado

 

 

 

 

 

 

 

 

 

 

 

 

 

InCulture, LLC

(f/k/aTeleTech InCulture, LLC)

 

Principal Address:

9197 S. Peoria St.

Englewood, CO 80112

 

 

 

Colorado

 

 

 

 

 

 

 

 

 

 

 

 

 

Marketplace Agent, Inc.

 

Principal Address: 8123 S. Hardy,

Tempe, AZ 85284

 

 

 

Arizona

 

 

 

 

 

 

 

 

 

 

 

 

 

OnDemand, LLC

 

Principal Address:

9197 S. Peoria St.

Englewood, CO 80112

 

 

 

Colorado

 

 

 

 

 

 

 

 

 

 

 

 

 

Percepta Holding, Inc.

(f/k/a Ford Tel I)

 

Principal Address:

New Address effective 3/17/08:

290 Town Center Drive, Suite 610

Dearborn, MI 48126

 

 

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

Percepta, LLC

(f/k/a Ford Tel II, LLC)

 

Principal Address:

New Address effective 3/17/08:

290 Town Center Drive, Suite 610

Dearborn, MI 48126

 

 

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

TeleTech Automotive, LLC

 

Principal Address:

9197 S. Peoria Street

Englewood, CO 80112

[Brand that Newgen was going to use but did not proceed.]

 

 

 

Colorado

 

 

 

 

 

 

 

 

 

 

 

 

 

TeleTech@Home, Inc.

 

Principal Address:

9197 S. Peoria Street

Englewood, CO 80112

 

 

 

Colorado

 

 

 

 

 

September 30, 2010

--------------------------------------------------------------------------------

*      Provided to Agent through seperate correspondence.

 

S-16

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

KS

 

 

 

 

 

 

 

 

KY

 

 

 

 

 

 

 

 

LA

 

 

 

 

 

 

 

 

MA

 

 

 

 

 

 

 

 

MD

 

 

 

 

 

 

 

 

ME

 

 

 

 

 

 

 

 

MI

 

 

 

 

 

 

 

 

MN

 

 

 

 

 

 

 

 

MO

 

 

 

 

 

 

 

 

MS

 

 

 

 

 

 

 

 

MT

 

 

 

 

 

 

 

 

NC

 

 

 

 

 

 

 

 

ND

 

 

 

 

 

 

 

 

NE

 

 

 

 

 

 

 

 

NH

 

 

 

 

 

 

 

 

NM

 

 

 

 

 

 

 

 

NV

 

 

 

 

 

 

 

 

NY

 

 

 

 

 

 

 

 

OH

 

 

 

 

 

 

 

 

OK

 

 

 

 

 

 

 

 

PA

 

 

 

 

 

 

 

 

SC

 

 

 

 

 

 

 

 

SD

 

 

 

 

 

 

 

 

TN

 

 

 

 

 

 

 

 

TX

 

 

 

 

 

 

 

 

UT

 

 

 

 

 

 

 

 

VA

 

 

 

 

 

 

 

 

WA

 

 

 

 

 

 

 

 

WI

 

 

 

 

 

 

 

 

WY

 

 

 

 

 

 

 

 

 

 

 

TeleTech Customer Care Management (California), LLC

 

(f/k/a TeleTech Customer Care Management (California), Inc.) (f/k/a TeleTech
Telecommunications, Inc.)

 

Converted to an LLC 12/31/04

 

Principal Address:

9197 S. Peoria Street

Englewood, CO 80112

 

TeleTech Services Corporation (100%)

[Sole Member]

 

California

 

CA

 

Yes

 

 

 

 

 

 

 

 

 

TeleTech Customer Care Management (Colorado), LLC

 

(f/k/a TeleTech Customer Care Management (Colorado), Inc. (f/k/a TeleTech
Teleservices, Inc.)

 

Converted to an LLC 12/31/04

 

Principal Address:

9197 S. Peoria St.

Englewood, CO 80112

 

TeleTech Services Corporation (100%)

[Sole Member]

 

Colorado

 

AZ*

CA

CO

FL

MT

NJw/drawing-need tax clearance)

VA

WA

 

*d/b/a TeleTech Teleservices, Inc.

 

No

 

 

 

 

 

 

 

 

 

TeleTech Customer Care Management (West Virginia), Inc.

 

Principal Address:

9197 S. Peoria St.

Englewood, CO 80112

 

TeleTech Services Corp. (100%)

 

West Virginia

 

WV

 

No

 

 

 

 

 

 

 

 

 

TeleTech Customer Care Management (New York), Inc.

 

f/k/a TeleTech Facilities Management (Postal Customer Support), Inc.

 

Principal Address:

9197 S. Peoria St.

Englewood, CO 80112

 

TeleTech Services Corp. (100%)

 

Delaware

 

*name change 11/17/08

 

CA*

CO*

DE

PA*

*name not changed w/SOS per Tax.

 

Yes

 

 

 

 

 

 

 

 

 

TeleTech Financial Services Management, LLC

 

Principal Address:

9197 S. Peoria St.

Englewood, CO 80112

 

TeleTech Services Corporation (100%)

[Sole Member]

 

Delaware

 

CT (d/b/a TFS Management, LLC)

 

DE

PA

 

Yes

 

S-17

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

OH (for TSC payroll purposes at Loraine site)

 

 

 

 

 

 

 

 

 

 

 

TeleTech Government Solutions, LLC

 

Principal Address:

9197 S. Peoria St.

Englewood, CO 80112

 

TeleTech Services Corporation (100%)

[Sole Member]

 

Colorado

 

AL

AZ

CA

CO

CT

FL

GA

IA

MD

NY

PA

SC

VA

D.C.

WV

 

No

 

 

 

 

 

 

 

 

 

TeleTech Holdings, Inc.

 

Principal Address:

9197 S. Peoria St.

Englewood, CO 80112

 

Publicly held

 

Delaware

 

AZ

CA

CO

DE

NJ

TX

 

No

 

 

 

 

 

 

 

 

 

TeleTech International Holdings, Inc.

 

Principal Address:

9197 S. Peoria Street

Englewood, CO 80112

 

TeleTech Holdings, Inc. (100%)

 

Delaware

 

DE

 

No

 

 

 

 

 

 

 

 

 

TeleTech Loan Services, LLC

 

Principal Address:

9197 S. Peoria St.

Englewood, CO 80112

 

TeleTech Services Corporation (100%)

[Sole Member]

 

Colorado

 

All 50 states

 

No

 

 

 

 

 

 

 

 

 

TeleTech Services Corporation

 

TeleTech Holdings, Inc. (100%)

 

Colorado

 

AL

 

No

 

 

 

 

 

 

AZ

 

 

Principal Address:

 

 

 

 

 

CA

 

 

9197 S. Peoria St.

 

 

 

 

 

CO

 

 

Englewood, CO 80112

 

 

 

 

 

CT

 

 

 

 

 

 

 

 

FL

 

 

 

 

 

 

 

 

GA

 

 

 

 

 

 

 

 

IA

 

 

 

 

 

 

 

 

IL

 

 

 

 

 

 

 

 

KS

 

 

 

 

 

 

 

 

KY

 

 

 

 

 

 

 

 

Mass.

 

 

 

 

 

 

 

 

MD

 

 

 

 

 

 

 

 

MI

 

 

 

 

 

 

 

 

MO

 

 

 

 

 

 

 

 

MT*

 

 

 

 

 

 

 

 

NC

 

 

 

 

 

 

 

 

NJ

 

 

 

 

 

 

 

 

NV

 

 

 

 

 

 

 

 

NY

 

 

 

 

 

 

 

 

PA

 

 

 

 

 

 

 

 

SC

 

 

 

 

 

 

 

 

TX

 

 

 

 

 

 

 

 

VA

 

 

 

 

 

 

 

 

WA

 

 

 

 

 

 

 

 

WV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*k/a TeleTech Services Montana OH is run thru TT Fin. Sery. because of trade
name issue.

 

 

 

 

 

 

 

 

 

 

 

TeleTech South America Holdings, Inc.

 

TeleTech Holdings, Inc. (100%)

 

Delaware

 

DE

 

No

 

 

 

 

 

 

 

 

 

Principal Address:

 

 

 

 

 

 

 

 

9197 S. Peoria Street

 

 

 

 

 

 

 

 

Englewood, CO 80112

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TeleTech Stockton, LLC

 

Principal Address:

9197 S. Peoria St.

 

TeleTech Customer Care Management (CO), LLC (100%) [Sole Member]

 

Colorado

 

CO

CA

 

No

 

S-18

--------------------------------------------------------------------------------


 

Englewood, CO 80112

 

 

 

 

 

 

 

 

ASIA/PACIFIC REGION CORPORATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Finsource Inc.

 

Primary Address:

Building F

SM Central Business park

1000 Bay Boulevard, Bay City

Pasay City, Metro Manila,

Philippines 1300

 

TeleTech Customer Care Management Philippines, Inc. (100%)

 

Philippines

 

 

 

Yes

 

 

 

 

 

 

 

 

 

Percepta Philippines, Inc.

 

Primary Address:

Building F

SM Central Business park

1000 Bay Boulevard, Bay City

Pasay City, Metro Manila,

Philippines 1300

 

Percepta Holding, Inc. (100%)

 

Philippines

 

 

 

Yes

 

 

 

 

 

 

 

 

 

Sevtoy Pty. Limited

[a/k/a Percepta Australia]

 

Primary Address:

Level 21, Hwt Tower, 40 City Road,

Southbank Victoria 3006 (Australia)

 

Percepta, LLC, f/k/a Ford Tel II, LLC (100%)

 

New South Wales, AU

 

(Proprietary Company)

 

 

 

Yes

 

 

 

 

 

 

 

 

 

TeleTech Asia Limited

 

(relative to TeleTech (Hong Kong) Ltd.)

 

Registered Address:

c/o Modern Century Consultants Ltd.

Unit 702, 7/F.,

Skyline Commercial Centre,

71 Wing Lok Street

Sheung Wan, Hong Kong

 

TeleTech Europe B.V. (99.99%)

 

TeleTech International Pty Limited Corp. (.01%)

 

Hong Kong

 

N/A

 

Yes

 

 

 

 

 

 

 

 

 

TeleTech Customer Care Management
Philippines, Inc.

 

Primary Address:

Building F

SM Central Business park

1000 Bay Boulevard, Bay City

Pasay City, Metro Manila,

Philippines 1300

 

TeleTech Offshore Investments B.V. (100%)

 

(Changed ownership from THI – effective w/PHP gov’t. 12/8/09.)

 

Mandaluyong City, Metro Manila, Philippines

 

 

 

No

 

 

 

 

 

 

 

 

 

TeleTech Customer Management Pte Ltd

 

(f/k/a Bracton Enterprises Pte Ltd)

 

Registered Office:

1 Temasek Avenue

#27-01 Millenia Tower

Singapore 039192

New Registered Office as of 10/1/10:

8 Marina Boulevard #05-02

Marina Bay Financial Centre Tower 1

Singapore 018981

 

TeleTech International Pty Ltd. (100%)

 

Singapore

 

Private Company

 

N/A

 

Yes

 

 

 

 

 

 

 

 

 

TeleTech Financial Solutions Pty Ltd

 

Primary Address:

154 Pacific Hwy

St Leonards, NSW 2065

Australia

 

TeleTech International Pty Ltd (100%)

 

Australia

 

 

 

Yes

 

 

 

 

 

 

 

 

 

TeleTech (Hong Kong) Limited

 

(f/k/a iccare Limited) (f/k/a Pacific Lifestyle Telemarketing Limited)

Registered Address:

c/o Modern Century Consultants Ltd.

Unit 702, 7/F.,

Skyline Commercial Centre,

71 Wing Lok Street

Sheung Wan, Hong Kong

 

TeleTech Europe B.V. (99.99%)

 

TeleTech International Pty Ltd (.01%)

 

Hong Kong

 

Registered w/State of CA as of 3/27/08 for Koh litigation

 

No

 

S-19

--------------------------------------------------------------------------------


 

TeleTech International Pty Ltd

 

(f/k/a Access 24 Service Corporation Pty Ltd)

 

Primary Address:

154 Pacific Hwy

St Leonards, NSW 2065

Australia

 

TeleTech Europe B.V. (100%)

 

Australia

 

(Proprietary Company)

 

 

 

No

 

 

 

 

 

 

 

 

 

TeleTech Korea, Inc.

 

(a/k/a TeleTech Korea Yuhan Hoesa)

 

Just a bank account now.

 

TeleTech Europe B.V. (100%)

 

Korea

 

Registered w/State of CA as of 4/24/08 for Koh litigation

 

Yes

 

 

 

 

 

 

 

 

 

TeleTech New Zealand

 

(f/k/a TeleTech Limited); (f/k/a Access 24 (Service Corporation) Limited; (f/k/a
Boardroom Investments Limited)

 

Primary Address:

III Carlton Core Rd.

1st Floor

New Market, NZ

 

TeleTech International Pty Ltd (100%)

 

New Zealand

 

(Unlimited Liability Company)

 

 

 

Yes

 

 

 

 

 

 

 

 

 

TT Interaction Management Sdn. Bhd.

 

Registered Office:
Level 21-Suite 21.01
The Gardens South Tower
Mid Valley City
Lingkaran Syed Putra
59200 Kuala Lumpur

 

TeleTech Customer Care Management Pte Ltd (100%)

 

Malaysia

 

(Private Company, Limited by Shares)

 

N/A

 

Yes

 

 

 

 

 

 

 

 

 

TTEC Malaysia Sdn. Bhd.

 

(f/k/a Global Era Gains Sdn. Bhd.)

 

Registered Office:

Level 21-Suite 21.01

The Gardens South Tower

Mid Valley City

Lingkaran Syed Putra

59200 Kuala Lumpur

 

TT Interaction Management Sdn. Bhd. (100%)

 

Malaysia

 

(Private Company, Limited by Shares)

 

 

 

Yes

 

 

 

 

 

 

 

 

 

CANADIAN REGION CORPORATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percepta, ULC

 

(f/k/a CRC Canada ULC)

(f/k/a 3038713)

 

Primary Address:

5775 Yonge St., Suite 1200

Toronto, Ontario M2M 4J1

Canada

 

Percepta Holding, Inc. (100%)

 

Nova Scotia

 

 

 

Yes

 

 

 

 

 

 

 

 

 

TeleTech Canada Inc.

 

(f/k/a EDM Electronic Direct Marketing, Limited)

 

Primary Address:

250 York Street, #100

London, Ontario N6A 6K2

Canada

 

TeleTech Holdings, Inc. (100%)

 

Ontario, Canada

 

Alberta

British Columbia

Manitoba

Newfoundland

Nova Scotia

Ontario

Quebec

Saskatchewan

 

No

 

 

 

 

 

 

 

 

 

EUROPEAN REGION CORPORATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percepta Belgique-Belgie BVBA

 

Address:

Steenweg op Merchtem 54

1780 WEMMEL

Belgium

 

Percepta Holding, Inc. (100%)

 

Belgium

 

 

 

Yes

 

 

 

 

 

 

 

 

 

Percepta Deutschland GmbH

 

Primary Address:

Josef-Lammerting Allee 24-34

50933 Kohn-Braunsfeld, Germany

 

Percepta Holding, Inc. (100%)

 

Germany

 

 

 

Yes

 

 

 

 

 

 

 

 

 

Percepta France

 

Percepta Holding, Inc. (100%)

 

France

 

 

 

Yes

 

S-20

--------------------------------------------------------------------------------

 


 

Address:

1-3, rue d’Enghien

75010 PARIS

France

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percepta Italia S.R.L.

 

Address:

Via Mirabello 119

350380 Torreglia

Italy

 

Percepta Holding, Inc. (100%)

 

Italy

 

 

 

Yes

 

 

 

 

 

 

 

 

 

Percepta (South Africa) (Proprietary) Limited

 

(f/k/a Percepta South Africa)

 

Primary Address:

The Old Match Factory

3 St Michael’s Road

Observatory

Cape Town, South Africa 7935 (new)

 

Percepta Holding, Inc. (100%)

 

South Africa (Private Co.)

 

 

 

Yes

 

 

 

 

 

 

 

 

 

Percepta Spain S.L.

 

Business Address:

Calle Vallehermoso 82

28015 Madrid

Spain

 

Percepta Holding, Inc. (100%)

 

Spain

 

N/A

 

Yes

 

 

 

 

 

 

 

 

 

Percepta UK Limited

 

c/o RMS Associates

6 Braid Court Lawford Road

Chiswick, London W4 3HS

 

Business Address:

283-289 West Campbell St.,

Glasgow, G2 4TT UK

 

Percepta Holding, Inc. (100%)

 

UK (England and Wales)

 

(Private Ltd Co.)

 

N/A

 

Yes

 

 

 

 

 

 

 

 

 

TeleTech UK Limited

 

(f/k/a Heliotrack Limited

 

Registered Address:

12 Caxton Street

London SW1H 0QS

United Kingdom

 

TeleTech Services Corporation (100%)

 

(transferred ownership from THI on 12/29/06)

 

UK

 

(Private Limited Company)

 

 

 

No

 

 

 

 

 

 

 

 

 

TeleTech Customer Care Management (Ireland) Limited

 

Registered Address:

7th Floor, Hume House

Ballsbridge, Dublin 4, Ireland

 

TeleTech Services Corporation (100%)

 

Ireland

 

 

 

Yes

 

 

 

 

 

 

 

 

 

TeleTech Customer Services Spain, S.L.U.

 

(f/k/a Difusioi Promocions Catalanes S.L.)

 

Address:

Calle Badajoz 143-145

08018 Barcelona, Spain

 

TeleTech Holdings, Inc. (100%)

 

Spain

 

N/A

 

No

 

 

 

 

 

 

 

 

 

TeleTech Customer Services Spain CLM S.L.U.

(f/k/a Lonewolf, S.L)

 

New Address effective 12/5/08

Calle Corredera 57 1° B

Almansa 02640 Albacete, Spain

 

TeleTech Customer Services Spain, S.L.U. (100%)

 

Spain

 

 

 

Yes

 

 

 

 

 

 

 

 

 

TeleTech Europe B.V.

 

Principal Address:

Laan van Vlaanderen 327

1066 WB Amsterdam

The Netherlands

 

TT International C.V. (100%)

 

Amsterdam, The Netherlands

 

(Private Limited Liability Company)

 

 

 

No

 

 

 

 

 

 

 

 

 

TeleTech Global Services Spain, S.L.

(f/k/a Bancroft Investments S.L.)

 

TeleTech Customer Services Spain, S.L.U.

(100%)

 

Spain

 

Doing business in Costa Rica through Costa

 

Yes

 

S-21

--------------------------------------------------------------------------------


 

New Address effective 7/1/08

Calle Badajoz 143-145

Barcelona 08018, Spain

 

Costa Rica Branch: See TeleTech Global Services Spain SLU

Building B1, Zona Franca del Este San Gabriel de Calle Blancos

San Jose, Costa Rica

 

 

 

 

 

Rica Branch

 

 

 

 

 

 

 

 

 

 

 

TeleTech Offshore Investments B.V.

 

Principal Address:

Laan van Vlaanderen 327

1066 WB Amsterdam

The Netherlands

 

TeleTech Europe B.V. (100%)

 

Amsterdam, The Netherlands

 

 

 

No

 

 

 

 

 

 

 

 

 

TeleTech South Africa (Proprietary) Limited

 

Primary Address:

The Old Match Factory

3 St Michael’s Road

Observatory

Cape Town, South Africa 7935

 

TeleTech Europe B.V. (100%)

 

South Africa (Private Co.)

 

 

 

No

 

 

 

 

 

 

 

 

 

TeleTech Spain At Home Services, SL.

*Current name—changed in 6/09

 

(f/k/a Kirkwood Spain S.L.)

 

Address:

Calle Badajoz 143-145

08018 Barcelona, Spain

 

TeleTech Customer Services Spain, S.L.U. (100%)

 

Spain

 

Spain

 

Yes

 

 

 

 

 

 

 

 

 

TT International C.V.

 

Principal Address:

Laan van Vlaanderen 327

1066 WB Amsterdam

The Netherlands

 

TeleTech Holdings, Inc. (44.515%) (Limited Partner)

 

TeleTech Services Corp. (54.604%) (Limited Partner)

 

TeleTech South America (.881%) (Limited Partner)

 

TeleTech International Holdings, Inc. (Managing Partner)

 

Amsterdam, The Netherlands

 

(Limited Partnership)

 

 

 

No

 

 

 

 

 

 

 

 

 

LATIN AMERICA REGION CORPORATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Comlink S.A.

 

Primary Address:

175 Chacabuco St., 3rd Fl.

Buenos Aires, Argentina Cl069AAC

 

50% TeleTech South America Holdings, Inc.

 

50% - TeleTech Services Corp.* (pursuant to merger of TeleTech Customer Care
Management. Inc.)

 

Argentina

 

N/A

 

Yes

 

 

 

 

 

 

 

 

 

TeleTech Customer Care Management (Ghana) Limited

 

Primary Address:

c/o Sey & Co

Fidelity House, 20 Ring Road Central

P.O. Box KA 9918

ACCRA, Ghana

 

TeleTech Europe B.V. (100%)

 

Ghana

 

 

 

Yes

 

 

 

 

 

 

 

 

 

Servicios y Administraciones del Bajio, S. de R.L. de C.V.

 

Primary Address:

Plaza de la Republica No. 43

Colonia Tabacalera

Codigo Postal 06030

Delegacion Cuauhtemoc

Mexico, D.F.

 

TeleTech South America Holdings, Inc. (99.7%)

TeleTech Customer Care Mgmt (CO), LLC (0.3%)

 

Mexico

 

N/A

 

Yes

 

 

 

 

 

 

 

 

 

Servicios SSI Integrates, S. De R.L. De C.V.

 

Primary Address:

Plaza de la Republica No. 43

Colonia Tabacalera

Codigo Postal 06030

Delegacion Cuauhtemoc

Mexico, D.F.

 

TeleTech South America Holdings, Inc. (99.7%)

TeleTech Customer Care Management (CO), LLC (0.3%)

 

Mexico

 

N/A

 

Yes

 

S-22

--------------------------------------------------------------------------------


 

TeleTech Argentina S.A.

 

Primary Address:

175 Chacabuco St., 3rd Fl.

Buenos Aires, Argentina C1069AAC

 

TeleTech Europe B.V. (95%)

 

TeleTech Offshore Investments B.V. (5%)

 

Argentina

 

N/A

 

No

 

 

 

 

 

 

 

 

 

TeleTech Brasil Servicos Ltda.

 

(f/k/a Teletech Brasil Servicios De Informatica Ltda.); (f/k/a Outsource
Informatica Ltda.) — name changed 8/19/98

 

Primary Address:

Av. Maria Coelho Aguiar, 215

Bloco A — 7 andar

São Paulo 05805-000

Brazil

 

TeleTech Europe B.V. (99.9%)

 

TeleTech Offshore Investments B.V. (0.1%)

 

Brazil

 

N/A

 

No

 

 

 

 

 

 

 

 

 

TeleTech Customer Care Management Costa Rica, S.A.

 

Primary Address:

De Durman Esquivelen

Calle Blancos 150M Norte

Edificio C

Zona Franca del Este

San Jose, Costa Rica

 

TeleTech Europe B.V. (100%)

 

Costa Rica

 

 

 

Yes

 

 

 

 

 

 

 

 

 

TeleTech Mexico, S.A. de C.V.

 

(f/k/a Telemercadeo Integral S.A. de C.V.)

[Name changed effective 9/1/99.]

 

Primary Address:

Plaza de la Republica No. 43

Colonia Tabacalera

Codigo Postal 06030

Delegacion Cuauhtemoc

Mexico, D.F.

 

TeleTech Services Corp (99.99%)

TeleTech Customer Care Management (CA), LLC (.01%)

 

Mexico

 

N/A

 

No

 

 

 

 

 

 

 

 

 

TeleTech Venezuela, C.A.

 

(f/k/a Inversiones Blower 2003, C.A.)

 

Av. Francisco de Miranda con cruce

Av. Libertador

Torre KPMG

Caracas, Venezuela

 

TeleTech Customer Care Management (CO), LLC (100%)

 

Venezuela

 

N/A

 

Yes

 

S-23

--------------------------------------------------------------------------------


 

SCHEDULE 6.4

 

Litigation and Administrative Proceedings

None.

 

S-24

--------------------------------------------------------------------------------


 

SCHEDULE 6.9

 

Locations

 

S-25

--------------------------------------------------------------------------------


 

Location

 

Address

 

Note

Dearborn, MI (Percepta)

 

Fairlane Plaza North
290 Town Center Drive
Suite 610
Dearborn, MI 48126

 

Leased

 

 

 

 

 

Tempe, AZ

 

Hardy Building
8123 South Hardy Road
Tempe, Arizona 85284

and
Carver Building
910 West Carver Road
Tempe, Arizona 85284

 

Leased

 

 

 

 

 

Englewood, CO

 

TeleTech - Corporate Office
9197 South Peoria Street
Englewood, CO 80112-5833

 

Owned

 

 

 

 

 

Kalispell, MT

 

Gateway West Mall
1203 Highway 2 West
Kalispell, MT 59901

 

Leased

 

 

 

 

 

Lorain, OH

 

1230 Park Avenue
Amherst, OH 44001

 

Leased

 

 

 

 

 

Melbourne, FL (Percepta)

 

1320 South Babcock Street
Melbourne, FL 32901

 

Leased

 

S-26

--------------------------------------------------------------------------------


 

Morgantown, WV

 

5000 Greenbag Road
Morgantown, WV 26501

 

Leased

 

 

 

 

 

Moundsville, WV

 

100 West TeleTech Dr.
Moundsville, WV 26041

 

Leased

 

 

 

 

 

Niagara Falls, NY

 

333 First Street
Niagara Falls, NY 14303

 

Leased

 

 

 

 

 

Springfield, MO

 

1720 East Primrose Street
Springfield, MO 65804

 

Leased

 

 

 

 

 

Stockton, CA

 

6221 West Lane
Stockton, CA 95210

 

Leased

 

 

 

 

 

Uniontown, PA

 

1648 Mall Run Road
Uniontown, PA 15401

 

Leased

 

 

 

 

 

Bremerton, WA

 

1400 NE McWilliams Road
Bremerton, WA 98311

 

Client Site

 

 

 

 

 

Greenville, SC

 

204 Halton Rd. Suite #500, Greenville, SC 29607

 

Client Site

 

 

 

 

 

N. Hollywood, CA

 

12215 Victory Blvd., N. Hollywood, CA 91606

 

Sub-leased

 

 

 

 

 

CANADA

 

CANADA

 

 

 

 

 

 

 

Amherst, Nova Scotia

 

Amherst Town Square
147 South Albion Street
Amherst, Nova Scotia
B2H 2X2

 

Leased

 

S-27

--------------------------------------------------------------------------------


 

Halifax, Nova Scotia

 

115 Chain Lake Drive
Halifax, Nova Scotia
B3S 1B3

 

Leased

 

 

 

 

 

London, Ontario

 

City Plaza
250 York Street
Suite 100
London, Ontario N6A 6K2

 

Leased

 

 

 

 

 

North Bay, Ontario

 

390 Lakeshore Drive
North Bay, Ontario
P1A 2C7

 

Leased

 

 

 

 

 

Orillia, Ontario

 

2 Hunter Valley Road
Orillia, Ontario L3V 6H2

 

Leased

 

 

 

 

 

Sudbury, Ontario

 

40 Elm Street
2nd Floor
Sudbury, Ontario P3C 1S8

 

Leased

 

 

 

 

 

Toronto (Percepta)

 

5775 Yonge Street
Suite 1200
North York, Ontario
M2M 4J1

 

Leased

 

 

 

 

 

MEXICO

 

MEXICO

 

 

 

 

 

 

 

Guadalajara

 

Parque Industrial Tecnologico II
Anillo Periferico Sur No. 7980
Col. Santa Maria Tequepexpan
45600 Tlaquepaque, Guadalajara
Jalisco Edificio 1 Int A

 

Leased

 

S-28

--------------------------------------------------------------------------------


 

Leon, Mexico

 

Calle Loreto N 100,
Colonia Peñitas
Código Postal 37180
León, Guanajuato México

 

Leased

 

 

 

 

 

D.F., Mexico

 

Plaza de la Republica No. 43
Colonia Tabacalera
Código Postal 06030
Delegacion Cuauhtemoc
México, D.F.

 

Leased

 

 

 

 

 

COSTA RICA

 

COSTA RICA

 

 

 

 

 

 

 

Costa Rica

 

De Durman Esquivelen
Calle Blancos 150M Norte
Edificio C
Zona Franca del Este
San Jose’, Costa Rica

 

Leased

 

 

 

 

 

AUSTRALIA

 

AUSTRALIA

 

 

 

 

 

 

 

420 St Kilda Road
(Percepta/TeleTech)

 

420 St Kilda Road
Level 9
Melbourne, AUS 3004

 

Leased

 

 

 

 

 

Sydney, Australia

 

154 Pacific Highway
Levels 2, 4 & 7
St. Leonards, NSW 2065
Australia

 

Leased

 

 

 

 

 

New South Wales, Australia (Percepta)

 

Primary Address:
Level 21, Hwt Tower, 40 City Road,
Southbank Victoria 3006 (Australia)

 

Percepta

 

 

 

 

 

NEW ZEALAND

 

NEW ZEALAND

 

 

 

S-29

--------------------------------------------------------------------------------


 

New Market, New Zealand

 

111 Carlton Gore Road
First Floor
New Market, NZ

 

Leased

 

 

 

 

 

EUROPE

 

EUROPE

 

 

 

 

 

 

 

Belfast
Northern Ireland

 

Northgate Industrial Estate
81-85 Duncairn Gardens
Belfast, Ireland BT15 2GQ

 

Leased

 

 

 

 

 

Glasgow (Percepta)

 

Edward House
First Floor
283-289 West Campbell Street
Glasgow, Scotland G2 4TT UK

 

Leased

 

 

 

 

 

MALAYSIA

 

MALAYSIA

 

 

 

 

 

 

 

Malaysia

 

Menara Park
Level 8, Block D
No. 12 Jalan Yap Kwan Seng
Kuala Lumpur 50450
Malaysia

 

Leased

 

 

 

 

 

PHILIPPINES

 

PHILIPPINES

 

 

 

 

 

 

 

Makati City

 

Ayala Life - FGU Center
Ground and Mezzanine Level
Tower One & Exchange Plaza
Ayala Triangle, Ayala Avenue
1226 Makati City

Philippines

 

Leased

 

S-30

--------------------------------------------------------------------------------


 

Bacolod

 

Robinson’s Metro
Level 2 & Portion of Level 1
Araneta Street
Singcang
Bacolod City
6100 Negros Occidental
Philippines

 

Leased

 

 

 

 

 

Bacoor

 

4th Floor
SM City Bacoor
Gen. Aguinaldo Cor. Tirona Highway
Brgy. Habay, Bacoor, Cavite
Philippines

 

Leased

 

 

 

 

 

Cainta

 

Robinson’s Place
Level 2 & Portion of Level 1
Ortigas Avenue Extension
Barangay Sto. Domingo
Cainta, Rizal

 

Leased

 

 

 

 

 

Cebu

 

Golden ABC Building
Building 7
880 A.S. Fortuna Street
Ground Floor, Canteen &
2nd Floor
Mandaue City, 6014
Cebu, Philippines

 

Leased

 

S-31

--------------------------------------------------------------------------------


 

Dumaguete City

 

Dumaguete
South Road
National Highway
Barangay Calindagan
Dumaguete City
Negros Oriental

 

Leased

 

 

 

 

 

Makati City

 

Ecoplaza
2305 Don Chino Roces Extension
Makati City, Philippines 1231

 

Leased

 

 

 

 

 

Iloilo

 

3rd Level
SM City Iloilo
Benigno Aguino Avenue
(Diversion Road)
Barangay Mandurriao
Iloilo City 5000
Philippines

 

Leased

 

 

 

 

 

Lipa City

 

Robinson’s Place
National Highway
Portions of Level 1, 2 & 3
Lipa City 4217

 

Leased

 

 

 

 

 

Manila

 

Roxas Site
SM Central Business Park
Bldg. F., 1000 Bay Blvd.
Bay City, Pasay City,
Metro Manila 1300

 

Leased

 

S-32

--------------------------------------------------------------------------------


 

Novaliches

 

Robinson’s Place
Level 2 & Portion of Level 1
1199 Qurino Highway
Barangay Pasong Putik
Novaliches, Quezon City 1123

 

Leased

 

 

 

 

 

Pampanga

 

Ground Floor
Building 4
SM City Pampanga
Barangay San Jose
Olongapo - Gapan Road
City of San Fernando
Pampanga

 

Leased

 

 

 

 

 

Santa Rosa

 

Robinson’s Place Santa Rosa
Old National Highway
Level 2
Baranggay Tagapo
Santa Rose, Laguna
Philippines

 

Leased

 

 

 

 

 

ARGENTINA

 

ARGENTINA

 

 

 

 

 

 

 

Buenos Aires

 

Alsina, between Solis and Virrey Ceballos
Streets, City of Buenos Aires
Argentina

 

Leased

 

 

 

 

 

Buenos Aires

 

Bartolome Mitre 853/871
N°253/71
Units N°15, 16, 17 & 18
Capital Federal

 

Leased

 

S-33

--------------------------------------------------------------------------------


 

Chacabuco

 

Chacabuco between Hipolito Irigoyen & Adolfo
Alsina Street
City of Buenos Aires
Argentina

 

Leased

 

 

 

 

 

Rosario

 

Ground Floor,
First Floor & Terrace Roof
Brown N° 2552
between Pueyrredon and Rodriguez Streets
Rosario
Argentina

 

Leased

 

 

 

 

 

BRAZIL

 

BRAZIL

 

 

 

 

 

 

 

Sao Paulo, Brazil

 

Edificio Bloco “A”
215 Maria Coelho Aguiar Street

Sao Paulo - SP - Brazil
CEP 05805-000

 

Leased

 

 

 

 

 

SPAIN

 

SPAIN

 

 

 

 

 

 

 

Barcelona, Spain

 

Calle Badajoz N°145

08018
Barcelona, Spain

 

Leased

 

 

 

 

 

Madrid, Spain
(Atocha)

 

Calle Mendez Alvaro No. 9
Ground and 1st Floor
Madrid, Spain

 

Leased

 

 

 

 

 

Madrid, Spain
(Commercial Mirasierra)

 

Travesia de Costa Brava N°6
7th Floor
Madrid, Spain

 

Leased

 

S-34

--------------------------------------------------------------------------------


 

Oviedo, Spain

 

Ed. El Cobre. Pol. Ind. Granda
Oviedo, Spain

 

Leased

 

 

 

 

 

Toledo, Poligono

 

Calle Valdemarias
Ground Floor and
Second Floor
Toledo, Poligono

 

Leased

 

 

 

 

 

Valencia, Spain
Carmelitas, 2

 

Carmelitas, 2, Valencia
Spain

 

Leased

 

 

 

 

 

Valencia, Spain

 

Calle Pintor Vilar I, Valencia, Spain

 

Leased

 

 

 

 

 

Madrid, Spain

 

Calle Vallehermoso 82
28015 Madrid
Spain

 

Percepta

 

 

 

 

 

SOUTH AFRICA

 

SOUTH AFRICA

 

 

 

 

 

 

 

South Africa

 

The Old Match Factory
21 Howe Street
Erf 26151
Observatory
Cape Town, South Africa
Units 1 to 19
(Basement, Ground, Mezzanine & First Floor)

 

Leased

 

 

 

 

 

HONG KONG

 

HONG KONG

 

 

 

S-35

--------------------------------------------------------------------------------


 

Sheung Wan, Hong Kong

 

c/o Modern Century Consultants Ltd.
Unit 702, 7/F.,
Skyline Commercial Centre,
71 Wing Lok Street
Sheung Wan, Hong Kong

 

Registered Address

 

 

 

 

 

SINGAPORE

 

SINGAPORE

 

 

 

 

 

 

 

Singapore

 

1 Temasek Avenue
#27-01 Millenia Tower
Singapore 039192
New Registered Office as of 10/1/10:
8 Marina Boulevard #05-02
Marina Bay Financial Centre Tower 1
Singapore 018981

 

Registered Address

 

 

 

 

 

KOREA

 

KOREA

 

 

 

 

 

 

 

Registered office

 

NA

 

Only a bank account remains

 

 

 

 

 

BELGUIM

 

BELGUIM

 

 

 

 

 

 

 

Belguim

 

Steenweg op Merchtem 54
1780 WEMMEL
Belgium

 

Percepta

 

 

 

 

 

GERMANY

 

GERMANY

 

 

 

 

 

 

 

Germany

 

Josef-Lammerting
Allee 24-34
Koln, Deutschland
Cologne, Germany 50933

 

Percepta

 

 

 

 

 

FRANCE

 

FRANCE

 

 

 

S-36

--------------------------------------------------------------------------------


 

France

 

1-3, rue d’Enghien
75010 PARIS
France

 

Percepta

 

 

 

 

 

ITALY

 

ITALY

 

 

 

 

 

 

 

Italy

 

Via Mirabello 119
350380 Torreglia
Italy

 

Percepta

 

 

 

 

 

THE NETHERLANDS

 

THE NETHERLANDS

 

 

 

 

 

 

 

Amsterdam, The Netherlands

 

Dufisco, Laan van Vlaanderen 327
1066 WB Amsterdam
The Netherlands

 

Registered Address

 

 

 

 

 

VENEZUELA

 

VENEZUELA

 

 

 

 

 

 

 

Caracas, Venezuela

 

Av. Francisco de Miranda con cruce
Av. Libertador
Torre KPMG
Caracas, Venezuela

 

Registered Address

 

S-37

--------------------------------------------------------------------------------


 

SCHEDULE 6.11

 

EMPLOYEE BENEFIT PLANS

 

S-52

--------------------------------------------------------------------------------


 

US Benefits

 

Carrier

 

Comments

Medical

 

UnitedHealthcare Choice Plus Enhanced Plan

Health Basic’s Plan (limited plan)

 

All Sites – full time regular

All Sites – full time regular

Medical

 

PT Health Reimbursement Arrangement (HRA)

 

All Sites with PT Reg Employees

Dental

 

Delta Dental of Colorado PPO

 

All Sites

Vision

 

Vision Service Plan - VSP

 

All Sites – 100% EE paid

Accident Plan

 

AIG

 

All Sites – 100% EE paid

Basic Life & AD&D

 

MetLife

 

Term Insurance – 100% Employer Paid

Long Term Disability

 

MetLife

 

100% Employer paid, for G&A only

Supplemental Life & AD&D

 

MetLife

 

Optional term insurance for employee, spouse and children 100% paid by employee

FSA

 

Both Health and Dep. Care FSA plans

 

100% paid by employee

Short Term Disability

 

MetLife

 

Corp only 100% paid by Employer

All sites except Corp 100% paid by employee

401(k)

 

TeleTech 401(k) Profit Sharing Plan

 

Wells Fargo is vendor

ESOP

 

Amended and Restated TeleTech Holdings, Inc. 1999 Stock Option and Incentive
Plan

 

No longer active plan

Deferred Comp

 

TeleTech Deferred Compensation Plan

 

TBG Mullin is vendor

125 Plan

 

TeleTech Employee Cafeteria Plan

 

 

Employee Assistance Plan and FMLA

 

ComPsych

 

 

Commuter Plan

 

TeleTech Administers

 

 

 

Canada Benefits

 

Carrier

 

Comments

Health Care

 

Manulife Canadian Healthcare Plan

 

Medical & Dental

Basic AD&D

 

Manulife

 

 

Basic Life, Optional Life and LTD

 

Sun Life

 

 

Employee Assistance Plan

 

Warren Shepell

 

 

FMLA

 

ComPsych

 

 

Registered Retirement Savings Plan – RRSP

 

Manulife

 

Employee contributions

Deferred Profit Sharing Plan - DPSP

 

Manulife

 

Employer match

 

US and Canada
Benefits

 

Carrier

 

Comments

Business Travel Accident

 

CIGNA

 

 

 

S-53

--------------------------------------------------------------------------------


 

SCHEDULE 6.16

 

MATERIAL AGREEMENTS

 

NONE

 

S-54

--------------------------------------------------------------------------------


 

SCHEDULE 6.18

 

INSURANCE

 

S-55

--------------------------------------------------------------------------------


 

Line of Coverage

 

Policy Term

 

 

 

 

 

Global “All Risk” Property

 

3/31/2010 – 3/31/2011

 

 

 

 

 

General Liability

 

10/01/2009 – 10/01/2010 (renewing 10/01/2010)

 

 

 

 

 

Umbrella Liability

 

10/01/2009 – 10/01/2010 (renewing 10/01/2010)

 

 

 

 

 

Automobile

 

10/01/2009 – 10/01/2010 (renewing 10/01/2010)

 

 

 

 

 

Foreign General Liability

 

10/01/2009 – 10/01/2010 (renewing 10/01/2010)

 

 

 

 

 

Foreign Workers Compensation

 

10/01/2009 – 10/01/2010 (renewing 10/01/2010)

 

 

S-56

--------------------------------------------------------------------------------


 

United Kingdom Employment Liability

 

10/01/2009 – 10/01/2010 (renewing 10/01/2010)

 

 

 

 

 

Workers Comp. Premium excluding Loss, Escros, LOC

 

10/01/2009 – 10/01/2010 (renewing 10/01/2010)

 

 

 

 

 

Fiduciary

 

07/03/2010 – 08/01/2011

 

 

 

 

 

Special Coverage

 

10/01/2007 – 10/01/2010 (renewing 10/01/2010)

 

 

 

 

 

Crime

 

08/01/2010 – 08/01/2011

 

 

 

 

 

Directors & Officers

 

08/01/2010 – 08/01/2011

 

 

 

 

 

Employed Lawyers

 

10/01/2009 – 10/01/2010 (renewing 10/01/2010)

 

 

 

 

 

Errors & Omissions

 

08/01/2010 – 08/01/2011

 

 

S-57

--------------------------------------------------------------------------------


 

Employment Practices Liability

 

07/03/2010 – 08/01/2011

 

 

 

 

 

Cargo

 

10/01/2010 – 10/01/2011

 

 

--------------------------------------------------------------------------------

* Deductible covered by Global One Insurance Co.

 

 

S-58

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF

US BORROWER REVOLVING CREDIT NOTE

 

$

 

October 1, 2010

 

FOR VALUE RECEIVED, the undersigned, TELETECH HOLDINGS, INC., a Delaware
corporation (“US Borrower”), promises to pay, on the last day of the Commitment
Period, as defined in the Credit Agreement (as hereinafter defined), to the
order of                    (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as Agent, as hereinafter defined, 127 Public Square, Cleveland,
Ohio 44114-1306 the principal sum of

 

DOLLARS

 

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to US Borrower pursuant to
Section 2.2(a) of the Credit Agreement, whichever is less (or, in the event of
currency fluctuations on Alternate Currency Loans, such greater amount as may be
outstanding), in lawful money of the United States of America; provided that
Revolving Loans that are Alternate Currency Loans, as defined in the Credit
Agreement, shall be payable in the applicable Alternate Currency, as defined in
the Credit Agreement, at the place or places designated in the Credit
Agreement.  US Borrower also agrees to pay any additional amount that is
required to be paid pursuant to Section 11.21 of the Credit Agreement.

 

As used herein, “Credit Agreement” means the Credit Agreement dated as of
October 1, 2010, among US Borrower, the Foreign Borrowers, as defined therein,
the Lenders, as defined therein, KeyBank National Association, as joint lead
arranger, sole book runner and administrative agent for the Lenders (“Agent”),
Wells Fargo Bank, National Association, as joint lead arranger and
co-syndication agent, Bank of America, N.A., as co-syndication agent, BBVA
Compass, as co-documentation agent, and JPMorgan Chase Bank, N.A., as
co-documentation agent, as the same may from time to time be amended, restated
or otherwise modified.  Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

 

US Borrower also promises to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(a) of the Credit
Agreement.  Such interest shall be payable on each date provided for in such
Section 2.3(a); provided that interest on any principal portion that is not paid
when due shall be payable on demand.

 

The portions of the principal sum hereof from time to time representing Base
Rate Loans and LIBOR Fixed Rate Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of US Borrower under
this Note.

 

E-1

--------------------------------------------------------------------------------


 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

This Note is one of the US Borrower Revolving Credit Notes referred to in the
Credit Agreement and is entitled to the benefits thereof. Reference is made to
the Credit Agreement for a description of the right of the undersigned to
anticipate payments hereof, the right of the holder hereof to declare this Note
due prior to its stated maturity, and other terms and conditions upon which this
Note is issued.

 

Except as expressly provided in the Credit Agreement, US Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.

 

JURY TRIAL WAIVER.  US BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG US BORROWER, THE FOREIGN BORROWERS, AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

 

TELETECH HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF

FOREIGN BORROWER REVOLVING CREDIT NOTE

 

$[                        ]

 

[            ], 20[    ]

 

FOR VALUE RECEIVED, the undersigned, [                                ]
(“Foreign Borrower”), promises to pay, on the last day of the Commitment Period,
as defined in the Credit Agreement (as hereinafter defined), to the order of
[                                                  ] (“Lender”) at the main
office of KEYBANK NATIONAL ASSOCIATION, as Agent, as hereinafter defined, 127
Public Square, Cleveland, Ohio 44114-1306 the principal sum of

 

[                          ] MILLION AND 00/100

 

DOLLARS

 

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to Foreign Borrower pursuant to
Section 2.2(a) of the Credit Agreement, whichever is less (or, in the event of
currency fluctuations on Alternate Currency Loans, such greater amount as may be
outstanding), in lawful money of the United States of America; provided that
Revolving Loans that are Alternate Currency Loans, as defined in the Credit
Agreement, shall be payable in the applicable Alternate Currency, as defined in
the Credit Agreement, at the place or places designated in the Credit
Agreement.  Foreign Borrower also agrees to pay any additional amount that is
required to be paid pursuant to Section 11.21 of the Credit Agreement.

 

As used herein, “Credit Agreement” means the Credit Agreement dated as of
October 1, 2010, among US Borrower, as defined therein, the Foreign Borrowers,
as defined therein, the Lenders, as defined therein, KeyBank National
Association, as joint lead arranger, sole book runner and administrative agent
for the Lenders (“Agent”), Wells Fargo Bank, National Association, as joint lead
arranger and co-syndication agent, Bank of America, N.A., as co-syndication
agent, BBVA Compass, as co-documentation agent, and JPMorgan Chase Bank, N.A.,
as co-documentation agent, as the same may from time to time be amended,
restated or otherwise modified.  Each capitalized term used herein that is
defined in the Credit Agreement and not otherwise defined herein shall have the
meaning ascribed to it in the Credit Agreement.

 

Foreign Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.3(a) of the
Credit Agreement.  Such interest shall be payable on each date provided for in
such Section 2.3(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.

 

The portions of the principal sum hereof from time to time representing Base
Rate Loans and LIBOR Fixed Rate Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of Foreign Borrowers
under this Note.

 

E-3

--------------------------------------------------------------------------------


 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

This Note is one of the Foreign Borrower Revolving Credit Notes referred to in
the Credit Agreement and is entitled to the benefits thereof.  Reference is made
to the Credit Agreement for a description of the right of the undersigned to
anticipate payments hereof, the right of the holder hereof to declare this Note
due prior to its stated maturity, and other terms and conditions upon which this
Note is issued.

 

Except as expressly provided in the Credit Agreement, Foreign Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.

 

JURY TRIAL WAIVER.  FOREIGN BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG US BORROWER, FOREIGN BORROWERS,
AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED
THERETO.

 

 

 

[FOREIGN BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-4

--------------------------------------------------------------------------------


 

EXHIBIT C

FORM OF

SWING LINE NOTE

 

$ 25,000,000

 

October 1, 2010

 

FOR VALUE RECEIVED, the undersigned, TELETECH HOLDINGS, INC., a Delaware
corporation (“US Borrower”), promises to pay to the order of KEYBANK NATIONAL
ASSOCIATION (“Swing Line Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as Agent, as hereinafter defined, 127 Public Square, Cleveland,
Ohio 44114-1306, the principal sum of

 

TWENTY-FIVE MILLION AND 00/100

 

DOLLARS

 

or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by Swing Line Lender to US
Borrower pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States of America on the earlier of the last day
of the Commitment Period, as defined in the Credit Agreement, or, with respect
to each Swing Loan, the Swing Loan Maturity Date applicable thereto.

 

As used herein, “Credit Agreement” means the Credit Agreement dated as of
October 1, 2010, among US Borrower, the Foreign Borrowers, as defined therein,
the Lenders, as defined therein, KeyBank National Association, as joint lead
arranger, sole book runner and administrative agent for the Lenders (“Agent”),
Wells Fargo Bank, National Association, as joint lead arranger and
co-syndication agent, Bank of America, N.A., as co-syndication agent, BBVA
Compass, as co-documentation agent, and JPMorgan Chase Bank, N.A., as
co-documentation agent, as the same may from time to time be amended, restated
or otherwise modified.  Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

 

US Borrower also promises to pay interest on the unpaid principal amount of each
Swing Loan from time to time outstanding, from the date of such Swing Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of Section 2.3(b) of the Credit Agreement.  Such
interest shall be payable on each date provided for in such Section 2.3(b);
provided, however, that interest on any principal portion that is not paid when
due shall be payable on demand.

 

The principal sum hereof from time to time and the payments of principal and
interest thereon, shall be shown on the records of Swing Line Lender by such
method as Swing Line Lender may generally employ; provided, however, that
failure to make any such entry shall in no way detract from the obligation of US
Borrower under this Note.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a

 

E-5

--------------------------------------------------------------------------------


 

rate per annum equal to the Default Rate.  All payments of principal of and
interest on this Note shall be made in immediately available funds.

 

This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof.  Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

 

Except as expressly provided in the Credit Agreement, US Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.

 

JURY TRIAL WAIVER.  US BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG US BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER
NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

 

TELETECH HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-6

--------------------------------------------------------------------------------


 

EXHIBIT D

FORM OF

NOTICE OF LOAN

 

[Date]                                              , 20      

 

KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44114-0616

Attention:  Institutional Banking

 

Ladies and Gentlemen:

 

The undersigned, TELETECH HOLDINGS, INC., refers to the Credit Agreement, dated
as of October 1, 2010 (the “Credit Agreement”, the terms defined therein being
used herein as therein defined), among US Borrower, the Foreign Borrowers, the
Lenders, as defined in the Credit Agreement, KEYBANK NATIONAL ASSOCIATION, as
joint lead arranger, sole book runner and administrative agent for the Lenders
(“Agent”), Wells Fargo Bank, National Association, as joint lead arranger and
co-syndication agent, Bank of America, N.A., as co-syndication agent, BBVA
Compass, as co-documentation agent, and JPMorgan Chase Bank, N.A., as
co-documentation agent, and hereby gives you notice, pursuant to Section 2.5 of
the Credit Agreement that Borrowers hereby request a Loan (the “Proposed Loan”),
and in connection therewith sets forth below the information relating to the
Proposed Loan as required by Section 2.5 of the Credit Agreement:

 

(a)           The Borrower requesting the Proposed Loan is
                                                  .

 

(b)           The Business Day of the Proposed Loan is                     ,
20    .

 

(c)           The amount of the Proposed Loan is
$                              .

 

(d)                                 The Proposed Loan is to be a Base Rate Loan
         / Eurodollar Loan       / Alternate Currency Loan          / Swing
Loan          .  (Check one.)

 

(e)                                  If the Proposed Loan is a LIBOR Fixed Rate
Loan, the Interest Period requested is one month       , two months       ,
three months, six months       . (Check one.)

 

(f)            If the Proposed Loan is an Alternate Currency Loan, the Alternate
Currency requested is                       .

 

E-7

--------------------------------------------------------------------------------


 

The undersigned hereby certifies on behalf of Borrowers that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:

 

(i)            the representations and warranties contained in each Loan
Document are correct, before and after giving effect to the Proposed Loan and
the application of the proceeds therefrom, as though made on and as of such
date;

 

(ii)           no event has occurred and is continuing, or would result from
such Proposed Loan, or the application of proceeds therefrom, that constitutes a
Default or Event of Default; and

 

(iii)          the conditions set forth in Section 2.5 and Article IV of the
Credit Agreement have been satisfied.

 

 

 

TELETECH HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-8

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF

COMPLIANCE CERTIFICATE

 

For Fiscal Quarter ended

 

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1)           I am the duly elected Chief Financial Officer or Treasurer of
Teletech Holdings, Inc., a Delaware corporation (“Borrower”);

 

(2)           I am familiar with the terms of that certain Credit Agreement,
dated as of October 1, 2010, among US Borrower, the Foreign Borrowers, as
defined in the Credit Agreement, the lenders named on Schedule 1 thereto
(together with their respective successors and assigns, collectively, the
“Lenders”), KeyBank National Association, as joint lead arranger, sole book
runner and administrative agent for the Lenders (“Agent”), Wells Fargo Bank,
National Association, as joint lead arranger and co-syndication agent, Bank of
America, N.A., as co-syndication agent, BBVA Compass, as co-documentation agent,
and JPMorgan Chase Bank, N.A., as co-documentation agent (as the same may from
time to time be amended, restated or otherwise modified, the “Credit Agreement”,
the terms defined therein being used herein as therein defined), and the terms
of the other Loan Documents, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements;

 

(3)           The review described in paragraph (2) above did not disclose, and
I have no knowledge of, the existence of any condition or event that constitutes
or constituted a Default or Event of Default, at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate;

 

(4)           The representations and warranties made by Borrower contained in
each Loan Document are true and correct as though made on and as of the date
hereof; and

 

(5)           Set forth on Attachment I hereto are calculations of the financial
covenants set forth in Section 5.7 of the Credit Agreement, which calculations
show compliance with the terms thereof.

 

IN WITNESS WHEREOF, I have signed this certificate the        day of
                  , 20      .

 

 

TELETECH HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-9

--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (this “Assignment Agreement”) between
                                             (the “Assignor”) and
                                             (the “Assignee”) is dated as of
                , 20  .  The parties hereto agree as follows:

 

1.             Preliminary Statement.  Assignor is a party to a Credit
Agreement, dated as of October 1, 2010 (as the same may from time to time be
amended, restated, or otherwise modified, the “Credit Agreement”), among
TELETECH HOLDINGS, INC., a Delaware corporation (“US Borrower”), the Foreign
Borrowers, as defined therein, the lenders named on Schedule 1 thereto (together
with their respective successors and assigns, collectively, the “Lenders” and,
individually, each a “Lender”), KEYBANK NATIONAL ASSOCIATION, as joint lead
arranger, sole book runner and administrative agent for the Lenders (“Agent”),
Wells Fargo Bank, National Association, as joint lead arranger and
co-syndication agent, Bank of America, N.A., as co-syndication agent, BBVA
Compass, as co-documentation agent, and JPMorgan Chase Bank, N.A., as
co-documentation agent.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to them in the Credit Agreement.

 

2.             Assignment and Assumption.  Assignor hereby sells and assigns to
Assignee, and Assignee hereby purchases and assumes from Assignor, an interest
in and to Assignor’s rights and obligations under the Credit Agreement,
effective as of the Assignment Effective Date (as hereinafter defined), equal to
the percentage interest specified on Annex 1 hereto (hereinafter, the “Assigned
Percentage”) of Assignor’s right, title and interest in and to (a) the
Commitment, (b) any Loan made by Assignor that is outstanding on the Assignment
Effective Date, (c) Assignor’s interest in any Letter of Credit outstanding on
the Assignment Effective Date, (d) any Note delivered to Assignor pursuant to
the Credit Agreement, and (e) the Credit Agreement and the other Related
Writings.  After giving effect to such sale and assignment and on and after the
Assignment Effective Date, Assignee shall be deemed to have a “Commitment
Percentage” under the Credit Agreement equal to the Commitment Percentage set
forth in subpart II.A on Annex 1 hereto and an Assigned Amount as set forth on
subpart I.B of Annex 1 hereto (hereinafter, the “Assigned Amount”).

 

3.             Assignment Effective Date.  The Assignment Effective Date (the
“Assignment Effective Date”) shall be [                         ,         ] (or
such other date agreed to by Agent).  On or prior to the Assignment Effective
Date, Assignor shall satisfy the following conditions:

 

(a)           receipt by Agent of this Assignment Agreement, including Annex 1
hereto, properly executed by Assignor and Assignee and accepted and consented to
by Agent and, if necessary pursuant to the provisions of Section 11.10(b) of the
Credit Agreement, by Administrative Borrower;

 

(b)           receipt by Agent from Assignor of a fee of Three Thousand Five
Hundred Dollars ($3,500), if required by Section 11.10 of the Credit Agreement;

 

E-10

--------------------------------------------------------------------------------


 

(c)           receipt by Agent from Assignee of an administrative questionnaire,
or other similar document, which shall include (i) the address for notices under
the Credit Agreement, (ii) the address of its Lending Office, (iii) wire
transfer instructions for delivery of funds by Agent, and (iv) such other
information as Agent shall request; and

 

(d)           receipt by Agent from Assignor or Assignee of any other
information required pursuant to Section 11.10 of the Credit Agreement or
otherwise necessary to complete the transaction contemplated hereby.

 

4.             Payment Obligations.  In consideration for the sale and
assignment of Loans hereunder, Assignee shall pay to Assignor, on the Assignment
Effective Date, the amount agreed to by Assignee and Assignor.  Any interest,
fees and other payments accrued prior to the Assignment Effective Date with
respect to the Assigned Amount shall be for the account of Assignor.  Any
interest, fees and other payments accrued on and after the Assignment Effective
Date with respect to the Assigned Amount shall be for the account of Assignee. 
Each of Assignor and Assignee agrees that it will hold in trust for the other
party any interest, fees or other amounts which it may receive to which the
other party is entitled pursuant to the preceding sentence and to pay the other
party any such amounts which it may receive promptly upon receipt thereof.

 

5.             Credit Determination; Limitations on Assignor’s Liability. 
Assignee represents and warrants to Assignor, Borrowers, Agent and the Lenders
(a) that it is capable of making and has made and shall continue to make its own
credit determinations and analysis based upon such information as Assignee
deemed sufficient to enter into the transaction contemplated hereby and not
based on any statements or representations by Assignor, (b) Assignee confirms
that it meets the requirements to be an assignee as set forth in Section 11.10
of the Credit Agreement; (c) Assignee confirms that it is able to fund the Loans
and the Letters of Credit as required by the Credit Agreement; (d) Assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement and the Related Writings
are required to be performed by it as a Lender thereunder; and (e) Assignee
represents that it has reviewed each of the Loan Documents.  It is understood
and agreed that the assignment and assumption hereunder are made without
recourse to Assignor and that Assignor makes no representation or warranty of
any kind to Assignee and shall not be responsible for (i) the due execution,
legality, validity, enforceability, genuineness, sufficiency or collectability
of the Credit Agreement or any Related Writings, (ii) any representation,
warranty or statement made in or in connection with the Credit Agreement or any
of the Related Writings, (iii) the financial condition or creditworthiness of
any Borrower or any Guarantor of Payment, (iv) the performance of or compliance
with any of the terms or provisions of the Credit Agreement or any of the
Related Writings, (v) the inspection of any of the property, books or records of
Borrowers, or (vi) the validity, enforceability, perfection, priority,
condition, value or sufficiency of any collateral securing or purporting to
secure the Loans or Letters of Credit.  Neither Assignor nor any of its
officers, directors, employees, agents or attorneys shall be liable for any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans, the Letters of Credit, the Credit Agreement or the Related
Writings, except for its or their own gross negligence or willful misconduct. 
Assignee appoints Agent to take such action as agent on

 

E-11

--------------------------------------------------------------------------------


 

its behalf and to exercise such powers under the Credit Agreement as are
delegated to Agent by the terms thereof.

 

6.             Indemnity.  Assignee agrees to indemnify and hold Assignor
harmless against any and all losses, cost and expenses (including, without
limitation, attorneys’ fees) and liabilities incurred by Assignor in connection
with or arising in any manner from Assignee’s performance or non-performance of
obligations assumed under this Assignment Agreement.

 

7.             Subsequent Assignments.  After the Assignment Effective Date,
Assignee shall have the right, pursuant to Section 11.10 of the Credit Agreement
to assign the rights which are assigned to Assignee hereunder, provided that
(a) any such subsequent assignment does not violate any of the terms and
conditions of the Credit Agreement, any of the Related Writings, or any law,
rule, regulation, order, writ, judgment, injunction or decree and that any
consent required under the terms of the Credit Agreement or any of the Related
Writings has been obtained, (b) the assignee under such assignment from Assignee
shall agree to assume all of Assignee’s obligations hereunder in a manner
satisfactory to Assignor, and (c) Assignee is not thereby released from any of
its obligations to Assignor hereunder.

 

8.             Reductions of Aggregate Amount of Commitments.  If any reduction
in the Total Commitment Amount occurs between the date of this Assignment
Agreement and the Assignment Effective Date, the percentage of the Total
Commitment Amount assigned to Assignee shall remain the percentage specified in
Section 1 hereof and the dollar amount of the Commitment of Assignee shall be
recalculated based on the reduced Total Commitment Amount.

 

9.             Acceptance of Agent; Notice by Assignor.  This Assignment
Agreement is conditioned upon the acceptance and consent of Agent and, if
necessary pursuant to Section 11.10 of the Credit Agreement, upon the acceptance
and consent of Administrative Borrower; provided that the execution of this
Assignment Agreement by Agent and, if necessary, by Administrative Borrower is
evidence of such acceptance and consent.

 

10.           Entire Agreement.  This Assignment Agreement embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings between the parties hereto relating to the subject
matter hereof.

 

11.           Governing Law.  This Assignment Agreement shall be governed by the
laws of the State of Ohio, without regard to conflicts of laws.

 

12.           Notices.  Notices shall be given under this Assignment Agreement
in the manner set forth in the Credit Agreement.  For the purpose hereof, the
addresses of the parties hereto (until notice of a change is delivered) shall be
the address set forth under each party’s name on the signature pages hereof.

 

E-12

--------------------------------------------------------------------------------


 

13.           Counterparts.  This Assignment Agreement may be executed in any
number of counterparts, by different parties hereto in separate counterparts and
by facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

[Remainder of page intentionally left blank.]

 

E-13

--------------------------------------------------------------------------------


 

14.           JURY TRIAL WAIVER.  EACH OF THE UNDERSIGNED, TO THE EXTENT
PERMITTED BY LAW, WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, ANY OF
THE LENDERS, AND ANY OF THE BORROWERS, OR ANY THEREOF, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
EACH OF THEM IN CONNECTION WITH THIS INSTRUMENT OR ANY NOTE OR OTHER AGREEMENT,
INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE
TRANSACTIONS RELATED HERETO.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

Address:

 

 

ASSIGNOR:

 

 

 

 

 

 

 

 

 

Attn:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

Attn:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Accepted and Consented to this

 

Accepted and Consented to this

day of             , 20    :

 

day of             , 20    :

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

TELETECH HOLDINGS, INC.

as Agent

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

E-14

--------------------------------------------------------------------------------


 

ANNEX 1

TO

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

On and after the Assignment Effective Date, after giving effect to all other
assignments being made by Assignor on the Assignment Effective Date, the
Commitment of Assignee, and, if this is less than an assignment of all of
Assignor’s interest, Assignor, shall be as follows:

 

I.

 

INTEREST BEING ASSIGNED TO ASSIGNEE

 

 

 

 

 

 

 

 

 

 

 

Commitment Percentage of Revolving Credit Commitment

 

 

%

 

 

Assigned Amount

 

$

 

 

 

 

 

 

 

 

II.

 

ASSIGNEE’S COMMITMENT (as of the Assignment Effective Date)

 

 

 

 

 

 

 

 

 

 

 

Commitment Percentage of Revolving Credit Commitment

 

 

%

 

 

 

 

 

 

 

 

Assignee’s Revolving Credit Commitment amount

 

$

 

 

 

 

 

 

 

 

III.

 

ASSIGNOR’S COMMITMENT (as of the Assignment Effective Date)

 

 

 

 

 

 

 

 

 

 

 

Commitment Percentage of Revolving Credit Commitment

 

 

%

 

 

 

 

 

 

 

 

Assignor’s remaining Revolving Credit Commitment amount

 

$

 

 

 

E-15

--------------------------------------------------------------------------------


 

EXHIBIT G

FORM OF

ADDITIONAL FOREIGN BORROWER ASSUMPTION AGREEMENT

 

This ADDITIONAL FOREIGN BORROWER ASSUMPTION AGREEMENT (“Agreement”) is made
effective as of                         , 20    , by and among
                                , a                    (the “Obligor”), TELETECH
HOLDINGS, INC., a Delaware corporation (“US Borrower”), each Foreign Borrower,
as defined in the Credit Agreement, as hereinafter defined (each such Foreign
Borrower, together with US Borrower shall be referred to herein, collectively,
as “Borrowers” and, individually, each a “Borrower”), and KEYBANK NATIONAL
ASSOCIATION, as joint lead arranger, sole book runner and administrative agent
under the Credit Agreement (“Agent”), on behalf of and for the benefit of the
Lenders, as defined in the Credit Agreement:

 

WHEREAS, Borrowers, Agent, Wells Fargo Bank, National Association, as joint lead
arranger and co-syndication agent, Bank of America, N.A., as co-syndication
agent, BBVA Compass, as co-documentation agent, and JPMorgan Chase Bank, N.A.,
as co-documentation agent, and the Lenders are parties to that certain Credit
Agreement, dated as of October 1, 2010 (as the same may from time to time be
further amended, restated or otherwise modified, the “Credit Agreement”, each
capitalized term not defined herein being used herein as therein defined)
wherein Agent and the Lenders have agreed to make Loans to Borrowers, and the
Fronting Lender has agreed to issue Letters of Credit to US Borrower on behalf
of the Lenders, all upon certain terms and conditions;

 

WHEREAS, pursuant to and in accordance with Section 2.13(a) of the Credit
Agreement, US Borrower has requested that, effective on
                          , 20       (the “FB Assumption Effective Date”), the
Obligor shall be designated as a “Foreign Borrower” under the Credit Agreement;
and

 

WHEREAS, Agent and the Lenders are willing to permit the Obligor to become a
“Foreign Borrower” under the Credit Agreement and the Lenders are willing to
make Loans to the Obligor pursuant to the Commitment, upon certain terms and
conditions as set forth in the Credit Agreement and in this Agreement, one of
which is that the Obligor shall assume all of the Foreign Borrower Obligations,
as hereinafter defined, and this Agreement is being executed and delivered in
consideration of each financial accommodation, if any, granted to the Obligor by
Agent and the Lenders and for other valuable consideration;

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Obligor hereby agrees as follows:

 

1.                                       Assumption.  On and after the FB
Assumption Effective Date, the Obligor irrevocably and unconditionally assumes
and shall be liable for all of the obligations of a Foreign Borrower under the
Credit Agreement and the Related Writings (the “Foreign Borrower Obligations”)
as fully as if such Obligor had been an original party to the Credit Agreement,
including, but not limited to (a) all Loans made to or for the benefit of the
Obligor; (b) all other

 

E-16

--------------------------------------------------------------------------------


 

indebtedness and other obligations now owing or hereafter incurred by the
Obligor, as a Foreign Borrower, to Agent and the Lenders pursuant to the Credit
Agreement and the other Loan Documents executed in connection therewith; and
(c) each renewal, extension, consolidation or refinancing of any of the
foregoing, in whole or in part.  For the avoidance of doubt, the Obligor does
not assume and shall not be liable for any Obligations of US Borrower under the
Credit Agreement (exclusive of Indebtedness of the Foreign Borrowers that is
guaranteed by US Borrower under the Credit Agreement).

 

2.                                       Obligor Party to the Credit Agreement. 
On and after the FB Assumption Effective Date, the Obligor shall (a) be
designated a “Foreign Borrower” pursuant to the terms and conditions of the
Credit Agreement and this Agreement, and (b) become bound by all
representations, warranties, covenants, provisions and conditions of the Credit
Agreement and each other Loan Document applicable to the Foreign Borrowers as if
the Obligor had been the original party making such representations, warranties
and covenants.

 

3.                                       Additional Terms and Conditions. 
[ADDITIONAL TERMS AND CONDITIONS APPLICABLE TO EXTENSIONS OF CREDIT TO OBLIGOR
IN THE APPLICABLE JURISDICTION OF OBLIGOR WILL BE ADDED, AS APPROPRIATE, AS
DETERMINED BY AGENT IN ITS REASONABLE DISCRETION.]

 

4.                                       Representations and Warranties of the
Obligor.  The Obligor represents and warrants to Agent and each Lender that:

 

(a)                                  the Obligor is an entity duly organized or
formed or incorporated, validly existing and in good standing (or comparable
concept in the applicable jurisdiction) or in full force and effect under the
laws of its jurisdiction of organization or formation, as the case may be, and
is duly qualified or authorized to do business in each jurisdiction in which the
Obligor is doing business, to the extent the failure to be so qualified or
authorized would have a Material Adverse Effect;

 

(b)                                 the Obligor has full power, authority and
legal right to execute and deliver this Agreement, and to perform and observe
the provisions hereof and of the Credit Agreement and the Notes (if any)
executed by the Obligor, and the officers acting on behalf of the Obligor have
been duly authorized to execute and deliver this Agreement;

 

(c)                                  this Agreement, the Credit Agreement, the
Notes (if any) and any other Loan Document executed by the Obligor are each
valid and binding upon the Obligor and enforceable against the Obligor in
accordance with their respective terms; and

 

(d)                                 each of the representations and warranties
set forth in Article VI of the Credit Agreement applicable to a Foreign Borrower
are true and complete in all material respects with respect to the Obligor as a
Foreign Borrower under the Credit Agreement, except to the extent that any
thereof expressly relate to an earlier date.

 

5.                                       Representations and Warranties of
Borrowers and the Obligor.  Borrowers and the Obligor represent and warrant to
Agent and each Lender that:

 

E-17

--------------------------------------------------------------------------------


 

(a)                                  no Default or Event of Default exists under
the Credit Agreement, nor will any occur immediately after the execution and
delivery of this Agreement or by the performance or observance of any provision
hereof; and

 

(b)                                 neither the execution and delivery of this
Agreement, nor the performance and observance of the provisions hereof, by the
Obligor will conflict with, or constitute a violation or default under, any
provision of any applicable law or of any material contract (including, without
limitation, the Obligor’s organizational, constituting or governing documents)
or of any other material writing binding upon the Obligor in any manner.

 

6.                                       Obligations of Borrowers and Each
Guarantor Not Affected.  Anything herein to the contrary notwithstanding,
Borrowers and each Guarantor of Payment shall remain bound by the terms and
conditions of all of the Loan Documents to which such Borrower or Guarantor of
Payment is a party regardless of the assumption of the Obligations by the
Obligor hereunder or the enforceability thereof or of any of the Loan Documents.

 

7.                                       Administrative Borrower as Process
Agent.  Obligor hereby irrevocably authorizes and appoints Administrative
Borrower (or such other person, being resident in the State of Ohio, as Obligor
may by notice in writing to Agent substitute) to accept service of all legal
process arising out of, or connected with, the Credit Agreement or any other
Loan Document to which Obligor is a party and service on Administrative Borrower
(or such substitute) shall be deemed to be service on Obligor.

 

8.                                       Conditions Precedent.  Concurrently
with the execution of this Agreement, US Borrower and the Obligor, as
appropriate, shall:

 

(a)                                  satisfy each of the conditions set forth in
Section 2.13 of the Credit Agreement;

 

(b)                                 pay all reasonable legal fees and expenses
of Agent incurred in connection with this Agreement;

 

(c)                                  cause each other Borrower and Guarantor of
Payment to consent and agree to and acknowledge the terms of this Agreement; and

 

(d)                                 provide such other items as may be
reasonably required by Agent or the Lenders in connection with this Agreement,
including but not limited to the Security Documents applicable to the Obligor.

 

9.                                       Binding Nature of Agreement.  All
provisions of the Credit Agreement shall remain in full force and effect and be
unaffected hereby.  This Agreement is a Related Writing as defined in the Credit
Agreement.  This Agreement shall bind and benefit Borrowers, the Obligor, and
Agent and the Lenders, and their respective successors and assigns.

 

E-18

--------------------------------------------------------------------------------


 

10.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, by different parties hereto in separate
counterparts and by facsimile signature, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

 

11.                                 Ohio Law to Govern.  The rights and
obligations of all parties hereto shall be governed by the laws of the State of
Ohio, without regard to principles of conflicts of laws.

 

[Remainder of page intentionally left blank.]

 

E-19

--------------------------------------------------------------------------------


 

JURY TRIAL WAIVER.  EACH OF THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW,
HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, THE LENDERS,
OBLIGOR AND BORROWERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG EACH OF THEM IN
CONNECTION WITH THIS INSTRUMENT OR ANY NOTE OR OTHER AGREEMENT, INSTRUMENT OR
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE TRANSACTIONS
RELATED HERETO.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

 

OBLIGOR:

 

 

 

[                                                            ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TELETECH HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[OTHER BORROWERS]

 

 

 

AGENT:

 

 

 

KEYBANK NATIONAL ASSOCIATION,
as Agent on behalf of and for the benefit of the Lenders

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-20

--------------------------------------------------------------------------------


 

GUARANTOR ACKNOWLEDGMENT

 

Each of the undersigned consents and agrees to and acknowledges the terms of the
foregoing the Foreign Borrower Assumption Agreement, dated as of
[                    , 20    ].  Each of the undersigned specifically agrees to
the waivers set forth in such agreement, including, but not limited to, the jury
trial waiver.  Each of the undersigned further agrees that the obligations of
each of the undersigned pursuant to the Guaranty of Payment and any other Loan
Document to which any of the undersigned is a party shall remain in full force
and effect and be unaffected hereby.

 

[                                        ]

 

[                                          ]

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

[                                          ]

 

[                                          ]

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[                                        ]

 

[                                        ]

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

E-21

--------------------------------------------------------------------------------


 

EXHIBIT H

FORM OF

REQUEST FOR EXTENSION

 

, 20   

 

KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44114-0616

Attention:  Institutional Banking

 

Ladies and Gentlemen:

 

The undersigned, Teletech Holdings, Inc. (“US Borrower”), refers to the Credit
Agreement, dated as of October 1, 2010 (as the same may from time to time be
amended, restated or otherwise modified, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), among US Borrower, the
Foreign Borrowers, the Lenders and KeyBank National Association, as joint lead
arranger, sole book runner and administrative agent for the Lenders (“Agent”),
Wells Fargo Bank, National Association, as joint lead arranger and
co-syndication agent, Bank of America, N.A., as co-syndication agent, BBVA
Compass, as co-documentation agent, and JPMorgan Chase Bank, N.A., as
co-documentation agent, and hereby gives you notice, pursuant to Section 2.15 of
the Credit Agreement that the undersigned hereby requests an extension as set
forth below (the “Extension”) under the Credit Agreement, and in connection with
the Extension sets forth below the information relating to the Extension as
required by Section 2.15 of the Credit Agreement.

 

The undersigned hereby requests Agent and the Lenders to extend the Commitment
Period from                                        , 20     to
                                           , 20    .

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Extension: (a) the
representations and warranties contained in each Loan Document are correct,
before and after giving effect to the Extension and the application of the
proceeds therefrom, as though made on and as of such date; (b) no event has
occurred and is continuing, or would result from such Extension, or the
application of proceeds therefrom, which constitutes a Default or an Event of
Default; and (c) the conditions set forth in Section 2.15 and Article IV of the
Credit Agreement have been satisfied.

 

 

Very truly yours,

 

 

 

TELETECH HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-22

--------------------------------------------------------------------------------